EXHIBIT 10.1

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2013

Among

DRESSER-RAND GROUP INC.,
as Domestic Borrower,

GRUPO GUASCOR, S.L.,
as Spanish Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent

and

BANK OF AMERICA, N.A.,
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCH,
DNB BANK ASA, NEW YORK BRANCH,
SOVEREIGN BANK
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents

 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

ARTICLE I
DEFINITIONS.............................................................................................................................................................................1

Section 1.01Defined
Terms...............................................................................................................................................................1

Section 1.02Terms
Generally...........................................................................................................................................................1

ARTICLE II
THE
CREDITS.............................................................................................................................................................................1

Section 2.01Commitments and
Loans.............................................................................................................................................1

Section 2.02Loans and
Borrowings.................................................................................................................................................1

Section 2.03Requests for
Borrowings.............................................................................................................................................1

Section 2.04Swingline
Loans...........................................................................................................................................................1

Section 2.05Letters of
Credit...........................................................................................................................................................1

Section 2.06Funding of
Borrowings...............................................................................................................................................1

Section 2.07Interest
Elections...........................................................................................................................................................1

Section 2.08Termination and Reduction of
Commitments...........................................................................................................1

Section 2.09Increase of
Commitments...........................................................................................................................................1

Section 2.10Repayment of Loans; Evidence of
Debt.................................................................................................................1

Section 2.11Repayment of Revolving Facility Loans, Euro Revolving Facility Loans
and Term Facility Loans.............1

Section 2.12Prepayment of
Loans...................................................................................................................................................1

Section
2.13Fees.................................................................................................................................................................................1

Section
2.14Interest...........................................................................................................................................................................1

Section 2.15Alternate Rate of
Interest...........................................................................................................................................1

Section 2.16Increased
Costs...........................................................................................................................................................1

Section 2.17Break Funding
Payments...........................................................................................................................................1

Section
2.18Taxes...............................................................................................................................................................................1

Section 2.19Payments Generally; Pro Rata Treatment; Sharing of
Set-offs...........................................................................1

Section 2.20Mitigation Obligations; Replacement of
Lenders...................................................................................................1

Section 2.21Additional Reserve
Costs...........................................................................................................................................1

Section
2.22Illegality...........................................................................................................................................................................1

Section 2.23Additional
Borrowers.................................................................................................................................................1

Section 2.24Defaulting
Lenders.......................................................................................................................................................1

ARTICLE III
REPRESENTATIONS AND
WARRANTIES...................................................................................................................1

Section 3.01Organization;
Powers...................................................................................................................................................1

Section
3.02Authorization.................................................................................................................................................................1

Section
3.03Enforceability.................................................................................................................................................................1

Section 3.04Governmental
Approvals.............................................................................................................................................1

Section 3.05Financial
Statements.....................................................................................................................................................1

Section 3.06No Material Adverse
Effect.......................................................................................................................................1

Section 3.07Title to Properties; Possession Under
Leases.........................................................................................................1

Section 3.08Litigation; Compliance with
Laws.............................................................................................................................1

Section 3.09Federal Reserve
Regulations.....................................................................................................................................1



1

 

--------------------------------------------------------------------------------

 

 

Section 3.10Investment Company
Act...........................................................................................................................................1

Section 3.11Use of
Proceeds...........................................................................................................................................................1

Section 3.12Tax
Returns...................................................................................................................................................................1

Section 3.13No Material
Misstatements.........................................................................................................................................1

Section 3.14Employee Benefit
Plans...............................................................................................................................................1

Section 3.15Environmental
Matters.................................................................................................................................................1

Section
3.16Mortgages.....................................................................................................................................................................1

Section 3.17Location of Real
Property...........................................................................................................................................1

Section
3.18Solvency.........................................................................................................................................................................1

Section 3.19Labor
Matters...............................................................................................................................................................1

Section
3.20Insurance.......................................................................................................................................................................1

Section 3.21Anti-Terrorism and US Sanctions
Laws.................................................................................................................1

ARTICLE IV
CONDITIONS OF
LENDING.............................................................................................................................................1

Section 4.01All Credit
Events...........................................................................................................................................................1

Section 4.02First Credit
Event.........................................................................................................................................................1

Section 4.03Conditions Precedent to the Initial Borrowing of Each Additional
Borrower...................................................1

ARTICLE V
AFFIRMATIVE
COVENANTS.............................................................................................................................................1

Section 5.01Existence; Businesses and
Properties.......................................................................................................................1

Section
5.02Insurance.......................................................................................................................................................................1

Section
5.03Taxes...............................................................................................................................................................................1

Section 5.04Financial Statements, Reports,
etc...........................................................................................................................1

Section 5.05Litigation and Other
Notices.....................................................................................................................................1

Section 5.06Compliance with
Laws...............................................................................................................................................1

Section 5.07Maintaining Records; Access to Properties and
Inspections...............................................................................1

Section 5.08Use of
Proceeds...........................................................................................................................................................1

Section 5.09Compliance with Environmental
Laws.....................................................................................................................1

Section 5.10Further
Assurances.......................................................................................................................................................1

Section 5.11Fiscal
Year.....................................................................................................................................................................1

Section 5.12Proceeds of Certain
Dispositions.............................................................................................................................1

ARTICLE VI
NEGATIVE
COVENANTS...................................................................................................................................................1

Section
6.01Indebtedness.................................................................................................................................................................1

Section
6.02Liens...............................................................................................................................................................................1

Section 6.03Sale and Lease-Back
Transactions...........................................................................................................................1

Section 6.04Investments, Loans and
Advances...........................................................................................................................1

Section 6.05Mergers, Consolidations, Sales of Assets and
Acquisitions.................................................................................1

Section 6.06Dividends and
Distributions.......................................................................................................................................1

Section 6.07Transactions with
Affiliates.........................................................................................................................................1

Section 6.08Business of the Domestic Borrower and the
Subsidiaries...................................................................................1

Section 6.09Limitation on Prepayment or Modifications of Senior Subordinated
Indebtedness.......................................1

Section
6.10[Reserved].....................................................................................................................................................................1



2

 

--------------------------------------------------------------------------------

 

 

Section 6.11Interest Coverage
Ratio...............................................................................................................................................1

Section 6.12Leverage
Ratio.............................................................................................................................................................1

Section 6.13Swap
Agreements.........................................................................................................................................................1

Section 6.14Designated Senior
Debt...............................................................................................................................................1

ARTICLE VII
EVENTS OF
DEFAULT.......................................................................................................................................................1

Section 7.01Events of
Default...........................................................................................................................................................1

Section 7.02Exclusion of Immaterial
Subsidiaries.........................................................................................................................1

ARTICLE VIII
THE
AGENTS.........................................................................................................................................................................1

Section
8.01Appointment.................................................................................................................................................................1

Section 8.02Nature of
Duties...........................................................................................................................................................1

Section 8.03Resignation by the
Agents...........................................................................................................................................1

Section 8.04Each Agent in Its Individual
Capacity.......................................................................................................................1

Section
8.05Indemnification.............................................................................................................................................................1

Section 8.06Lack of Reliance on
Agents.......................................................................................................................................1

Section 8.07European Administrative
Agent.................................................................................................................................1

Section 8.08Appointment of Supplemental Collateral
Agents...................................................................................................1

ARTICLE IX
MISCELLANEOUS.................................................................................................................................................................1

Section
9.01Notices...........................................................................................................................................................................1

Section 9.02Survival of
Agreement.................................................................................................................................................1

Section 9.03Binding
Effect.................................................................................................................................................................1

Section 9.04Successors and
Assigns...............................................................................................................................................1

Section 9.05Expenses;
Indemnity.....................................................................................................................................................1

Section 9.06Right of
Set-off.............................................................................................................................................................1

Section 9.07Applicable
Law.............................................................................................................................................................1

Section 9.08Waivers;
Amendment...................................................................................................................................................1

Section 9.09Interest Rate
Limitation...............................................................................................................................................1

Section 9.10Entire
Agreement...........................................................................................................................................................1

Section 9.11WAIVER OF JURY
TRIAL.....................................................................................................................................1

Section
9.12Severability.....................................................................................................................................................................1

Section
9.13Counterparts.................................................................................................................................................................1

Section
9.14Headings.........................................................................................................................................................................1

Section 9.15Jurisdiction; Consent to Service of
Process...........................................................................................................1

Section
9.16Confidentiality...............................................................................................................................................................1

Section 9.17Direct Website
Communications...............................................................................................................................1

Section 9.18Release of Liens and
Guarantees...............................................................................................................................1

Section 9.19U.S. Patriot
Act.............................................................................................................................................................1

Section
9.20Judgment.........................................................................................................................................................................1

Section 9.21Substitution of
Currency.............................................................................................................................................1

Section 9.22Termination or
Release...............................................................................................................................................1

Section 9.23Pledge and Guarantee
Restrictions...........................................................................................................................1



3

 

--------------------------------------------------------------------------------

 

 

Section 9.24Matters Pertaining to Foreign Borrowers and Any Additional Foreign
Borrower Organized Under the Laws of France or Spain1

Section 9.25Amendment and Restatement;
Reaffirmation.........................................................................................................1

Section 9.26No Advisory or Fiduciary
Responsibility.................................................................................................................1



Exhibits, Annexes and Schedules

Exhibit AForm of Assignment and Acceptance

Exhibit BForm of Administrative Questionnaire

Exhibit C-1Form of Borrowing Request

Exhibit C-2Form of Swingline Borrowing Request

Exhibit DForm of Mortgage

Exhibit EForm of Domestic Collateral Agreement

Exhibit FReserve Costs for Mandatory Costs Rate

Exhibit GForm of Solvency Certificate of Dresser-Rand Group Inc.

Exhibit HForm of Credit Agreement Supplement

Exhibit IForm of Term Facility Note

Exhibit JForm of Revolving Facility Note

Exhibit KForm of Euro Revolving Facility Note

Schedule 1.01(a)Certain Subsidiaries

Schedule 2.01Commitments

Schedule 2.05 Existing Letters of Credit

Schedule 3.01Organization and Good Standing

Schedule 3.04Governmental Approvals

Schedule 3.07(e)Condemnation Proceedings

Schedule 3.07(g)Subsidiaries

Schedule 3.07(h)Subscriptions

Schedule 3.08(a)Litigation

Schedule 3.08(b)Violations

Schedule 3.12Taxes

Schedule 3.15(g)Environmental Matters

Schedule 3.17(a)Owned Real Property

Schedule 3.17(b)Leased Real Property

Schedule 3.19Labor Matters

Schedule 3.20Insurance

Schedule 6.01Indebtedness

Schedule 6.02(a)Liens

Schedule 6.04Investments

Schedule 6.07Transactions with Affiliates

 

4

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2013 (this
“Agreement”), is among DRESSER-RAND GROUP INC., a Delaware corporation (the
“Domestic Borrower”), GRUPO GUASCOR, S.L., a sociedad limitada organized under
the laws of Spain (the “Spanish Borrower”), any Additional Foreign Borrower (as
hereinafter defined) that becomes a Borrower (as hereinafter defined) pursuant
to the terms thereof, the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to the provisions of
Article VIII, the “Administrative Agent”) and as collateral agent (in such
capacity, together with any successor collateral agent appointed pursuant to the
provisions of Article VIII, the “Collateral Agent”) for the Lenders, J.P. MORGAN
EUROPE LIMITED, as European administrative agent (in such capacity, the
“European Administrative Agent”) and BANK OF AMERICA, N.A., COMMERZBANK AG, NEW
YORK AND GRAND CAYMAN BRANCH, DNB BANK ASA, NEW YORK BRANCH, SOVEREIGN BANK and
WELLS FARGO BANK, N.A., each as co-syndication agent (in such capacity, the
“Co-Syndication Agents”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the lenders party thereto (the “Existing Lenders”), the
Administrative Agent, the Collateral Agent, the European Administrative Agent
and the Co-Syndication Agents are parties to that certain Credit Agreement,
dated as of March 15, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of May 11, 2011, that certain Second Amendment to Credit
Agreement dated as of June 21, 2012 and that certain Third Amendment to Credit
Agreement dated as of September 27, 2012 (the “Existing Credit Agreement”),
pursuant to which the Existing Lenders provide certain loans to and extensions
of credit on behalf of the Borrowers; and

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended, restated and extended on the terms and conditions set forth herein.

NOW, THEREFORE, the Lenders are willing to amend, restate and extend the
Existing Credit Agreement and to extend credit to the Borrowers on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“2021 Senior Subordinated Note Documents” shall mean the 2021 Senior
Subordinated Notes and the 2021 Senior Subordinated Note Indenture.

“2021 Senior Subordinated Note Indenture” shall mean the 6.5% Senior
Subordinated Notes Indenture Due 2021, dated as of March 22, 2011, under which
the 2021 Senior Subordinated Notes were issued, among the Domestic Borrower and
Wilmington Trust Company, as trustee, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.



1

 

--------------------------------------------------------------------------------

 

 

“2021 Senior Subordinated Notes” shall mean the Domestic Borrower’s 6.5% Senior
Subordinated Notes due 2021 issued pursuant to the 2021 Senior Subordinated Note
Indenture and any notes issued by the Domestic Borrower in exchange for, and as
contemplated by, the 2021 Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the 2021 Senior
Subordinated Notes.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Facility Loan, Swingline Loan or Term
Facility Loan bearing interest at a rate determined by reference to the
Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“Additional Foreign Borrower” shall mean any direct or indirect wholly-owned
Foreign Subsidiary of the Domestic Borrower that shall become a party to this
Agreement pursuant to Section 2.23.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurocurrency
Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a)result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims and similar laws or regulations (or analogous restrictions) of the
jurisdiction of organization of such Person;



2

 

--------------------------------------------------------------------------------

 

 

(b)result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;

(c)result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;

(d)result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach; or

(e)result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as Collateral.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate”  shall mean, for any day, a rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%.  Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Base Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Alternate LC Currency” shall mean (a) Brazilian Real, (b) Canadian Dollars, (c)
Chinese Yuan, (d) Colombian Pesos, (e) Indian Rupees, (f) Japanese Yen, (g)
Mexican Pesos, (h) Norwegian Krone, (i) Swedish Krona and (j) Trinidad and
Tobago Dollars.

“Applicable Margin” shall mean for any day with respect to any Eurocurrency Loan
and any ABR Loan, the applicable margin per annum set forth below under the
caption “Eurocurrency Spread,” and “ABR Spread,” as applicable, based upon the
Leverage Ratio as of the last date of the most recent fiscal quarter of the
Domestic Borrower.

Leverage Ratio:

ABR Spread

Eurocurrency Spread

Category 1
Equal to or greater than 3.00 to 1.00

1.50%

2.50%

Category 2
Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00

1.25%

2.25%

Category 3
Less than 2.25 to 1.00 but equal to or greater than 1.50 to 1.00

1.00%

2.00%

Category 4
Less than 1.50 to 1.00

0.75%

1.75%

3

 

--------------------------------------------------------------------------------

 

 

 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Domestic Borrower’s fiscal year based upon
the consolidated financial information of the Domestic Borrower and its
Subsidiaries delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Domestic Borrower fails to deliver the consolidated
financial information when required to be delivered pursuant to Section 5.04(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial information is delivered.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $5.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Domestic Borrower or any Subsidiary to any Person other than the Domestic
Borrower or any Subsidiary to the extent otherwise permitted hereunder of any
asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed $5.0
million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrowers (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Base Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York, New York; each change in the Base Rate shall be
effective from and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.



4

 

--------------------------------------------------------------------------------

 

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall mean, collectively, the Domestic Borrower and the Foreign
Borrowers.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of an ABR Borrowing, $1.0 million
(or the Equivalent determined on the date of delivery of the applicable
Borrowing Request or notice of repayment in the applicable Foreign Currency of
$1.0 million), (b) in the case of a Eurocurrency Borrowing, $5.0 million (or the
Equivalent determined on the date of delivery of the applicable Borrowing
Request or notice of repayment in the applicable Foreign Currency of $5.0
million), and (c) and (d) in the case of a Swingline Borrowing, $500,000 (or the
Equivalent determined on the date of delivery of the applicable Swingline
Borrowing Request in the applicable Foreign Currency of $500,000).

“Borrowing Multiple” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing,  $1.0 million (or the Equivalent determined on the date of
delivery of the applicable Borrowing Request or notice of repayment in the
applicable Foreign Currency of $1.0 million) and (b) in the case of a Swingline
Borrowing, $500,000 (or the Equivalent determined on the date of delivery of the
applicable Swingline Borrowing Request or notice of repayment in the applicable
Foreign Currency of $500,000).

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business” shall mean the business of, among other things, the design,
manufacture, sale, maintenance and repair of gas and steam compression equipment
(including centrifugal and reciprocating compressors and steam and gas
turbines), all as conducted by the Borrowers and their Subsidiaries on the
Closing Date.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market and in case of a Loan denominated in Euros, the term Business Day shall
also exclude any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is not open.

“Calculation Period”  shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Domestic Borrower most recently ended prior to such date.

“Capital Expenditures” shall mean, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP,

5

 

--------------------------------------------------------------------------------

 

 

are or should be included in “additions to property, plant or equipment” or
similar items reflected in the statement of cash flows of such Person.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Domestic Borrower and
its Subsidiaries on a consolidated basis for any period, Interest Expense for
such period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Domestic Borrower or any
Subsidiary, including such fees paid in connection with the Transactions, (c)
the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Domestic Borrower and its
Subsidiaries for such period; provided that Cash Interest Expense shall exclude
any one-time financing fees paid in connection with the Transactions or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing.

A “Change in Control” shall be deemed to occur if (a) at any time, a “Change in
Control” shall occur under the 2021 Senior Subordinated Note Indenture or under
any Permitted Senior Debt Securities or Permitted Subordinated Debt Securities
or (b) at any time, any Person or group (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), shall acquire ownership, of
record or beneficially (within the meaning of Rule 13d-5 of the Exchange Act as
in effect on the Closing Date), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Domestic
Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation, implementation, or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.16(b), by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law but if
not having the force of law, then being one with which the relevant party would
customarily comply) of any Governmental Authority made or issued after the
Closing Date;  provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III shall be deemed to be a “Change
in “Law”, regardless of the date enacted, adopted, implemented, or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.



6

 

--------------------------------------------------------------------------------

 

 

“Closing” shall mean the effectiveness of this Agreement.

“Closing Date” shall mean September 30, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.

“Collateral Agreements” shall mean the Domestic Collateral Agreement and the
Foreign Collateral Agreements (if any).

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a)on the Closing Date, the Collateral Agent shall have received from the
Domestic Borrower and each Domestic Subsidiary Loan Party a counterpart of the
Domestic Collateral Agreement duly executed and delivered on behalf of such
Person,  and executed in blank stock transfer forms;

(b)[Reserved];

(c)on the Closing Date, the Collateral Agent shall have received or shall
otherwise have received a pledge over all the issued and outstanding Equity
Interests of (i) each Subsidiary Loan Party directly owned on the Closing Date
by any Loan Party and (ii) any other Material Subsidiary directly owned on the
Closing Date by any Loan Party, except, in each case, to the extent that a
pledge of such Equity Interests is not permitted under Section 9.23; and the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(d)in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) in the case of a
Domestic Subsidiary Loan Party, a supplement to the Domestic Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Domestic Subsidiary Loan Party and (ii) in the case of any other Foreign
Subsidiary Loan Party, a Foreign Guarantee and a Foreign Collateral Agreement,
duly executed and delivered on behalf of such Foreign Subsidiary Loan Party;
provided, in each case, that any Foreign Subsidiary Loan Party shall only
guarantee or support Obligations or pledge assets to the extent permitted under
Section 9.23;  provided further,  in each case, that if any Subsidiary Loan
Party owns Equity Interests of a Material Subsidiary which is a Foreign
Subsidiary, such Equity Interests may be pledged in lieu of the foregoing
pursuant to a foreign pledge agreement, duly executed and delivered on behalf
of such Subsidiary Loan Party;

(e)after the Closing Date and within the time period set forth in Section
5.10(c), all the outstanding Equity Interests directly owned by a Loan Party of
any Person

7

 

--------------------------------------------------------------------------------

 

 

that becomes (i) a Subsidiary Loan Party or (ii) a Material Subsidiary after the
Closing Date, shall have been pledged pursuant to the applicable Collateral
Agreement, as applicable to the extent permitted under Section 9.23, and the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank or shall have
otherwise received a pledge over such Equity Interests;

(f)[Reserved];

(g)all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h)each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder;

(i)on the Closing Date, the Collateral Agent shall have received from the
applicable Loan Parties amendments to the Mortgages delivered under the Existing
Credit Agreement, each of which shall be in form and substance reasonably
satisfactory to Collateral Agent;

(j)the Collateral Agent shall receive from the applicable Loan Parties documents
and instruments relating to Material Real Property located outside the United
States that constitutes Collateral that are customarily provided under the
applicable law of the jurisdiction in which such Material Real Property is
located to create a valid and perfected Lien on such Material Real Property
under the applicable law of the jurisdiction in which such Material Real
Property is located; provided that such Material Real Property shall only be
pledged to the extent permitted under Section 9.23, and provided further that
the Administrative Agent may, in its good faith discretion, consent to a waiver
of the pledge of such Material Real Property.  With respect to Material Real
Property located outside the United States that constitutes Collateral, such
documents and instruments shall be provided within 90 days after the Closing
Date and with respect to each after-acquired Material Real Property located
outside the United States that constitutes Collateral, such documents and
instruments shall be provided within 90 days after the acquisition of such
Material Real Property.

(k)With respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may extend
such date in its sole discretion.



8

 

--------------------------------------------------------------------------------

 

 

(l)Notwithstanding the foregoing, the Collateral and Guarantee Requirements do
not apply to the Spanish Borrower or any of its Subsidiaries or any direct or
indirect parent company of the Spanish Borrower organized under the laws of
Spain.

“Commitment Fee” shall have the meaning assigned to such term in Section
2.13(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Euro Revolving Facility Commitment and (b) with respect
to any Swingline Lender, its Swingline Commitment.  Within each Facility, all
Commitments and loans shall be held ratably; provided, that any lender may elect
to have any portion of its Commitments or Loans attributable to any Foreign
Borrower held through an Affiliate.

“Communications” shall have the meaning assigned to such term in Section 9.17.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property or services of the Domestic
Borrower and its Subsidiaries determined on a consolidated basis on such date
plus any Receivables Net Investment.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided,  however, that

(a)any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation any severance, relocation and other restructuring
expenses and fees, expenses or charges related to any offering of Equity
Interests of such Person, any Investment, acquisition or Indebtedness permitted
to be incurred hereunder (in each case, whether or not successful), including
all fees, expenses and charges related to the Transactions), in each case, shall
be excluded; provided, that with respect to each nonrecurring item, the Domestic
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such item and stating that such item is a
nonrecurring item,

(b)any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c)any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Domestic Borrower) shall be excluded,

(d)any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness
(including obligations under Swap Agreements) shall be excluded,



9

 

--------------------------------------------------------------------------------

 

 

(e)(i) the Net Income for such period of any Person that is not a subsidiary of
such Person, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent Person or a subsidiary thereof in respect of such period and (ii) the
Net Income for such period shall include any dividend, distribution or other
payment in respect of equity paid in cash by such Person in excess of the
amounts included in clause (i),

(f)the Net Income for such period of any subsidiary (that is not a Loan Party)
of such Person shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
subsidiary or its stockholders or members, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary shall be included to the
extent funds are disbursed by such Person or any other subsidiary of such Person
in respect of such loss and that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such subsidiary
to the Domestic Borrower or another Subsidiary in respect of such period to the
extent not already included therein),

(g)Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h)any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income shall be excluded,

(i)accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(j)any non-cash impairment charges resulting from the application of Statements
of Financial Accounting Standards No. 142 and No. 144 and the amortization of
intangibles pursuant to Statement of Financial Accounting Standards No. 141
shall be excluded, and

(k)any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options or
other rights to officers, directors and employees of such Person or any of its
subsidiaries shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Domestic Borrower and the consolidated Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Domestic Borrower as of such date.



10

 

--------------------------------------------------------------------------------

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Supplement” has the meaning specified in Section 2.23.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Domestic Collateral Agreement” shall mean the Amended and Restated Guarantee
and Collateral Agreement, dated as of the date hereof, substantially in the form
of Exhibit E as amended, supplemented or otherwise modified from time to time,
among the Domestic Borrower, each Domestic Subsidiary Loan Party and the
Collateral Agent. 

“Domestic Loan Parties” shall mean the Domestic Borrower and each Domestic
Subsidiary Loan Party.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“Domestic Subsidiary Loan Party” shall mean each  Wholly Owned Subsidiary of the
Domestic Borrower that (a) is (i) a Domestic Subsidiary and (ii) a Material
Subsidiary, and (b) is not (i) a Special Purpose Receivables Subsidiary, (ii)
listed on Schedule 1.01(a), or (iii) a Subsidiary whose guarantee of the
Obligations is prohibited under Section 9.23.

“EBITDA” shall mean, with respect to the Domestic Borrower and its Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of the
Domestic Borrower and its Subsidiaries for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (viii) of this clause (a) reduced such Consolidated
Net Income for the respective period for which EBITDA is being determined):

(i)provision for Taxes based on income, profits or capital of the Domestic
Borrower and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income,



11

 

--------------------------------------------------------------------------------

 

 

(ii)Interest Expense of the Domestic Borrower and its Subsidiaries for such
period (net of interest income of the Domestic Borrower and its Subsidiaries for
such period),

(iii)depreciation, amortization (including amortization of intangibles, deferred
financing fees and any amortization expense included in pension, OPEB or other
employee benefit expenses) and other non-cash expenses (including, without
limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Domestic Borrower and its Subsidiaries for such period),

(iv)the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Domestic
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,

(v)equity earnings losses in Affiliates unless funds have been disbursed to such
Affiliates by the Domestic Borrower or any Subsidiary of the Domestic Borrower,

(vi)other non-operating expenses,

(vii)the minority interest expense consisting of subsidiary income attributable
to minority equity interests of third parties in any non-Wholly Owned Subsidiary
in such period or any prior period, except to the extent of dividends declared
or paid on Equity Interests held by third parties, and

(viii)accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods;

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclause (i) of this clause (b) increased such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

(i)non-cash items increasing Consolidated Net Income of the Domestic Borrower
and its Subsidiaries for such period (but excluding any such items which
represent the reversal in such period of any accrual of, or cash reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required).

“EMU” shall mean the Economic and Monetary Union as contemplated by the Treaty
on European Union.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna, the
workplace or as otherwise defined in any Environmental Law.



12

 

--------------------------------------------------------------------------------

 

 

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any Hazardous
Material.

“Environmental Law” shall mean, collectively, all federal, state, local or
foreign laws, including common law, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health, or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Equivalent” in Dollars of any Foreign Currency or Alternate LC Currency on any
date shall mean the equivalent in Dollars of such Foreign Currency or Alternate
LC Currency determined by using the quoted spot rate at which the European
Administrative Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency or Alternate LC Currency in London prior to 4:00 p.m.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such date as is required pursuant to the terms of this Agreement, and the
“Equivalent” in any Foreign Currency of Dollars shall mean the equivalent in
such Foreign Currency of Dollars determined by using the quoted spot rate at
which the European Administrative Agent’s principal office in London offers to
exchange such Foreign Currency for Dollars in London prior to 4:00 p.m. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414 of the Code.  

“ERISA Event” shall mean (a) any Reportable Event; (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 430 of the Code or Section 301 of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to

13

 

--------------------------------------------------------------------------------

 

 

any Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by any
Borrower, Subsidiary or ERISA Affiliate of any liability under Title IV of
ERISA; (e) the receipt by any Borrower, Subsidiary or ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) the incurrence by any
Borrower, Subsidiary or ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Borrower, Subsidiary or ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower, Subsidiary or ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability to any Borrower, Subsidiary or ERISA Affiliate; (i) the incurrence by
any Borrower, Subsidiary or ERISA Affiliate of a tax under Section 4980B of the
Code; or (j) the incurrence by any Borrower, Subsidiary or ERISA Affiliate of
any liability under Section 502 of ERISA.

“EURIBO Rate”  shall mean, in relation to any Loan in Euro:

(a)the applicable Screen Rate; or

(b)(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent by leading banks in the European interbank
market,

as of 11:00 am London time on the Quotation Day for the offering of deposits in
Euro for a period comparable to the Interest Period of the relevant Loan.

“Euro Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(e).

“Euro Revolving Facility” shall mean the Euro Revolving Facility Commitments and
the extensions of credit made hereunder by the Euro Revolving Facility Lenders.

“Euro Revolving Facility Availability Period” shall mean the period from the
Closing Date to but excluding the earlier of the Maturity Date and in the case
of each of the Euro Revolving Facility Loans and Euro Revolving Facility
Borrowings, the date of termination of the Euro Revolving Facility Commitments.

“Euro Revolving Facility Available Unused Commitment” shall mean, with respect
to a Euro Revolving Facility Lender, at any time of determination, an amount
equal to the amount by which (a) the Euro Revolving Facility Commitment of such
Euro Revolving Facility Lender at such time exceeds (b) the Euro Revolving
Facility Credit Exposure of such Euro Revolving Facility Lender at such time.



14

 

--------------------------------------------------------------------------------

 

 

“Euro Revolving Facility Borrowing” shall mean a Borrowing comprised of Euro
Revolving Facility Loans.

“Euro Revolving Facility Commitment” shall mean, with respect to each Euro
Revolving Facility Lender, the commitment of such Euro Revolving Facility Lender
to make Euro Revolving Facility Loans pursuant to Section 2.01(d) or a New
Lender Supplement, expressed as a Euro amount representing the maximum aggregate
permitted amount of such Euro Revolving Facility Lender’s Euro Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04.  The
initial Euro amount of each Euro Revolving Facility Lender’s Euro Revolving
Facility Commitment is set forth on Schedule 2.01 (as amended by any New Lender
Supplement), or in the Assignment and Acceptance pursuant to which such Euro
Revolving Facility Lender shall have assumed its Euro Revolving Facility
Commitment, as applicable.  The aggregate amount of the Euro Revolving Facility
Commitments on the Closing Date is €50.0 million.

“Euro Revolving Facility Credit Exposure” shall mean, at any time, the sum of
the aggregate principal amount of the Euro Revolving Facility Loans outstanding
at such time.  The Euro Revolving Facility Credit Exposure of any Euro Revolving
Facility Lender at any time shall be the sum of the aggregate principal amount
of such Euro Revolving Facility Lender’s Euro Revolving Facility Loans
outstanding at such time.

“Euro Revolving Facility Lender” shall mean a Lender with a Euro Revolving
Facility Commitment or with outstanding Euro Revolving Facility Loans.

“Euro Revolving Facility Loan” shall mean a Loan made by a Euro Revolving
Facility Lender pursuant to Section 2.01(d).  Each Euro Revolving Facility Loan
shall be a Eurocurrency Loan.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Loan denominated in Dollars or a Foreign
Currency bearing interest at a rate determined by reference to the Adjusted LIBO
Rate in accordance with the provisions of Article II.

“European Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.

“Euros” shall mean the single currency unit of the member states of the European
Community that adopt or have adopted that currency unit as its lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan

15

 

--------------------------------------------------------------------------------

 

 

Party hereunder, (a) income or franchise taxes imposed on (or measured by) its
net income or net profits by the United States of America or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office (or other fixed place of business) is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits tax or any similar tax that is imposed by any jurisdiction described in
clause (a) above, (c) other than in the case of an assignee pursuant to a
request by such Loan Party under Section 2.20(b), any withholding tax imposed by
the United States or by the jurisdiction under the laws of which such Loan Party
is organized or in which its principal office (or other fixed place of business)
is located that is in effect and would apply to amounts payable hereunder to
such Lender or other recipient at the time such Lender or other recipient
becomes a party to any Loan Document (or designates a new lending office),
except to the extent that such Lender or other recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.18(a) or Section 2.18(c), (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with Section
2.18(e) and (e) any United States withholding tax that is imposed by FATCA;
 provided,  however, that the term “Excluded Taxes” shall not include any taxes
that are imposed or otherwise due as a result of any action undertaken by one or
more of such Agent, Lender or Issuing Bank to collect funds due hereunder or
under any other Loan Document or enforce or exercise its rights or pursue any
remedy provided hereunder or under any other Loan Document.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals. 

“Existing Lenders” shall have the meaning assigned to such term in the recitals.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are three Facilities: (1) the Revolving Facility, (2) the
Euro Revolving Facility and (3) the Term Facility. 

“FATCA”  shall mean Sections 1471 through 1474 of the Code (and any successor
sections thereto) and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of the date hereof by
and among the Domestic Borrower, the Administrative Agent and the Lead Arranger.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and the Euro Administrative Agent Fees.



16

 

--------------------------------------------------------------------------------

 

 

"Financial L/C"  shall mean a financial or documentary Letter of Credit.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Foreign Borrower” shall mean, collectively, the Spanish Borrower and each
Additional Foreign Borrower.

“Foreign Collateral Agreement” shall mean with respect to any Person, such
collateral agreements and other agreements necessary under applicable foreign
law to grant to the Collateral Agent a security interest in such assets of such
Person of the type identified in the Domestic Collateral Agreement; provided
that no security interest shall be granted on all or any portion of such assets
if the Domestic Borrower demonstrates to the Collateral Agent and the Collateral
Agent determines (in its reasonable discretion) that the cost of granting such
security interest exceeds the value of the security offered thereby.

“Foreign Currency” shall mean Euros and Sterling.

“Foreign Financed Development Project” shall mean development projects
undertaken after the Closing Date by Foreign Subsidiaries or joint ventures of
Foreign Subsidiaries and financed by one or more development banks, export
credit agencies or their Affiliates.

“Foreign Guarantee” shall mean, collectively, one or more guarantee agreements,
as amended, supplemented or otherwise modified from time to time, each in a form
reasonably satisfactory to the Collateral Agent, among the applicable Foreign
Subsidiary Loan Party and the Collateral Agent.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Parties” shall mean each Foreign Borrower and each Foreign
Subsidiary Loan Party.

“Foreign Plan” shall mean any pension scheme or foreign employee benefit plan or
program with respect to which any Borrower, Subsidiary or ERISA Affiliate (i) is
making or has an obligation to make contributions or (ii) has or could incur
liability.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.

“Foreign Subsidiary Loan Party” shall mean, collectively, with respect to each
Additional Foreign Borrower, each Wholly Owned Subsidiary of such Additional
Foreign Borrower that (a) is (i) a Foreign Subsidiary, (ii) a Material
Subsidiary and (iii) organized under the same jurisdiction as such Additional
Foreign Borrower and (b) is not (i) a Special Purpose Receivables

17

 

--------------------------------------------------------------------------------

 

 

Subsidiary, (ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose
guarantee of the Obligations of such Additional Foreign Borrower is prohibited
under Section 9.23..

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body, including, without limitation, any agency of the European Union or similar
monetary or multinational authority.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, (iv)
entered into for the purpose of assuring in any other manner the holders of such
Indebtedness of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part) or (v) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other Person, whether or not such Indebtedness is
assumed by the guarantor; provided,  however, that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or

18

 

--------------------------------------------------------------------------------

 

 

services (other than trade liabilities and intercompany liabilities incurred in
the ordinary course of business and maturing within 365 days after the
incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated net of amounts owing to such Person by such counterparty in
respect of other Swap Agreements), (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than any letters of credit, bank guarantees
or similar instrument in respect of which a back-to-back letter of credit has
been issued under or permitted by this Credit Agreement) and (i) the principal
component of all obligations of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.  To the extent not
otherwise included, Indebtedness shall include the amount of any Permitted
Receivables Financing.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Interest Coverage Ratio” shall mean the ratio of (a) EBITDA to (b) Cash
Interest Expense for the period of four consecutive fiscal quarters of the
Domestic Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.05 has been obtained) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Interest
Coverage Ratio shall be determined for the respective Test Period on a pro forma
Basis for such occurrences.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than the
Borrowers or a Subsidiary Loan Party, and (b) capitalized interest of such
Person.  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Domestic Borrower and its Subsidiaries with respect to Swap
Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three

19

 

--------------------------------------------------------------------------------

 

 

months’ duration been applicable to such Borrowing and, in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any ABR Loan, the last day of each calendar
quarter and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.11.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the applicable
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.10,  2.11 or 2.12;  provided, unless the Administrative Agent
shall otherwise agree, that prior to the earlier of the 31st day after the
Closing Date and the date on which the Administrative Agent has notified the
Borrowers that the primary syndication of the Facilities has been completed, the
Borrowers shall only be permitted to request Interest Periods of seven days (it
being understood that notwithstanding anything else in this Agreement to the
contrary, if on the last day of any such seven day Interest Period the primary
syndication of the Facilities shall not have been completed, a new seven day
Interest Period will begin on such day with respect to each such Borrowing and
no notice by any Borrower shall be required with respect thereto); provided
further,  however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day.  Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Issuing Bank” shall mean JPMorgan, Wells Fargo Bank, N.A. and each other
Issuing Bank designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i).  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.13(b).

“JPMorgan” shall mean JPMorgan Chase Bank, N.A. and its successors and assigns.

“L/C Commitment” shall be equal to the Revolving Facility Commitment.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by an Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

“L/C Exposure”  shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C

20

 

--------------------------------------------------------------------------------

 

 

Disbursements that have not yet been reimbursed by or on behalf of the Domestic
Borrower at such time.  The L/C Exposure of any Lender at any time shall be its
Revolving Facility Percentage of the total L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned such term in Section
2.13(b).

“Lead Arranger” shall mean J.P. Morgan Securities LLC.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 9.04.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), unless the subject of a good faith
dispute, (ii) a Lender having notified in writing any Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.05 or 2.06 or (iii) a Lender having become the subject of a
bankruptcy or insolvency proceeding, or having had a receiver, conservator,
trustee or custodian appointed for it, or having a parent company that has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or, in the good
faith determination of the Administrative Agent, having taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided that a Lender Default shall not be
deemed to be in effect solely as the result of the acquisition or maintenance of
an ownership interest in a Lender or any Person controlling such Lender or the
exercise of control over such Lender or any Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.05, including any Letter of Credit issued and outstanding under the Existing
Credit Agreement immediately prior to the Closing Date as set forth on Schedule
2.05.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Debt as
of such date to (b) EBITDA for the period of four consecutive fiscal quarters of
the Domestic Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, EBITDA shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“LIBO Rate”  shall mean (i) in relation to any Eurocurrency Borrowing
denominated in Dollars or any Foreign Currency (other than Euro):

(a)the applicable Screen Rate; or

(b)(if no Screen Rate is available for the currency or Interest Period of that
Eurocurrency Borrowing) the arithmetic mean of the rates (rounded upwards to
four

21

 

--------------------------------------------------------------------------------

 

 

decimal places) as supplied to the Administrative Agent to leading banks in the
London interbank market,

as of 11:00 am London time on the Quotation Day for the offering of deposits in
the currency of that Eurocurrency Borrowing and for a period comparable to the
Interest Period for that Eurocurrency Borrowing and (ii) with respect to any
Eurocurrency Borrowing denominated in Euros, the EURIBO Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Credit Agreement Supplement entered into by an Additional
Foreign Borrower and any promissory note issued under Section 2.10(g) and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith.

“Loan Parties” shall mean each Domestic Loan Party and each Foreign Loan Party.

“Loans” shall mean the Revolving Facility Loans, the Euro Revolving Facility
Loans, the Swingline Loans and the Term Facility Loans.

“Local Time” shall mean (i) in the case of Loans and Letters of Credit
denominated in Dollars, New York City time and (ii) in the case of Loans and
Letters of Credit denominated in Euros or any other Foreign Currency, London
time.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time, in each case calculated on the Equivalent in Dollars
at such time.  The Loans and Commitment of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the Domestic Borrower and its  Subsidiaries, taken as a whole, or
(b) a material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Domestic Borrower or any Subsidiary in an
aggregate principal amount exceeding $50.0 million.



22

 

--------------------------------------------------------------------------------

 

 

“Material Real Property” shall mean any Real Property owned by a Loan Party on
the Closing Date having a fair market value exceeding $10.0 million and any
after-acquired Real Property owned by a Loan Party having a gross purchase price
exceeding $10.0 million at the time of acquisition. 

“Material Subsidiary” shall mean each Subsidiary of the Domestic Borrower now
existing or hereafter acquired or formed by the Domestic Borrower which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (a) for the
applicable Calculation Period accounted for more than 1.5% of the consolidated
revenues of the Domestic Borrower and its Subsidiaries or (b) as of the last day
of such Calculation Period, was the owner of more than 1.5% of the Consolidated
Total Assets of the Domestic Borrower and its Subsidiaries; provided that at no
time shall the total assets of all Subsidiaries that are not Material
Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Domestic Borrower and its Subsidiaries.

“Maturity Date” shall mean September 30, 2018.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Material Real Property which shall be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on or prior to the Closing Date
pursuant to Section 4.02(e) of this Agreement or Section 4.02(e) of the Existing
Credit Agreement or after the Closing Date pursuant to Section 5.10, as amended,
supplemented or otherwise modified from time to time, with respect to Mortgaged
Properties, each substantially in the form of Exhibit D, with such changes
thereto as shall be acceptable to the Collateral Agent, including all such
changes as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA with respect to which any Borrower, Subsidiary or ERISA
Affiliate (a) is making or has an obligation to make contributions, (b) has
within any of the preceding six plan years made or had an obligation to make
contributions or (c) otherwise has or could incur liability.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean 100% of the cash proceeds actually received by the
Domestic Borrower or any Wholly-Owned Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any Person of any asset or assets of the Domestic Borrower or any Subsidiary
(other

23

 

--------------------------------------------------------------------------------

 

 

than those pursuant to Section 6.05(a),  (b),  (c),  (e),  (f),  (g),  (i), (j),
 (k) or (l)), net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, sales commissions, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset (other than pursuant hereto or pursuant to the 2021 Senior
Subordinated Notes or any Permitted Senior Debt Securities or Permitted
Subordinated Debt Securities) and any cash reserve for adjustment in respect of
the sale price of such asset established in accordance with GAAP, including
without limitation, pension and post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (ii) Taxes paid or payable as a result thereof.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any Borrower or any Affiliate of any of them
shall be disregarded.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.20(c).

“Obligations” shall mean all amounts owing to any of the Agents, any Lender or
any of their affiliates pursuant to the terms of this Agreement or any other
Loan Document.

 “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest and penalties related thereto.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Domestic Collateral Agreement or any other form approved by the Collateral
Agent.

"Performance L/C"  shall mean a Letter of Credit supporting the performance of
obligations by the Domestic Borrower or one of its Subsidiaries.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer and (b) immediately after giving effect thereto:  (i) no Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions related thereto shall be consummated in accordance with
applicable laws; and (iii) (A) the Domestic Borrower and its Subsidiaries shall
be in compliance, on a Pro Forma Basis after giving effect to such acquisition
or formation, with the covenants contained in Sections 6.11 and 6.12 recomputed
as at the last day of the most

24

 

--------------------------------------------------------------------------------

 

 

recently ended fiscal quarter of the Domestic Borrower and its Subsidiaries, and
the Domestic Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Domestic Borrower to such effect,
together with all relevant financial information for such Subsidiary or assets,
and (B) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness (except for Indebtedness permitted by Section 6.01).

“Permitted Encumbrances” shall mean (i) with respect to each Real Property,
those Liens and other encumbrances permitted by paragraphs (b),  (d),  (h),  (m)
and (o) of Section 6.02 and (ii) with respect to each Real Property acquired
after the Closing Date, those Liens and other encumbrances permitted by
paragraphs (b),  (d),  (e),  (h),  (k),  (m) and (o) of Section 6.02,  provided,
 however, that in the case of those Liens and other encumbrances permitted by
clause (o) of Section 6.02 and as described in clauses (i) and (ii) of this
definition, in the event any Loan Party shall constitute the lessor under any
such lease or sublease, no Lien created or permitted to be incurred thereby
shall be permitted hereunder except to the extent such Lien would otherwise
constitute a Permitted Encumbrance.

“Permitted Investments” shall mean:

(a)direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b)time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
or any state thereof having capital, surplus and undivided profits in excess of
$500.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c)repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d)commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e)securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

(f)shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;



25

 

--------------------------------------------------------------------------------

 

 

(g)money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500.0 million; and

(h)time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Domestic Borrower and the Subsidiaries, on a consolidated basis, as of the end
of the Domestic Borrower’s most recently completed fiscal year.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to the Domestic
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) and any obligations or agreements of the Domestic Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Domestic Borrower or any
Subsidiary (other than a Special Purpose Receivables Subsidiary), (B) the
aggregate Receivables Net Investment since the Closing Date shall not exceed
$75.0 million at any time, (C) the Board of Directors of the Domestic Borrower
shall have determined in good faith that each such Permitted Receivables
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Domestic
Borrower and the applicable Special Purpose Receivables Subsidiary, (D) all
sales of Receivables Assets or interests therein to any Special Purpose
Receivables Subsidiary are made at fair market value (as determined in good
faith by the Domestic Borrower), and (E) the financing terms, covenants,
termination events and other provisions thereof will be market terms (as
determined in good faith by the Domestic Borrower) and may include
representations, warranties, covenants, indemnities and guarantees of
performance which the Domestic Borrower has determined in good faith to be
customary in a receivables financing including, without limitation, those
relating to the servicing of the assets of a Special Purpose Receivables
Subsidiary, it being understood and agreed that any obligation of a seller of
receivables to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or by other event relating to the seller, shall be
deemed customary.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the

26

 

--------------------------------------------------------------------------------

 

 

principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of Indebtedness of Foreign Subsidiaries
otherwise permitted under this Agreement only, any collateral pursuant to
after-acquired property clauses to the extent any such collateral secured the
Indebtedness being Refinanced) on terms no less favorable to the Secured Parties
than those contained in the documentation governing the Indebtedness being
Refinanced.

“Permitted Senior Debt Securities” shall mean unsecured senior notes issued by
the Domestic Borrower with the following terms: (i) the covenants (other than
the Lien covenant and the Subsidiary debt covenant), events of default,
Subsidiary guarantees and other terms (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Domestic Borrower
and its Subsidiaries than those in the 2021  Senior Subordinated Notes, (ii) the
Lien covenant and the Subsidiary debt covenant are on market terms for similar
issuers at the time of issuance and (iii) no Subsidiary of a Domestic Subsidiary
(other than a Domestic Subsidiary Loan Party) is an obligor under such notes
that is not an obligor under the 2021  Senior Subordinated Notes.

“Permitted Subordinated Debt Securities” shall mean unsecured subordinated notes
issued by the Domestic Borrower with the following terms: (i) such notes do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date on which the final maturity of the 2021  Senior
Subordinated Notes occurs (as in effect on the Closing Date), (ii) the
covenants, events of default, Subsidiary guarantees and other terms (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Domestic Borrower and its Subsidiaries than those in the 2021
 Senior Subordinated Notes and (iii) no Subsidiary of a Domestic Subsidiary
(other than a Domestic Subsidiary Loan Party) is an obligor under such notes
that is not an obligor under the 2021  Senior Subordinated Notes.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan or Foreign Plan) subject to the provisions of Title IV of ERISA or Sections
412 or 430 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Borrower, Subsidiary or ERISA Affiliate or with respect to
which any Borrower, Subsidiary or ERISA Affiliate has or could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 9.17(b).



27

 

--------------------------------------------------------------------------------

 

 

“Pledged Collateral” shall have the meaning assigned to such term in the
applicable Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean Liens which, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a)in making any determination of EBITDA, pro forma effect shall be given to any
Asset Disposition and to any Asset Acquisition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), in each case that occurred during the Reference Period
(or, in the case of determinations made pursuant to the definition of the term
“Asset Acquisition,” occurring during the Reference Period or thereafter and
through and including the date upon which the respective Asset Acquisition is
consummated); and

(b)in making any determination on a Pro Forma Basis, (i) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (ii) Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (i), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Domestic Borrower and, for any fiscal period ending on or prior to the first
anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Domestic Borrower delivers to
the Administrative Agent (i) a certificate of a Financial Officer of

28

 

--------------------------------------------------------------------------------

 

 

the Domestic Borrower setting forth such operating expense reductions and other
operating improvements or synergies and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
other operating improvements or synergies.

“Projections” shall mean the projections of the Domestic Borrower and its
Subsidiaries and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrowers or any of their
Subsidiaries prior to the Closing Date.

“Quotation Day” shall mean, in relation to any period for which an interest rate
is to be determined:

(a)(if the currency is Sterling)  the first day of that period;

(b)(if the currency is Euro) two TARGET Days before the first day of that
period; or

(c)(for any other currency) two Business Days before the first day of that
period, unless market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of these days).

“Real Property” shall mean, collectively, all right, title and interest of any
Borrower or any other Subsidiary in and to any and all parcels of real property
owned or operated by any Borrower or any other Subsidiary together with all
Improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Domestic Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents; provided,  however, that if all or
any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”



29

 

--------------------------------------------------------------------------------

 

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Relevant Interbank Market” shall mean, in relation to the LIBO Rate, the
principal London offices of the Administrative Agent and, in relation to the
EURIBO Rate, the principal office in New York City of the Administrative Agent
or such other banks as may be appointed by the Administrative Agent with the
consent of the Borrowers.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time), (b)
Revolving L/C Exposures, (c) Swingline Exposures, and (d) Revolving Facility
Available Unused Commitments and Euro Revolving Facility Available Unused
Commitments (calculated on the Equivalent thereof in Dollars at such time), that
taken together, represent more than 50% of the sum of (w) all Loans (other than
Swingline Loans) outstanding (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time), (x)
Revolving L/C Exposures, (y) Swingline Exposures, and (z) the total Revolving
Facility Available Unused Commitments and Euro Revolving Facility Available
Unused Commitments (calculated on the Equivalent thereof in Dollars at such
time) at such time.  The Loans, Revolving L/C Exposures, Swingline Exposures and
Revolving Facility Available Unused Commitment and Euro Revolving Facility
Available Unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.



30

 

--------------------------------------------------------------------------------

 

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Availability Period” shall mean the period from the Closing
Date to but excluding the earlier of the Maturity Date and in the case of each
of the Revolving Facility Loans, Revolving Facility Borrowings, and Letters of
Credit, the date of termination of the Revolving Facility Commitments.

“Revolving Facility Available Unused Commitment” shall mean, with respect to a
Revolving Facility Lender, at any time of determination, an amount equal to the
amount by which (a) the Revolving Facility Commitment of such Revolving Facility
Lender at such time exceeds (b) the Revolving Facility Credit Exposure of such
Revolving Facility Lender at such time (calculated in respect of any portion of
such Revolving Facility Lender’s Revolving Facility Credit Exposure that is
denominated in a Foreign Currency on the Equivalent thereof in Dollars
determined at such time).

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(a) or a New Lender Supplement,
expressed as a Dollar amount representing the maximum aggregate permitted amount
of such Revolving Facility Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04.  The initial Dollar amount
of each Revolving Facility Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01(as amended by any New Lender Supplement), or in the Assignment
and Acceptance pursuant to which such Revolving Facility Lender shall have
assumed its Revolving Facility Commitment, as applicable.  The aggregate Dollar
amount of the Revolving Facility Commitments on the date hereof is
$1,100,000,000.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time (calculated in respect of Loans denominated in a Foreign Currency on the
Equivalent thereof in Dollars at such time), (b) the Swingline Exposure at such
time and (c) the Revolving L/C Exposure at such time (calculated in respect of
Revolving L/C Exposure denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time).  The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the sum of (a) the aggregate
principal amount of such Revolving Facility Lender’s Revolving Facility Loans
outstanding at such time (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time) and (b) such
Revolving Facility Lender’s Revolving Facility Percentage of the Swingline
Exposure and Revolving L/C Exposure at such time (calculated in respect of

31

 

--------------------------------------------------------------------------------

 

 

Revolving L/C Exposure denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time).

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(a).  Each Revolving Facility Revolving Loan shall be a
Eurocurrency Loan or an ABR Revolving Loan.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated in
respect of Letters of Credit denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time) and (b) the aggregate principal amount of all
L/C Disbursements that have not yet been reimbursed at such time (calculated in
respect of L/C Disbursements denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time).  The Revolving L/C Exposure of any Revolving
Facility Lender at any time shall mean its Revolving Facility Percentage of the
aggregate Revolving L/C Exposure at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall mean the economic sanctions laws, regulations, embargoes or
restrictive measures with the force of law administered, enacted or enforced by
the Sanctions Authorities.

“Sanctions Authorities” shall mean (i) the United States government, (ii) the
United Nations, (iii) the European Union, (iv) the United Kingdom or (v) the
respective governmental institutions and agencies of any of the foregoing,
including, without limitation, OFAC, the United States Department of State, and
Her Majesty's Treasury.

“Screen Rate”  shall mean:

(a)in relation to the LIBO Rate, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and

(b)in relation to the EURIBO Rate, the percentage rate per annum determined by
the Banking Federation of the European Union for the relevant period,



32

 

--------------------------------------------------------------------------------

 

 

displayed on the appropriate page of the Reuters LIBO screen.  If the agreed
page is replaced or service ceases to be available, the Administrative Agent may
specify another page or service displaying the appropriate rate after
consultation with the Foreign Borrowers and the Lenders.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreements.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreements and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Spanish Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Domestic Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Domestic Borrower or any of
the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event the Domestic Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Sterling” shall mean the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.

“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Domestic Borrower.



33

 

--------------------------------------------------------------------------------

 

 

“Subsidiary Loan Party” shall mean a Domestic Subsidiary Loan Party or a Foreign
Subsidiary Loan Party.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Domestic Borrower or any of its Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by any Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.04.  The aggregate amount of the Swingline Commitments on the Closing Date is
$30.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Loans, and/or any other Revolving Facility Lender designated
as such by the Domestic Borrower after the Closing Date that is reasonably
satisfactory to the Domestic Borrower and the Administrative Agent and executes
a counterpart to this Agreement as a Swingline Lender.

“Swingline Loans” shall mean the swingline loans made to any Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Facility” shall mean, collectively, the Tranche A Term Facility and the
Tranche B Term Facility.

“Term Facility Lender” shall mean a Lender with outstanding Term Facility
Loans. 

“Term Facility Loans” shall mean, collectively, the Tranche A Term
Facility Loans and the Tranche B Term Facility Loans.    



34

 

--------------------------------------------------------------------------------

 

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Domestic Borrower then most recently ended
(taken as one accounting period).

“Title Company” shall mean Title Associates Inc., as agent for Stewart Title
Insurance Company, or such other nationally recognized title company as shall be
selected by the Administrative Agent.

“Tranche A Term Facility” shall mean, collectively, the Loans made by the
Tranche A Term Facility Lenders.

“Tranche A Term Facility Credit Exposure” shall mean, at any time, the sum of
the aggregate principal amount of the Tranche A Term Facility Loans outstanding
at such time.  The Tranche A Term Facility Credit Exposure of any Tranche A Term
Facility Lender at any time shall be the principal amount of such Tranche A Term
Facility Lender’s Tranche A Term Facility Loan outstanding at such time.

“Tranche A Term Facility Lender” shall mean a Lender with outstanding Loans
under the Tranche A Term Facility.

“Tranche A  Term Facility Loans” shall mean the Loans outstanding under the
Tranche A Term Facility.

“Tranche B Term Facility” shall mean, collectively, the Loans made by the
Tranche B Term Facility Lenders.

“Tranche B Term Facility Credit Exposure” shall mean, at any time, the sum of
the aggregate principal amount of the Tranche B Term Facility Loans outstanding
at such time.  The Tranche B Term Facility Credit Exposure of any Tranche B Term
Facility Lender at any time shall be the principal amount of such Tranche B Term
Facility Lender’s Tranche B Term Facility Loan outstanding at such time.

“Tranche B Term Facility Lender” shall mean a Lender with outstanding Loans
under the Tranche B Term Facility.

“Tranche B Term Facility Loans” shall mean the Loans outstanding under the
Tranche B Term Facility.

 “Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Loan Documents, including (a) the execution
and delivery of the Loan Documents and any borrowings hereunder, (b) the
amendment, restatement, extension and refinancing of the Existing Credit
Agreement and (c) the payment of all fees and expenses owing in connection with
the foregoing.

“Treasury Management Agreement” shall mean any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled

35

 

--------------------------------------------------------------------------------

 

 

disbursement, lockbox, account reconciliation and reporting and trade finance
services provided by a Treasury Management Counterparty for the benefit of the
Borrower or a Subsidiary.

“Treasury Management Counterparty” shall mean each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement; provided that if such
Person at any time ceases to be a Lender or an Affiliate of a Lender, as the
case may be, such Person shall no longer be a Treasury Management Counterparty.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Patriot Act” shall have the meaning assigned to such term in Section
3.08(a).

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or another Wholly Owned Subsidiary of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally.  The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Domestic Borrower notifies the Administrative Agent that the
Domestic Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Domestic Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision

36

 

--------------------------------------------------------------------------------

 

 

shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

Section 2.01 Commitments and Loans.  Subject to the terms and conditions set
forth herein,

(a) each Revolving Facility Lender agrees to make Revolving Facility Loans
denominated in Dollars or in a Foreign Currency to any Borrower (other than the
Spanish Borrower), in each case from time to time during the Revolving Facility
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment, (ii) the Revolving Facility Credit Exposure
exceeding the total Revolving Facility Commitments, (iii) the Revolving Facility
Credit Exposure denominated in Euros exceeding the Equivalent in Dollars
determined on the date of delivery of the applicable Borrowing Request of $400.0
million and (iv) the Revolving Facility Credit Exposure denominated in Sterling
exceeding the Equivalent in Dollars determined on the date of delivery of the
applicable Borrowing Request of $100.0 million.  Within the foregoing limits and
subject to the terms and conditions set forth herein, each Borrower (other than
the Spanish Borrower) may borrow, prepay and reborrow Revolving Facility Loans.

(b) as of the Closing Date, the Tranche A Term Facility Lenders have previously
extended Tranche A Term Facility Loans, and the Tranche A Term Facility Credit
Exposure is set forth on Schedule 2.01. 

(c) as of the Closing Date, the Tranche B Term Facility Lenders have previously
extended Tranche B Term Facility Loans, and the Tranche B Term Facility Credit
Exposure is set forth on Schedule 2.01. 

(d) each Euro Revolving Facility Lender agrees to make Euro Revolving Facility
Loans denominated in Euros to the Spanish Borrower, from time to time during the
Euro Revolving Facility Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Euro Revolving Facility Credit
Exposure exceeding such Lender’s Euro Revolving Facility Commitment or (ii) the
Euro Revolving Facility Credit Exposure exceeding the total Euro Revolving
Facility Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Spanish Borrower may borrow, prepay and
reborrow Euro Revolving Facility Loans.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type and in the same currency made by the Lenders
ratably in accordance with their respective Commitments under the applicable
Facility (or, in the case of Swingline Loans, in accordance with their
respective Swingline Commitments).  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its

37

 

--------------------------------------------------------------------------------

 

 

obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.15, each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Domestic Borrower
may request in accordance herewith.  Unless and until exchanged into the
Equivalent in Dollars thereof and converted into ABR Loans in accordance with
Section 2.07(e),  2.15 or 2.22, each Revolving Facility Borrowing denominated in
a Foreign Currency shall be comprised entirely of Eurocurrency Loans.  Each
Lender at its option may make any ABR Loan or Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.16,
 2.18 or 2.21 solely in respect of increased costs resulting from such exercise
and existing at the time of such exercise; provided,  further, that,
notwithstanding anything set forth herein to the contrary, no Lenders shall be
required to make an ABR Loan to any Foreign Borrower.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Revolving Facility Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Revolving Facility Commitments or the
Euro Revolving Facility Commitments, as applicable, or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by Section
2.05(e). At the time that each ABR Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments, or that is required to finance
the reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).  
 Each Swingline Borrowing shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum.  Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twenty (20) Eurocurrency Borrowings outstanding at any time.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings.  In order to request a Borrowing, the
relevant Borrower shall notify the Administrative Agent (and, in the case of a
Revolving Facility Borrowing or a Euro Revolving Facility Borrowing, in either
case, consisting of Loans denominated in a Foreign Currency, simultaneously to
the European Administrative Agent) of such request in a written Borrowing
Request signed by the Borrower making such request (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, four (4) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one (1) Business Day before
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Facility Borrowing to finance

38

 

--------------------------------------------------------------------------------

 

 

the reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may
be given not later than 10:00 a.m., Local Time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)whether the requested Borrowing is to be a Revolving Facility Borrowing or a
Euro Revolving Facility Borrowing;

 

(ii)the aggregate amount of the requested Borrowing (expressed in Dollars);

 

(iii)the date of such Borrowing, which shall be a Business Day;

 

(iv)in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;

(i) in the case of a Eurocurrency Borrowing, the currency and the initial
Interest Period to be applicable thereto; and

(i) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall be an account maintained with the Administrative Agent or
the European Administrative Agent.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower requesting such Eurocurrency Borrowing shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to any of the Borrowers from time to time during
the Revolving Facility Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing.  Interest on
Swingline Loans denominated in Foreign Currency will be calculated based on the
overnight EURIBO Rate.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing, the applicable Borrower shall notify the
Administrative Agent and the Swingline Lenders of such request in a written
Borrowing Request signed by the Borrower making such request (x) in the case of
a Swingline Borrowing denominated in Euros or Sterling, not later than 12:00
noon, Local Time, one (1) Business Day

39

 

--------------------------------------------------------------------------------

 

 

before the date of the proposed Swingline Borrowing or (y) in the case of a
Swingline Borrowing denominated in Dollars, not later than 12:00 noon, Local
Time on the day of the proposed Swingline Borrowing.  Each such Swingline
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swingline
Borrowing (expressed in Dollars), (iii) in the case of a Swingline Borrowing
denominated in Euros or Sterling, the currency requested, (iv) the term of such
Swingline Loan (which, in the case of a Swingline Borrowing denominated in Euros
or Sterling, shall not be more than 7 Business Days) and (v) the location and
number of the Borrower’s account to which funds are to be disbursed.  Each
Swingline Lender shall make each Swingline Loan to be made by it hereunder in
accordance with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
applicable Borrower (or, in the case of a Swingline Borrowing made to finance
the reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Lenders) not later than 10:00 a.m., Local Time on
any Business Day, require the Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it.  Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each such Lender, specifying in such notice such
Lender’s Revolving Facility Percentage of such Swingline Loan or Loans.  Each
Revolving Facility Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent for the
account of the applicable Swingline Lender, such Revolving Facility Lender’s
Revolving Facility Percentage of such Swingline Loan or Loans.  Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders.  The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender.  Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any
reason.  The purchase of

40

 

--------------------------------------------------------------------------------

 

 

participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

Section 2.05 Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein, each
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Revolving Facility Availability Period and prior to the
date that is five (5) Business Days prior to the Maturity Date.  Subject to the
terms and conditions set forth herein, the applicable Issuing Bank shall
promptly issue the requested Letter of Credit; provided that the aggregate L/C
Exposure shall not exceed the lesser of (i) the L/C Commitment and (ii) an
amount equal to the total Revolving Facility Commitments less then aggregate
Revolving Facility Credit Exposures then outstanding; and provided further, no
Issuing Bank shall be required to issue a Letter of Credit if the aggregate face
amount of all Letters of Credit issued by it shall exceed $300 million.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by such Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (two (2) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit and the currency (either in
Dollars, a Foreign Currency, or an Alternate LC Currency) in which it is
denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, a Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Revolving L/C Exposure shall not exceed
$1,100,000,000, (ii) the Revolving Facility Credit Exposure shall not exceed the
total Revolving Facility Commitments, and (iii) the Equivalent in Dollars of the
Revolving L/C Exposure denominated in a Foreign Currency or an Alternate LC
Currency determined on the date of such issuance, amendment, renewal or
extension shall not exceed (A) in the case such Foreign Currency is Euros,
$350.0 million, (B) in the case such Foreign Currency is Sterling, $75.0
million, and (C) in the case of all Alternate LC Currency, $75.0 million.

41

 

--------------------------------------------------------------------------------

 

 

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of the date one (1) year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and the date that is five (5) Business Days
prior to the Maturity Date; provided that any Letter of Credit with a one-year
tenor may provide for the automatic renewal thereof for additional one-year
periods (which, in no event, shall extend beyond the date referred to in clause
(B) of this paragraph (c)).

(ii) Notwithstanding the foregoing, any Borrower may request the issuance of a
Letter of Credit that expires at or prior to the close of business on the date
that is five (5) Business Days prior to the Maturity Date.

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in Dollars, the Foreign Currency in
which such Letter of Credit is denominated, or the Equivalent in Dollars of any
Alternate LC Currency in which such Letter of Credit is denominated, as the case
may be, for the account of the applicable Issuing Bank, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank not reimbursed by the applicable Borrower on the date due as
provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason.  Each Revolving Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower for which such
Letter of Credit was issued shall reimburse such L/C Disbursement by paying to
the Administrative Agent an amount equal to such L/C Disbursement in Dollars,
the Foreign Currency in which such Letter of Credit is denominated, or the
Equivalent in Dollars of any Alternate LC Currency in which such Letter of
Credit is denominated, as the case may be, not later than 5:00 p.m., Local Time,
on the same Business Day such Borrower receives notice under Section 2.05(g) of
such L/C Disbursement, provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or Section 2.04 that such payment be financed with an ABR Revolving
Facility Borrowing or a Swingline Borrowing or an Eurocurrency Revolving Loan
denominated in the applicable Foreign Currency, as applicable, in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged

42

 

--------------------------------------------------------------------------------

 

 

and replaced by the resulting ABR Revolving Facility Borrowing or Swingline
Borrowing or Eurocurrency Revolving Loan.  If any Borrower fails to reimburse
any L/C Disbursement when due, then the Administrative Agent shall promptly
notify the applicable Issuing Bank and each other Revolving Facility Lender of
the applicable L/C Disbursement, the payment then due from such Borrower and, in
the case of a Revolving Facility Lender, such Lender’s Revolving Facility
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Facility Lender shall pay to the Administrative Agent in Dollars, such Foreign
Currency, or the Equivalent in Dollars of such Alternate LC Currency, as the
case may be, its Revolving Facility Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Facility Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank in Dollars, such Foreign
Currency, or the Equivalent in Dollars of such Alternate LC Currency, as the
case may be, the amounts so received by it from the Revolving Facility
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from such Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing or an
Eurocurrency Revolving Loan as contemplated above) shall not constitute a Loan
and shall not relieve any Borrower of its obligation to reimburse such L/C
Disbursement.

(f) Obligations Absolute.  The obligation of each Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder; provided that, in each case, payment by the Issuing Bank shall not
have constituted gross negligence or willful misconduct.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to any Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are

43

 

--------------------------------------------------------------------------------

 

 

determined by a court having jurisdiction to have been caused by (i) such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) such Issuing Bank’s refusal to issue a Letter of Credit in accordance
with the terms of this Agreement.  The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination and each refusal to issue a Letter of
Credit.  In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such L/C Disbursement.

(h) Interim Interest.  If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
at the rate per annum then applicable to ABR Revolving Loans or Eurocurrency
Revolving Loans denominated in the applicable Foreign Currency, as applicable;
provided that, if such L/C Disbursement is not reimbursed by such Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.14(c) shall apply;
provided further that any L/C Disbursement that is reimbursed after the date
such L/C Disbursement is required to be reimbursed under paragraph (e) of this
Section, (A) be payable in Dollars, the Foreign Currency in which such Letter of
Credit is denominated, or the Equivalent in Dollars of any Alternate LC Currency
in which such Letter of Credit is denominated, as the case may be, (B) bear
interest at the rate per annum then applicable to ABR Revolving Loans or
Eurocurrency Revolving Loans denominated in the applicable Foreign Currency, as
applicable, and (C) Section 2.14(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Facility
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Revolving Facility Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective,

44

 

--------------------------------------------------------------------------------

 

 

each Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13.  From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h),
 (i) or (l), on the Business Day or (ii) in the case of any other Event of
Default, on the third Business Day, in each case, following the date on which
any Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, such
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h),  (i) or
(l) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in Dollars, such Foreign Currency, or the Equivalent in Dollars of such
Alternate LC Currency, without demand or other notice of any kind.  Each
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.12(b).  Each such deposit pursuant to this
paragraph or pursuant to Section 2.12(b) shall be held by the Administrative
Agent as Collateral for the payment and performance of the obligations of the
applicable Borrower under this Agreement.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
(i) for so long as an Event of Default shall be continuing, the Administrative
Agent and (ii) at any other time, the applicable Borrower, in each case, in
Permitted Investments and at the risk and expense of such Borrower, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of such Borrower under this Agreement.  If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three (3) Business Days
after all Events of Default have been cured or waived.  If any Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.12(b), such amount (to the

45

 

--------------------------------------------------------------------------------

 

 

extent not applied as aforesaid) shall be returned to such Borrower as and to
the extent that, after giving effect to such return, such Borrower would remain
in compliance with Section 2.12(b) and no Event of Default shall have occurred
and be continuing. 

(k) Additional Issuing Banks.  From time to time, the Borrowers may by notice to
the Administrative Agent designate up to three Lenders (in addition to JPMorgan)
that agree (in their sole discretion) to act in such capacity and are reasonably
satisfactory to the Administrative Agent as Issuing Banks.  Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

(l) Reporting.  Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.  If requested by any Lender, the Administrative Agent
shall provide copies to such Lender of the reports referred to in clause (ii) of
the preceding sentence and a summary of such reports on a monthly basis.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds, (i) in the case of
a Loan denominated in Dollars, in Dollars, by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of a Loan denominated in
a Foreign Currency, in the applicable Foreign Currency, by 12:00 noon, Local
Time, to the account of the European Administrative Agent most recently
designated by the Administrative Agent for such purpose by notice to the
Lenders, as the case may be;  provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City or as otherwise agreed between such
Borrower and the Administrative Agent, and designated by such Borrower in the
Borrowing Request; provided that ABR Revolving Loans, Swingline Borrowings and
Eurocurrency Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements

46

 

--------------------------------------------------------------------------------

 

 

as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (A) for Loans
denominated in Dollars, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) for Loans denominated in a  Foreign Currency,
the greatest of the Federal Funds Rate, the cost of funds incurred by the
Administrative Agent or European Administrative Agent in respect of such amount
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
(A) for Loans denominated in Dollars, the interest rate applicable to ABR Loans
and (B) for Loans denominated in a Foreign Currency, the greater of the interest
rate applicable to ABR Loans and the cost of funds incurred by the
Administrative Agent or European Administrative Agent in respect of such
amount.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections.

(a) Each Borrowing denominated in Dollars initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, each Borrower may elect, in the case of a Borrowing
denominated in Dollars, to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Each Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by delivering a written Interest Election
Request, in a form approved by the Administrative Agent and signed by such
Borrower, by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable.

47

 

--------------------------------------------------------------------------------

 

 

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by any Borrower requests a
Eurocurrency Borrowing but does not specify an Interest Period, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If any Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) if such Borrowing is denominated in
Dollars, such Borrower shall be deemed to have converted such Borrowing to an
ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign Currency,
such Borrower shall be deemed to have selected a one month Interest Period for
such Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies such Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall bear interest calculated on
the one-week EURIBO Rate.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments and the
Euro Revolving Facility Commitments shall terminate on the Maturity Date.

(b) [Reserved]. 

48

 

--------------------------------------------------------------------------------

 

 

(c) [Reserved].

(d) Each Borrower may at any time terminate, or from time to time reduce, the
Commitments under any Facility; provided that (i) each reduction of the
Commitments under any Facility shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Commitments), (ii) no Borrower shall terminate or reduce
the Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.12, the
Revolving Facility Credit Exposure would exceed the total Revolving Facility
Commitments and (iii) no Borrower shall terminate or reduce the Euro Revolving
Facility Commitments if the Euro Revolving Facility Credit Exposure would exceed
the total Euro Revolving Facility Commitments.

(e) Each Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (d) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by any
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Facility Commitments or Euro Revolving Facility
Commitments delivered by such Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.

Section 2.09 Increase of Commitments.

(a) Each Borrower shall have the right to increase the Commitments (other than
the Euro Revolving Facility Commitments) from time to time pursuant to this
Section 2.09 (subject to the restrictions of Section 2.09(d)) as long as no
Default or Event of Default has occurred and is continuing.  In the event that
any Borrower wishes to increase the aggregate Commitments (other than the Euro
Revolving Facility Commitments) under any Facility (other than the Euro
Revolving Facility) at any time, it shall notify the Administrative Agent in
writing of the Facility or Facilities to be increased and the amount (the
“Offered Increase Amount”) of such proposed increase (such notice, a “Commitment
Increase Notice”); provided, that the aggregate amount of any such increase in
Commitments shall be at least $25.0 million.  Such Borrower may, at its
election, offer one or more of the Lenders the opportunity to participate in all
or a portion of the Offered Increase Amount pursuant to Section 2.09(c) below
and/or  with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Offered Increase Amount pursuant to Section 2.09(b) below.  Each
Commitment Increase Notice shall specify which Lenders and/or banks, financial
institutions or other entities such Borrower desires to participate in such
Commitment increase.  Such Borrower or, if requested by such Borrower, the
Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer.

49

 

--------------------------------------------------------------------------------

 

 

(b) Any additional bank, financial institution or other entity which such
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.09(a)(ii) shall execute a
New Lender Supplement (in the form specified by the Administrative Agent, each a
“New Lender Supplement”) which such Borrower and the Administrative Agent,
whereupon such bank, financial institution or other entity (herein called a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 2.01 shall be deemed to be amended to add the name
and Commitment of such New Lender, provided that the Commitment of any such new
Lender shall be in an amount not less than $5,000,000, provided further that on
the effective date of such New Lender Supplement, there shall be no outstanding
Eurocurrency Loans hereunder under the Facility being increased or, if any
Eurocurrency Loans under the Facility being increased would be outstanding on
the effective date of any such New Lender Supplement, such Borrower shall either
(x) convert such Eurocurrency Loans to ABR Loans, or (y) prepay, in accordance
with the provisions of Section 2.12, such Eurocurrency Loans immediately prior
to such New Lender Supplement becoming effective (subject, in either case, to
the payment provisions hereof).

(c) Any Lender which accepts an offer to it by either Borrower to increase its
Commitment pursuant to Section 2.09(a)(ii) shall, in each case, execute a
Commitment Increase Supplement (in the form specified by the Administrative
Agent, each a “Commitment Increase Supplement”) with such requesting Borrower
and the Administrative Agent whereupon such Lender shall be bound by and
entitled to the benefits of this Agreement with respect to the full amount of
its Commitment as so increased, and Schedule 2.01 shall be deemed to be amended
to so increase the Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.09 (i) in no
event shall transactions effected pursuant to this Section 2.09, taken in the
aggregate, cause the aggregate Commitments hereunder to increase by an amount
greater than $150.0 million and (ii) no Lender shall have any obligation to
increase its Commitment unless it agrees to do so in its sole discretion.

Section 2.010 Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to such Borrower on the
Maturity Date, (ii) to the European Administrative Agent for the account of each
Euro Revolving Facility Lender the then unpaid principal amount of each Euro
Revolving Facility Loan to such Borrower on the Maturity Date and (iii)  to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least seven (7) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Facility Borrowing (other than a Borrowing
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e)) is made by the Domestic Borrower, the Domestic
Borrower shall repay all Swingline Loans then outstanding.

50

 

--------------------------------------------------------------------------------

 

 

(b) The Domestic Borrower hereby unconditionally promises to pay the
Administrative Agent for the account of each Tranche A Term Facility Lender
holding Tranche A Term Facility Loans (i) on each March 31, June 30, September
30 and December 31, through the Maturity Date,  $2,000,000 and (ii) the
aggregate amount of unpaid Tranche A Term Facility Loans on the Maturity Date.

(c) The Domestic Borrower hereby unconditionally promises to pay the
Administrative Agent for the account of each Tranche B Term Facility Lender
holding Tranche B Term Facility Loans (i) on each March 31, June 30, September
30 and December 31, through the Maturity Date, $3,000,000 and (ii) the aggregate
amount of unpaid Tranche B Term Facility Loans on the Maturity Date.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(f) The entries made in the accounts maintained pursuant to Section 2.08(d) or
(e) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(g) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note substantially in the form of Exhibit I,  Exhibit J or Exhibit
K, as may be applicable to such Lender.  In such event, each such Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.011 Repayment of Revolving Facility Loans, Euro Revolving Facility
Loans and Term Facility Loans.  Prior to any repayment of any Borrowing under
any Facility hereunder, a Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be repaid and shall notify the Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than 2:00
p.m., Local Time, (i) in the case of an ABR Borrowing, one Business Day before
the scheduled date of such repayment and (ii) in the case of a Eurocurrency
Borrowing, three Business Days before the scheduled date of such repayment. 
Each repayment

51

 

--------------------------------------------------------------------------------

 

 

of a Borrowing under a Facility shall be applied to the Loans under such
Facility included in the repaid Borrowing such that each Lender under such
Facility receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment or upon the respective Euro Revolving Facility Credit
Exposures of the Euro Revolving Facility Lenders at the time of such repayment,
as applicable).    Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Borrowing hereunder,
the Domestic Borrower shall select the Borrowing or Borrowings to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., Local Time, on the scheduled date of
such repayment.  Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.

Section 2.012 Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.17), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance
with Section 2.11.  Any prepayment of the Tranche A Term Facility or the Tranche
B Term Facility made under this Section 2.12(a) shall be applied to the
remaining scheduled payments under the Tranche A Term Facility or Tranche B Term
Facility, respectively, in direct order of maturity.

(b) (i)If on any date, the Administrative Agent notifies the Domestic Borrower
that, on the last day of any month, the sum of (i) the sum of aggregate
principal amount of all Revolving Facility Loans denominated in Dollars plus the
aggregate principal amount of all Letters of Credit denominated in Dollars then
outstanding plus (ii) the Equivalent in Dollars (determined on the third
Business Day prior to such interest payment date) of the sum of the aggregate
principal amount of all Revolving Facility Loans denominated in Foreign
Currencies plus the aggregate principal amount of all Letters of Credit
denominated in Foreign Currencies or Alternate LC Currencies then outstanding
exceeds 105% of the aggregate Revolving Facility Commitments of the Lenders on
such date, the Domestic Borrower and each other Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans owing by
such Borrower in an aggregate amount (or deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(j)) sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Revolving Facility
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Facility Loans prepaid.  The Administrative Agent shall give prompt notice of
any prepayment required under this Section 2.12(b)(i) to the Domestic Borrower
and the Lenders.

(i) If on any date, the Administrative Agent notifies the Domestic Borrower
that, on the last day of any month, the sum of (i) the aggregate principal
amount of the Tranche B Term Facility Loans denominated in Dollars then
outstanding plus (ii) the Equivalent in Dollars (determined on the third
Business Day prior to such interest payment date) of aggregate principal amount
of all Tranche B Term Facility

52

 

--------------------------------------------------------------------------------

 

 

Loans denominated in Foreign Currencies then outstanding exceeds  $166,425,000,
the Domestic Borrower and each other Borrower shall, as soon as practicable and
in any event within five Business Days following such date, prepay the
outstanding principal amount of any Tranche B Term Facility Loans owing by such
Borrower in an aggregate amount sufficient to reduce such sum to an amount not
to exceed $240 million, together with any interest accrued to the date of such
prepayment on the aggregate principal amount of Tranche B Term Facility Loans
prepaid.  The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.12(b)(ii) to the Domestic Borrower and the
Lenders.

(c) On each date on or after the Closing Date upon which either Borrower or any
Subsidiary receives any cash proceeds from any Asset Disposition, an amount
equal to 100% of the Net Proceeds therefrom shall be applied on such date as a
mandatory prepayment in accordance with Section 2.12(d);  provided,  however,
that such Net Proceeds shall not be required to be so applied on such date so
long as no Event of Default then exists and such Net Proceeds shall be used to
purchase Property (other than inventory) used or to be used in the businesses
permitted pursuant to Section 6.08 within one year following the date of such
Asset Disposition; provided that a binding commitment to purchase such property
shall be treated as a permanent application thereof pursuant to this clause (c)
from the date of such commitment until the earlier of (x) the date on which such
expenditure is made and (y) the 180th day following the expiration of the
aforementioned one year period.

(d) Each prepayment of Borrowings pursuant to Section 2.12(c) shall be applied
ratably to the Tranche A Term Facility and the Tranche B Term
Facility.  Prepayments pursuant to Section 2.12(c) shall be accompanied by
accrued interest to the extent required by Section 2.14.  Each prepayment of
Borrowings pursuant to Section 2.12(c) shall be applied, first,  to any ABR
Borrowings then outstanding, and, second, to any Eurocurrency Borrowings then
outstanding, and if more than one Eurocurrency Borrowing is then outstanding, to
each such Eurocurrency Borrowing in order of priority beginning with the
Eurocurrency Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurocurrency Borrowing with the
most number of days remaining in the Interest Period applicable thereto.

Section 2.013 Fees.

(a) The Domestic Borrower agrees to pay to each Lender, through the
Administrative Agent, 10 Business Days after the last day of March, June,
September and December in each year, and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Revolving Facility Available Unused Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date and ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at the rate per annum set forth under the caption “Commitment Fee”
below based upon the Leverage Ratio as of the most recent determination date.

 

 

Leverage Ratio

Commitment Fee (in basis points)

 

 

Category 1

Equal to or greater than 3.00 to 1.00

50.0

Category 2

Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00

50.0

Category 3

Less than 2.25 to 1.00 but equal to or greater than 1.50 to 1.00

37.5

Category 4

Less than 1.50 to 1.00

37.5

53

 

--------------------------------------------------------------------------------

 

 

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero.  The
Commitment Fee due to each Lender shall begin to accrue on the Closing Date and
shall cease to accrue on the date on which the last of the Commitments of such
Lender shall be terminated as provided herein.

(b) The Domestic Borrower from time to time agrees to pay to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, 15 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date and ending
with the Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated) at the rate per annum set forth below based upon the
Leverage Ratio as of the most recent determination date.    

Leverage Ratio

Performance L/C Fee Rate (in basis points)

Financial L/C Fee Rate (in basis points)

 

 

 

Category 1

Equal to or greater than 3.00 to 1.00

140.0

250.0

Category 2

Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00

125.0

225.0

Category 3

Less than 2.25 to 1.00 but equal to or greater than 1.50 to 1.00

110.0

200.0

Category 4

Less than 1.50 to 1.00

95.0

175.0

 

54

 

--------------------------------------------------------------------------------

 

 

Each Borrower from time to time agrees to pay to each Issuing Bank, for its own
account, (i) 15 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank at the request of such Borrower for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit (computed at a rate equal to 1/8 of 1% per
annum of the daily average stated amount of such Letter of Credit), plus (ii) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Domestic Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) The Domestic Borrower agrees to pay to each Lender, through the European
Administrative Agent, 10 Business Days after the last day of March, June,
September and December in each year, and three Business Days after the date on
which the Euro Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a commitment fee (a “Euro Commitment Fee”) on the
daily amount of the Euro Revolving Facility Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date and ending with the date on which the last of the Commitments of such
Lender shall be terminated) at the rate per annum set forth under the caption
“Euro Commitment Fee” below based upon the Leverage Ratio as of the most recent
determination date.

Leverage Ratio

Euro Commitment Fee (in basis points)

 

 

Category 1

Equal to or greater than 3.00 to 1.00

50.0

Category 2

Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00

50.0

Category 3

Less than 2.25 to 1.00 but equal to or greater than 1.50 to 1.00

37.5

Category 4

Less than 1.50 to 1.00

37.5

 

(e) The Domestic Borrower agrees to pay to the Administrative Agent, for the
account of the European Administrative Agent, the fees set forth in the Fee
Letter, as amended, restated, supplemented or otherwise modified from time to
time, at the times specified therein (the “Euro Administrative Agent Fees”).

55

 

--------------------------------------------------------------------------------

 

 

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks.  Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.014 Interest.

(a) Each Borrower shall pay interest on the unpaid principal amount of each ABR
Loan made to such Borrower at the Alternate Base Rate plus the Applicable
Margin.

(b) Each Borrower shall pay interest on the unpaid principal amount of each
Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the applicable Borrower in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Facility Commitments and the Euro Revolving Facility Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Revolving Facility Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) all interest on Loans denominated in Sterling shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii)
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Base Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate, LIBO Rate or EURIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.015 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

56

 

--------------------------------------------------------------------------------

 

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as
applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under any Facility that the Adjusted LIBO Rate, the LIBO Rate or the
EURIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in the Borrowings under such Facility for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing, if denominated in Dollars, shall be converted to, and if
denominated in Euros, shall be exchanged into the Equivalent thereof in Dollars
and converted to, an ABR Borrowing, in each case on the last day of the Interest
Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing or
shall be made as a Borrowing bearing interest at such rate as the Required
Lenders or the Majority Lenders under the relevant Facility shall agree
adequately reflects the costs to the Lenders under such Facility of making the
Loans comprising such Borrowing.

Section 2.016 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein (except those for which
payment has been requested pursuant to Section 2.21);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) to any Borrower or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then such Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

57

 

--------------------------------------------------------------------------------

 

 

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
each Borrower to which such Loans were made or are to be made shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error.  Each Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the Borrowers thereof.  Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies such Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.017 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
any Borrower pursuant to Section 2.20, then, in any such event, such Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period

58

 

--------------------------------------------------------------------------------

 

 

therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
if such Loan is denominated in Dollars or the applicable Foreign Currency if
such Loan is denominated in such Foreign Currency, as the case may be, of a
comparable amount and period from other banks in the Eurocurrency market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to such
Borrower and shall be conclusive absent manifest error.  Such Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.018 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) any Agent, Lender or Issuing Bank, as applicable, receives
an amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party to the relevant Governmental Authority in
accordance with applicable law.

(c) Each Loan Party shall indemnify each Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (other than Indemnified Taxes or Other Taxes
resulting from gross negligence or willful misconduct of such Agent, Lender or
Issuing Bank and without duplication of any amounts indemnified under Section
2.18(a)) paid by such Agent, Lender or Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of such Loan Party
under any Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and setting forth in reasonable detail the
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error of the Lender, the Issuing Bank or the
Administrative Agent.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the

59

 

--------------------------------------------------------------------------------

 

 

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender, Agent or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax otherwise indemnified against by a Loan Party
pursuant to this Section 2.18 with respect to payments under any Loan Document
shall deliver to the relevant Borrower or the relevant Governmental Authority
(with a copy to the Administrative Agent), to the extent such Lender, Agent or
Issuing Bank is legally entitled to do so, at the time or times prescribed by
applicable law such properly completed and executed documentation prescribed by
applicable law as may reasonably be requested by such Borrower to permit such
payments to be made without such withholding tax or at a reduced rate; provided
that no Lender shall have any obligation under this paragraph (e) with respect
to any withholding Tax imposed by any jurisdiction other than the United States
or the jurisdiction under the laws of which any Borrower is organized or in
which it is treated as a tax resident if in the reasonable judgment of such
Lender such compliance would subject such Lender to any material cost or expense
not reimbursed or indemnified by the Loan Parties or would otherwise prejudice
such Lender’s interest in any material respect.

(f) In the case of a Lender or Issuing Bank that would be subject to withholding
tax imposed by FATCA on payments made under this Agreement or any other Loan
Document if such Lender or Issuing Bank fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank shall provide
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either Borrower or the Administrative Agent as may be
necessary for such Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.

(g) If an Agent, Lender or Issuing Bank determines, in good faith and in its
sole discretion, that it has received a refund of any taxes in respect of or
calculated with reference to Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.18 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, Lender or Issuing Bank (including any
Taxes imposed with respect to such refund) as is determined by the Agent, Lender
or Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of such
Agent, Lender or Issuing Bank, agrees to repay as soon as reasonably practicable
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent, Lender or
Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Governmental Authority.  This Section shall not be
construed to require any Agent, Lender or Issuing Bank to

60

 

--------------------------------------------------------------------------------

 

 

make available its tax returns (or any other information relating to its Taxes
which it deems confidential) to the Loan Parties or any other Person.

Section 2.019 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.16,
 2.17,  2.18, or 2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.16,  2.17,  2.18, or 2.21 and 9.05
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  Except for Loans denominated in any
Foreign Currency (the principal of and interest on which hereunder shall be paid
in such Foreign Currency) and except for reimbursement obligations with respect
to any Letter of Credit denominated in any Foreign Currency (which shall be paid
in such Foreign Currency), all payments hereunder of (i) principal or interest
in respect of any Loan, (ii) reimbursement obligations with respect to any
Letter of Credit or (iii) any other amount due hereunder or under any other Loan
Document shall be made in Dollars or the Equivalent in Dollars.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if such Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the

61

 

--------------------------------------------------------------------------------

 

 

aggregate amount of its Loans and participations in L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in L/C Disbursements and Swingline
Loans;  provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c),  2.05(d) or (e),  2.06(b) or 2.19(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement in
currencies other than the currency or currencies required to enable the
Administrative Agent to distribute funds to the Lenders in accordance with the
terms of this Section 2.19, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars,  a Foreign Currency, or an
Alternate LC Currency or from Dollars to a Foreign Currency or an Alternate LC
Currency or from a Foreign

62

 

--------------------------------------------------------------------------------

 

 

Currency or an Alternate LC Currency to Dollars, as the case may be, to the
extent necessary to enable the Agent to distribute such funds in accordance with
the terms of this Section 2.19; provided that each Borrower and each of the
Lenders hereby agree that the Administrative Agent shall not be liable or
responsible for any loss, cost or expense suffered by such Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.19(f) or as a result of the failure of the Administrative
Agent to effect any such conversion or exchange; and provided further that each
applicable Borrower agrees to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.19(f).

Section 2.020 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16 or 2.21, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16,  2.18 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The relevant Loan Party hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If any Lender requests compensation under Section 2.16 or 2.21, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or is a Defaulting Lender, then such Loan Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or 2.21 or payments
required to be made pursuant to Section 2.18, such assignment will result in a
reduction in such compensation or payments.  Nothing in this Section 2.20 shall
be deemed to prejudice any rights that any Loan Party may have against any
Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms

63

 

--------------------------------------------------------------------------------

 

 

of Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders or the Majority Lenders, if applicable,
shall have granted their consent, then provided no Event of Default then exists,
such Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent, provided
that:  (i) all Obligations of Borrowers owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon.  In connection with any
such assignment each Borrower, Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 9.04.

Section 2.021 Additional Reserve Costs.

(a) For so long as any Lender is required to make special deposits with the Bank
of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans, each Borrower
shall pay, contemporaneously with each payment of interest on each of such Loans
made to such Borrower, additional interest on such Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Exhibit F hereto.

(b) Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to such Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

Section 2.022 Illegality.  If any Lender reasonably determines that any change
in law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurocurrency Loans in Dollars or Euros or
any other Foreign Currency, then, on notice thereof by such Lender to any
Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Eurocurrency Loans in Dollars or Euros or such other Foreign
Currency, or to convert ABR Borrowings to Eurocurrency Borrowings denominated in
Dollars, as the case may be, shall be suspended until such Lender notifies the
Administrative Agent and such Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, such Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent), if
such Eurocurrency Borrowings are denominated in Dollars, convert all such
Eurocurrency Borrowings of such Lender made to such Borrower to ABR Borrowings,
and if such Eurocurrency Borrowings are denominated in a Foreign Currency,
exchange all such Eurocurrency Borrowings into the Equivalent thereof in Dollars
and convert such Borrowings to ABR Borrowings, in each case either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or

64

 

--------------------------------------------------------------------------------

 

 

immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, such Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Section 2.023 Additional Borrowers.  Upon the execution and delivery by any
Additional Foreign Borrower acceptable to the Administrative Agent in its
reasonable judgment of a supplement to this Agreement, in substantially the form
of Exhibit H hereto (a “Credit Agreement Supplement”) with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, (i) such Person shall be referred to as a “Foreign Borrower” and
shall be and become a Foreign Borrower, and each reference in this Agreement to
a “Foreign Borrower” shall also mean and be a reference to such Foreign Borrower
and each reference in any other Loan Document to a “Foreign Borrower” or a “Loan
Party” shall also mean and be a reference to such Foreign Borrower, and (ii)
such Person shall assume all of the Obligations of a Foreign Borrower which is
organized in the same jurisdiction as such Additional Foreign Borrower;
provided,  however, that the Administrative Agent, the Lenders and the Issuing
Banks shall have received, at least five Business Days prior to the making of
Loans to or issuance of Letters of Credit for the account of any such additional
Foreign Borrower, all documentation and other information relating to such
Foreign Borrower requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S. Patriot Act.

Section 2.01 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.13(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Majority Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.08), provided that any waiver,
amendment or modification requiring the consent of each affected Lender shall
require the consent of such Defaulting Lender.

(c) if any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Facility
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Facility Credit Exposures plus such Defaulting Lender’s L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Facility
Commitments, (y) the Revolving Facility Credit Exposure of any non-Defaulting
Lender does not exceed such non-Defaulting Lender’s Revolving Facility
Commitment, and (z) the conditions set forth in Section 4.01 are satisfied at
such time; and

65

 

--------------------------------------------------------------------------------

 

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one (1) Business
Day following notice by the Administrative Agent cash collateralize such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such L/C Exposure is outstanding;

(iii) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.24(c), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.13(b) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.24(c), then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages; or

(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.24(c),  then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all Commitment
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Exposure) under Section 2.13(a) and letter of credit fees
payable under Section 2.13(b) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Bank until such L/C Exposure is cash
collateralized and/or reallocated.

(d) If any Swingline Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such Defaulting Lender’s Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Facility Credit Exposures plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments,
(y) the Revolving Facility Credit Exposure of any non-Defaulting Lender does not
exceed such non-Defaulting Lender’s Revolving Facility Commitment, and (z) the
conditions set forth in Section 4.01 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Domestic Borrower shall within one (1) Business
Day following notice by the Administrative Agent cash collateralize such
Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 7.01 for so long as such Swingline Exposure is outstanding; or

(iii) if the Swingline Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.24(d), then the fees payable to the Lenders pursuant
to 

66

 

--------------------------------------------------------------------------------

 

 

Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages (calculated without
regard to such Defaulting Lender’s Commitment).

(e) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure of such Defaulting Lender will be 100%
covered by the Revolving Facility Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Domestic Borrower in accordance
with Section 2.24(c),  and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and any Defaulting Lender shall not
participate therein).  For the avoidance of doubt, the existence of a Defaulting
Lender shall not affect the obligation of the Issuing Bank to issue Letters of
Credit but shall only reduce the L/C Commitment by the amount allocated to such
Defaulting Lender to the extent the Defaulting Lender’s obligations under
Section 2.05(d) are not reallocated to other non-Defaulting Lenders or cash
collateralized.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Defaulting Lender to be a Defaulting
Lender, then the L/C Exposure of the non-Defaulting Lenders shall be readjusted
to reflect the inclusion of such Defaulting Lender’s Commitment and on such date
such Defaulting Lender shall purchase at par such of the Revolving Facility
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Defaulting Lender to hold such Revolving Facility
Loans in accordance with its Revolving Facility Percentage.

(f) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to make any Swingline Loan, unless it is satisfied that the related
exposure of such Defaulting Lender will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.24(d),  and
participating interests in any such newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.04(c) (and
Defaulting Lenders shall not participate therein).  For the avoidance of doubt,
the existence of a Defaulting Lender shall not affect the obligation of the
Swingline Lender to make Swingline Loans but shall only reduce the Swingline
limit set forth in Section 2.04(a) by the amount allocated to such Defaulting
Lender to the extent the Defaulting Lender’s obligations under  Section
2.04(c) are not reallocated to other non-Defaulting Lenders or cash
collateralized.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to each of the Lenders with
respect to itself and each of its respective Subsidiaries that:

Section 3.01 Organization; Powers.  Except as set forth on Schedule 3.01, each
of the Borrowers and each of their Subsidiaries (a) is duly organized, validly
existing and (if applicable) in good standing under the laws of the jurisdiction
of its organization except for such

67

 

--------------------------------------------------------------------------------

 

 

failures to be in good standing which could not reasonably be expected to have a
Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of each Borrower, to borrow and otherwise
obtain credit hereunder.

Section 3.02 Authorization.  The execution, delivery and performance by each
Borrower and each of their Subsidiaries of each of the Loan Documents to which
it is a party, and the borrowings hereunder and the Transactions (a) have been
duly authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by each Borrower and such
Subsidiaries and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Borrower or any such Subsidiary, (B)
any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which any Borrower or any such Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02, could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any
Borrower or any such Subsidiary, other than the Liens created by the Loan
Documents.

Section 3.03 Enforceability.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (c) implied covenants of good faith and fair
dealing.

Section 3.04 Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
Intellectual Property which is the subject of registration or application
outside the United States, such applicable patent, trademark or copyright office
or other intellectual property authority, (c) recordation of the Mortgages, (d)
such consents, authorizations, filings or other actions that have either (i)
been made or obtained and are in full force and effect or (ii) are listed on
Schedule 3.04, and (e) such actions, consents and approvals

68

 

--------------------------------------------------------------------------------

 

 

the failure to be obtained or made which could not reasonably be expected to
have a Material Adverse Effect.

Section 3.05 Financial Statements.    There has heretofore been furnished to the
Lenders:  the audited consolidated balance sheet as of December 31, 2012 and the
related audited combined statements of income and cash flows for the year ended
December 31, 2012 of the Domestic Borrower, were prepared in accordance with
GAAP consistently applied during such periods and fairly present the
consolidated financial position of the Borrowers as of the date thereof and its
consolidated results of operations and cash flows for the period then ended.

Section 3.06 No Material Adverse Effect.  Since December 31, 2012, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

Section 3.07 Title to Properties; Possession Under Leases.

(a) Each of the Borrowers and their Subsidiaries has good and valid record fee
simple title to, all Mortgaged Properties, subject solely to Permitted
Encumbrances and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Borrowers and their Subsidiaries have maintained, in all
material respects and in accordance with normal industry practice, all of the
machinery, equipment, vehicles, facilities and other tangible personal property
now owned or leased by the Borrowers and the other Subsidiaries that is
necessary to conduct their business as it is now conducted.  All such Mortgaged
Properties are free and clear of Liens, other than Liens expressly permitted by
Section 6.02 or arising by operation of law.

(b) Each of the Borrowers and their Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.  Each of the Borrowers and their Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) As of the Closing Date, the Borrowers and their Subsidiaries have good title
to or valid leasehold interests in all real property set forth on Schedule
3.17(a) and Schedule 3.17(b),  subject solely to Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(d) Each of the Borrowers and their Subsidiaries owns or possesses, or could
obtain ownership or possession of, on terms not materially adverse to it, all
patents, trademarks, service marks, trade names, copyrights, licenses and rights
with respect thereto necessary for the present conduct of its business, without
any known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

69

 

--------------------------------------------------------------------------------

 

 

(e) As of the Closing Date, none of the Borrowers and their Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any of the Mortgaged Properties or any sale or disposition thereof in
lieu of condemnation that remains unresolved as of the Closing Date, except as
set forth on Schedule 3.07(e).

(f) None of the Borrowers and their Subsidiaries is obligated on the Closing
Date under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Domestic
Borrower and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Domestic Borrower or by any such Subsidiary, indicating
the ownership thereof.

(h) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Domestic Borrower, or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of the
Domestic Borrower in connection with the Transactions or as set forth on
Schedule 3.07(h).

Section 3.08 Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrowers, threatened in writing against or affecting, any
Borrower or any of their Subsidiaries or any business, property or rights of any
such Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) which individually could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions.  Neither the
Borrowers nor, to the knowledge of any of the Loan Parties, any of its
Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).

(b) Except as set forth in Schedule 3.08(b), none of the Borrowers, their
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

70

 

--------------------------------------------------------------------------------

 

 

Section 3.09 Federal Reserve Regulations.

(a) None of the Borrowers and their Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.010 Investment Company Act.  None of the Borrowers or their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.011 Use of Proceeds.  The Borrowers will use the proceeds of the
Revolving Facility Loans, Euro Revolving Facility Loans and Swingline Loans, and
may request the issuance of Letters of Credit, solely for general corporate
purposes of the Borrowers and their Subsidiaries in the ordinary course of
business.    

Section 3.012 Tax Returns.  Except as set forth on Schedule 3.12:

(a) Each of the Borrowers and their Subsidiaries (i) has timely filed or caused
to be timely filed all federal, state, local and non-U.S. Tax returns required
to have been filed by it that are material to such companies taken as a whole
and each such Tax return is true and correct in all material respects and (ii)
has timely paid or caused to be timely paid all material Taxes shown thereon to
be due and payable by it and all other material Taxes or assessments, except
Taxes or assessments that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which the Borrowers or any
of their Subsidiaries (as the case may be) has set aside on its books adequate
reserves;

(b) Each of the Borrowers and their Subsidiaries has paid in full or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due
with respect to all periods or portions thereof ending on or before the Closing
Date, which Taxes, if not paid or adequately provided for, could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect:  as of the Closing Date, with
respect to each of the Borrowers and their Subsidiaries, (i) there are no claims
being asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

71

 

--------------------------------------------------------------------------------

 

 

Section 3.013 No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Borrowers, their Subsidiaries, the Transactions and any other transactions
contemplated hereby furnished to the Administrative Agent or the Lenders prior
to the Closing Date in connection with the Transactions or otherwise prepared by
or on behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by any Borrower.

Section 3.014 Employee Benefit Plans.

(a) Each of the Borrowers, the Subsidiaries and the ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect.  As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of the Borrowers, and
each Subsidiary and the ERISA Affiliates (based on those assumptions used to
fund such Plan), as of the last annual valuation date applicable thereto for
which a valuation is available, over the value of the assets of such Plan could
not reasonably be expected to have a Material Adverse Effect, and the excess of
the present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

(b) All Foreign Plans maintained or contributed to by any Borrower, Subsidiary
or ERISA Affiliate and is in compliance with the requirements of applicable
foreign law, except where noncompliance, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

72

 

--------------------------------------------------------------------------------

 

 

Section 3.015 Environmental Matters.  Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by any Borrower or any of their
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened against any Borrower or any of their
Subsidiaries which allege a violation of or liability under any Environmental
Laws, in each case relating to any Borrower or any of their Subsidiaries,  each
of the Borrowers and the other Subsidiaries has all environmental, health and
safety permits necessary for its operations as currently conducted to comply
with all applicable Environmental Laws and is, and has been, in compliance with
the terms of such permits and with all other applicable Environmental Laws
except for non-compliances which have been resolved and the costs of such
resolution have been paid,  the Borrowers and the other Subsidiaries have made
available to the Administrative Agent prior to the date hereof the most recent
environmental assessment with respect to the operations of each of the Borrowers
and their Subsidiaries,  to the knowledge of the Domestic Borrower and the
Subsidiaries, no Hazardous Material is located at any property currently owned,
operated or leased by any Borrower or any of their Subsidiaries that would
reasonably be expected to give rise to any liability or Environmental Claim of
any Borrower or any of its Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, owned or controlled by any Borrower or
any of their Subsidiaries and transported to or Released at any location in a
manner that would reasonably be expected to give rise to any liability or
Environmental Claim of any Borrower or any of its Subsidiaries under any
Environmental Laws,  to the knowledge of the Domestic Borrower and the
Subsidiaries, there are no acquisition agreements pursuant to which any Borrower
or any of its Subsidiaries has expressly assumed or undertaken responsibility
for any liability or obligation of any other Person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof,  to the knowledge of the Domestic
Borrower and the Subsidiaries, there are no landfills or disposal areas located
at, on, in or under the assets of the Domestic Borrower or any Subsidiary, and
 to the knowledge of the Domestic Borrower and the Subsidiaries, except as
listed on Schedule 3.15(g), there are not currently and there have not been any
underground storage tanks “owned” or “operated” (as defined by applicable
Environmental Law) by any Domestic Borrower, Borrower or any Subsidiary or
present or located on the Domestic Borrower’s, any Borrower’s or any of their
Subsidiary’s Real Property.    

Section 3.016 Mortgages.  The Mortgages executed and delivered prior to, on or
after the Closing Date pursuant to clause (i) of the Collateral and Guarantee
Requirement and Section 5.10 shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Encumbrances.

73

 

--------------------------------------------------------------------------------

 

 

Section 3.017 Location of Real Property.

(a) Schedule 3.17(a) lists completely and correctly as of the Closing Date each
Real Property owned by the Borrowers and the Subsidiary Loan Parties, the
address or location thereof and the state in which such property is located.

(b) Schedule 3.17(b) lists completely and correctly as of the Closing Date each
Real Property leased by the Borrowers and the Subsidiary Loan Parties, the
address or location thereof.

Section 3.018 Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of each Borrower (individually) and the Domestic Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of such Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of
each Borrower (individually) and the Domestic Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of such Borrower (individually) and the Domestic Borrower
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) each Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) each Borrower (individually) and the Domestic Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) None of the Domestic Borrower or the Borrowers intends to, or believes that
it or any of its Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.

Section 3.019 Labor Matters.  There are no strikes pending or threatened against
any Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  The hours
worked and payments made to employees of the Borrowers and their Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act (if applicable) or any other applicable law dealing with such matters.  All
material payments due from any Borrower or any of its Subsidiaries or for which
any claim may be made against any Borrower or any of its Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Borrower or such
Subsidiary to the extent required by GAAP.  Except as set forth on Schedule
3.19, consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective

74

 

--------------------------------------------------------------------------------

 

 

bargaining agreement to which any Borrower or any of its Subsidiaries (or any
predecessor) is a party or by which any Borrower or any of its Subsidiaries (or
any predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to the Borrowers and their
Subsidiaries, taken as a whole.

Section 3.020 Insurance.  Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the
Borrowers or their Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect.  Each Borrower believes that the
insurance maintained by or on behalf of such Borrower and its Subsidiaries is
adequate.

Section 3.021 Anti-Terrorism and US Sanctions Laws.  Neither the Domestic
Borrower nor any of its direct or indirect Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by section 2 of such   executive order, or is otherwise
associated with any such person in any manner violative of such section 2, (iii)
is a person on the list of “Specially Designated Nationals” and “Blocked
Persons” or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) regulation or
executive order, or (iv) will deal with property in which there is any interest
of any country or any national of any country designated under regulations
issued pursuant to the United States Office of Foreign Assets Control
Regulations (31 C.F.R. § 500, et seq), Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010, International Emergency Economic
Powers Act (50 USC § 1701, et seq), or the Trading with the Enemy Act (50 U.S.C.
App. 1 et seq.), as may be amended or modified from time to time, except (i) in
the case of Foreign Subsidiaries, to the extent such laws or regulations do not
apply or (ii) as authorized by OFAC in writing.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders (including the Swingline Lenders) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

Section 4.01 All Credit Events.  On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

75

 

--------------------------------------------------------------------------------

 

 

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) made by any
Borrower shall be deemed to constitute a representation and warranty by such
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02 First Credit Event.  On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of Gibson, Dunn & Crutcher LLP, counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs its counsel to deliver such opinion)
(A) dated the Closing Date, (B) addressed to each Issuing Bank on the Closing
Date, the Administrative Agent, the Collateral Agent and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Documents as the Administrative
Agent shall reasonably request.

(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Closing Date.

(d) The Administrative Agent shall have received, in the case of each Loan
Party,  each of the items referred to in clauses (i),  (ii),  (iii) and (iv)
below:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the

76

 

--------------------------------------------------------------------------------

 

 

case of a corporation, certified as of a recent date by the Secretary of State
(or other similar official) or, with respect to any Foreign Subsidiary, an
officer or director and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership of or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party, in each case dated the Closing Date and certifying:

(A)

that attached thereto is a true and complete copy of the by-laws (or partnership
agreement, memorandum and articles of association, limited liability company
agreement or other equivalent governing documents) of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,

(B)

that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of a Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C)

that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D)

as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and

(E)

as to the absence of any pending proceeding for the dissolution or liquidation
of such Loan Party or, to the knowledge of such Person, threatening the
existence of such Loan Party;

(iii) a certificate of another officer or as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or director or similar officer
executing the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent may reasonably request
(including without limitation, tax identification numbers and addresses).

(e) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied.

77

 

--------------------------------------------------------------------------------

 

 

(f) The Lenders shall have received the financial statements referred to in
Section 3.05.

(g) After giving effect to the Transactions to be completed on the Closing Date,
the Borrowers and their Subsidiaries shall have no Indebtedness outstanding
other than Indebtedness permitted pursuant to Section 6.01.

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit G and signed by the chief financial officer or another
Responsible Officer of the Domestic Borrower confirming the solvency of each
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

(i) There has not been any Material Adverse Effect, after giving effect to the
Transactions, taken as a whole, since December 31, 2012.

(j) No provision of any applicable law or regulation, and no judgment,
injunction, order or decree shall prohibit the consummation of the Transactions,
and all material actions by or in respect of or material filings with any
Governmental Authority required to permit the consummation of the Transactions
shall have been taken, made or obtained, except for any such actions or filings
the failure to take, make or obtain would not be material to each Borrower and
its Subsidiaries, taken as a whole.

(k) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Vinson & Elkins L.L.P. and local counsel) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document.

(l) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Domestic Borrower as to the matters set forth in
clauses (g),  (i),  and (j) of this Section 4.02.

(m) The Administrative Agent shall have received a report, dated as of the
Closing Date, setting forth a list of all letters of credit or bank guarantees
issued pursuant to Section 6.01(p), including (i) whether each such letter of
credit or bank guarantee is unsecured or secured and (ii) with respect to any
secured letters of credit or bank guarantees, together with a detailed
description of the collateral with respect thereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on October 1, 2013 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

78

 

--------------------------------------------------------------------------------

 

 

Section 4.03 Conditions Precedent to the Initial Borrowing of Each Additional
Borrower.  The obligation of any Lender to make an initial advance of any Loan
to, or any Issuing Bank to make an initial issuance of any Letter of Credit for
the account of, each Additional Foreign Borrower following its designation as a
Borrower hereunder pursuant to Section 2.23, is subject to the following:

(a) The Administrative Agent (or its counsel) shall have received a counterpart
of the Credit Agreement Supplement signed on behalf of such Borrower, in
substantially the form of Exhibit H hereto.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank, favorable legal opinions,
dated as of the date of such initial advance or issuance, relating to such
Borrower and as otherwise described in Section 4.02(b).

(c) The Administrative Agent shall have received each of the items referred to
in clauses (i),  (ii),  (iii) and (iv) of Section 4.02(d) with respect to such
Borrower, each certified and dated as of the date of such initial advance or
issuance.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Borrowers covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each the Borrowers will, and will cause each of
their Subsidiaries to:

Section 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Domestic Borrower or a Wholly Owned
Subsidiary of the Domestic Borrower in such liquidation or dissolution; provided
that Subsidiaries that are Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times

79

 

--------------------------------------------------------------------------------

 

 

maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties located in the United States to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
any Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither any Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests; deliver original or certified copies of
all such policies or a certificate of an insurance broker to the Collateral
Agent; cause each such policy to provide that it shall not be canceled or not
renewed upon less than 30 days’ prior written notice thereof by the insurer to
the Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

80

 

--------------------------------------------------------------------------------

 

 

(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Borrower or any of its Subsidiaries; and promptly deliver to the Administrative
Agent and the Collateral Agent a duplicate original copy of such policy or
policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) each Borrower and the other Loan Parties shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of the Borrowers hereby agree, to the extent permitted by law, to waive, and to
cause each of their Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of the Borrowers and their Subsidiaries or the
protection of their properties.

Section 5.03 Taxes.  Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided,  however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the affected Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto or (b) the aggregate
amount of such Taxes, assessments, charges, levies or claims does not exceed
$5.0 million.

81

 

--------------------------------------------------------------------------------

 

 

Section 5.04 Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of Domestic Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of Domestic Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Domestic Borrower of Annual Reports on Form 10-K
of Domestic Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such Annual Reports include
the information specified herein).

(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Domestic Borrower and its Subsidiaries as of the close of such fiscal quarter
and the consolidated results of their operations during such fiscal quarter and
the then-elapsed portion of the fiscal year and setting forth in comparative
form the corresponding figures for the corresponding periods of the prior fiscal
year, all certified by a Financial Officer of Domestic Borrower, on behalf of
Domestic Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of Domestic Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by Domestic Borrower of Quarterly Reports on Form 10-Q of Domestic Borrower and
its consolidated Subsidiaries shall satisfy the requirements of this Section
5.04(b) to the extent such Quarterly Reports include the information specified
herein);

(c) (i) concurrently with any delivery of financial statements under (a) or (b)
above, a certificate of a Financial Officer of Domestic Borrower (A) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (B)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.06(e), 6.11 and 6.12 and (ii) concurrently with any delivery of
financial statements under (a) above, a certificate of the accounting firm
opining on or certifying such statements stating whether they obtained knowledge
during the course of their examination of such statements of any Default or
Event of Default (which certificate may be limited to accounting matters and
disclaims responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the

82

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, other materials filed by any Borrower or any of the
Subsidiaries with the SEC or distributed to its stockholders generally, as
applicable;

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements of
Domestic Borrower and its Subsidiaries delivered pursuant to paragraphs (a) or
(b) above will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such clauses had no such
change in accounting principles and policies been made, then, together with the
first delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Domestic Borrower reconciling such changes to what the financial statements
would have been without such changes;

(f) within 90 days after the beginning of each fiscal year, an operating and
capital expenditure budget, in form satisfactory to the Administrative Agent
prepared by the Domestic Borrower for each of the four fiscal quarters of such
fiscal year prepared in reasonable detail, of the Domestic Borrower and the
Subsidiaries, accompanied by the statement of a Financial Officer of the
Domestic Borrower to the effect that, to the best of his knowledge, the budget
is a reasonable estimate for the period covered thereby;

(g) annually, upon the reasonable request of the Administrative Agent,
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(d);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any Borrower or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of any Borrower or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); 

(j) promptly upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request; and

(k) concurrently with any delivery of financial statements under (a) above, a
report, dated as of the close of such fiscal year, setting forth a list of all
letters of credit or bank guarantees issued pursuant to Section 6.01(p),
 including (i) whether each such letter of credit or

83

 

--------------------------------------------------------------------------------

 

 

bank guarantee is unsecured or secured and (ii) with respect to any secured
letters of credit or bank guarantees, a detailed description of the collateral
with respect thereto.

Section 5.05 Litigation and Other Notices.  Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of any
Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to any Borrower,  Subsidiary or ERISA
Affiliate that is not a matter of general public knowledge and that has had, or
could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that, together with all other ERISA
Events that have occurred could reasonably be expected to have a Material
Adverse Effect.

Section 5.06 Compliance with Laws.    

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (owned or leased), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that this Section
5.06(a) shall not apply to Environmental Laws, which are the subject of Section
5.09, or to laws related to Taxes, which are the subject of Section 5.03.    

(b) Maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with (i) the Foreign
Corrupt Practices Act of 1977, as amended, (15 U.S.C. §§ 78dd-1, et seq.) and
(ii) any Sanctions, except (x) in the case of Foreign Subsidiaries, to the
extent such laws or regulations do not apply or (y) as authorized by a Sanctions
Authority in writing.

Section 5.07 Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in accordance with GAAP and permit
any Persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of any Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to such Borrower,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any Persons designated by the Agents or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to such Borrower to discuss the affairs, finances
and condition of such Borrower or any of the Subsidiaries with the officers

84

 

--------------------------------------------------------------------------------

 

 

thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

Section 5.08 Use of Proceeds.  Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

Section 5.09 Compliance with Environmental Laws.  Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.010 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the applicable Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) In the case of the Domestic Borrower, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
Mortgages in such Material Real Property located in the United States of the
Domestic Borrower or such Domestic Subsidiary Loan Party as are acquired after
the Closing Date and satisfy the requirements of clause (i) of the definition of
Collateral and Guarantee Requirement (other than clause (iii)) with respect to
such Material Real Properties within ninety (90) days after the date such
Material Real Property is acquired.  In the case of any Foreign Borrower (other
than the Spanish Borrower), grant and cause each of its respective Foreign
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
Mortgages in such Material Real Property of such Foreign Borrower or such
Foreign Subsidiary Loan Party as are acquired after the Closing Date to the
extent and in the manner set forth in clause (j) of the definition of Collateral
and Guarantee Requirement with respect to such Material Real Properties within
ninety (90) days after the date such Material Real Property is acquired.  With
respect to each of the items identified in this clause (b) that are required to
be delivered within ninety (90) days after the date the applicable Material Real
Property is acquired, the Administrative Agent, in each case, may (in its sole
discretion) extend such date.

(c) If any additional direct or indirect Subsidiary of the Domestic Borrower
becomes a Material Subsidiary or a Subsidiary Loan Party after the Closing Date
within five Business Days after the date such Subsidiary becomes a Material
Subsidiary or a Subsidiary Loan Party, notify the Administrative Agent and the
Lenders thereof and, within sixty (60)

85

 

--------------------------------------------------------------------------------

 

 

Business Days after the date such Subsidiary becomes a Material Subsidiary or a
Subsidiary Loan Party, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.

(d) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(e) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied if such action would violate Section
9.23.  In addition, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests, (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary) and (C) such violation
of a contractual obligation is not rendered invalid by the relevant provisions
of the UCC or for which a waiver has been obtained, (ii) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate a contractual obligation binding on such assets that
existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets (except in the case of assets acquired with Indebtedness permitted
pursuant to Section 6.01(i) that is secured by a Lien permitted pursuant to
Section 6.02(i)) or (iii) any Equity Interests in or any asset of a Foreign
Subsidiary if the Domestic Borrower demonstrates to the Collateral Agent and the
Collateral Agent determines (in its reasonable discretion) that the cost of the
satisfaction of the Collateral and Guarantee Requirement of this Section 5.10
with respect thereto exceeds the value of the security offered thereby; provided
that, upon the reasonable request of the Collateral Agent, the Domestic Borrower
shall, and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (i) and (ii) above, other than those set forth in a joint
venture agreement to which the Domestic Borrower or any Subsidiary is a party.

Section 5.011 Fiscal Year.  In the case of the Domestic Borrower and the
Subsidiaries, cause their fiscal year to end on December 31.

Section 5.012 Proceeds of Certain Dispositions.  If, as a result of the receipt
of any cash proceeds by any Borrower or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset, including any Equity
Interest, the Domestic Borrower would be required

86

 

--------------------------------------------------------------------------------

 

 

by the terms of the 2021  Senior Subordinated Note Indenture to make an offer to
purchase any 2021 Senior Subordinated Notes, then, in the case of a Borrower or
a Subsidiary, prior to the first day on which the Domestic Borrower would be
required to commence such an offer to purchase, (i) prepay Loans in accordance
with Section 2.12 or (ii) acquire assets, Equity Interests or other securities
in a manner that is permitted by Section 6.04 or Section 6.05, in each case in a
manner that will eliminate any such requirement to make such an offer to
purchase.

ARTICLE VI

NEGATIVE COVENANTS

Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, none of the Borrowers will, or will cause or
permit any of their Subsidiaries to:

Section 6.01 Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
Person not affiliated with the Domestic Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents; 

(c) Indebtedness of the Domestic Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Domestic Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
Person, provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 30 days following such incurrence;

(e) Indebtedness of any Borrower or any Subsidiary to the extent permitted by
Section 6.04,  provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds and completion or performance guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and Indebtedness arising

87

 

--------------------------------------------------------------------------------

 

 

out of advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into or consolidated with a Borrower or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to this paragraph (h), paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), would not exceed 5.00% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable, for
which financial statements have been delivered pursuant to Section 5.04;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Domestic Borrower or any Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed 5.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the Domestic Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of $100.0 million;

(l) Indebtedness of the Domestic Borrower pursuant to the 2021 Senior
Subordinated Notes and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness in the form of Permitted Subordinated Debt
Securities;

88

 

--------------------------------------------------------------------------------

 

 

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Domestic
Borrower described in paragraph (l), (ii) by any Loan Party of any Indebtedness
of any Borrower or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by any Borrower or any Subsidiary of Indebtedness otherwise
expressly permitted hereunder of any Borrower or any Subsidiary that is not a
Loan Party to the extent permitted by Section 6.04, (iv) by any Subsidiary that
is not a Loan Party of Indebtedness of another Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and (v)
by any Borrower of Indebtedness of Foreign Subsidiaries so long as such
Indebtedness is permitted to be incurred under Section 6.01(a),  (k) or (s);
 provided that Guarantees by any Loan Party under this Section 6.01(m) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;

(n) Indebtedness arising from agreements of the Domestic Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price, earn
outs or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in connection with Permitted Receivables Financings;

(p) Indebtedness in respect of letters of credit or bank guarantees (other than
Letters of Credit issued pursuant to Section 2.05) having an aggregate face
amount not in excess of $400.0 million;

(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(r) Indebtedness of Foreign Subsidiaries that are not Foreign Loan Parties
(including letters of credit or bank guarantees (other than Letters of Credit
issued pursuant to Section 2.05)),  in an aggregate amount not to exceed the
 greater of $250 million and 7.5% of Consolidated Total Assets outstanding at
any time;

(s) [Reserved];

(t) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (s) above;

(u) other unsecured Indebtedness of the Domestic Borrower or any Domestic
Subsidiary Loan Party;  provided that after giving pro forma effect to the
incurrence of such Indebtedness and the concurrent repayment of any Indebtedness
with the proceeds thereof, the Domestic Borrower would be in compliance with
Section 6.11 and 6.12; and

89

 

--------------------------------------------------------------------------------

 

 

(v) Indebtedness assumed in connection with the acquisition of the Spanish
Borrower in an aggregate principal amount not to exceed $275.0 million and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

Section 6.02 Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:

(a) Liens on property or assets of the Domestic Borrower and the Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a);  provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Domestic Borrower or any Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Domestic Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by Section
6.01(h),  provided that (i) such Lien does not apply to any other property or
assets of the Domestic Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Domestic Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the

90

 

--------------------------------------------------------------------------------

 

 

benefit of) insurance carriers providing property, casualty or liability
insurance to the Domestic Borrower or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Domestic Borrower or any Subsidiary or would result in a
Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Domestic Borrower or any Subsidiary (including the interests
of vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Domestic Borrower or any Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Domestic Borrower or any Subsidiary (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Domestic Borrower or
any Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
$40.0 million at any time;

(m) Liens disclosed by the title insurance policies and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to

91

 

--------------------------------------------------------------------------------

 

 

such replacement, extension or renewal; provided further that the Indebtedness
and other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(n) Liens in respect of Permitted Receivables Financings;

(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Domestic Borrower or any Subsidiary, as tenant, in
the ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Domestic Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Domestic Borrower and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Domestic Borrower or any
Subsidiary in the ordinary course of business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses of intellectual property granted in the ordinary course of
business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a) or (k);

(v) Liens upon specific items of inventory or other goods and proceeds of the
Domestic Borrower or any of the Subsidiaries securing such Person’s obligations
in respect of bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(w) Liens solely on any cash earnest money deposits made by the Domestic
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Domestic Borrower or any
of the Subsidiaries in the ordinary course of business;

92

 

--------------------------------------------------------------------------------

 

 

(y) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 1% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(z) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section
6.01(p), (r) or (v);  provided,  however, that if such Liens are on assets that
constitute Collateral, such Liens may be pari passu with, but not prior to, the
Liens granted in favor of the Collateral Agent under the Collateral Agreements
unless such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred; and

(aa) Liens on inventory in favor of customers up to the amount of such
customer's progress payments that are netted in determining the net inventory
balance in accordance with GAAP.

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (1) Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens permitted by Section 6.02(d),  (e),  (q) or (z), or
(2) Mortgaged Property, in each case, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.

Section 6.03 Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed 5.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date such lease is entered into for which financial statements have been
delivered pursuant to Section 5.04.

Section 6.04 Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Domestic Borrower and the Subsidiaries) to or Guarantees of the obligations of,
or make or permit to exist any investment or any other interest in (each, an
“Investment”), in any other Person, except:

(a) Investments other than those disclosed on Schedule 6.04 (including, but not
limited to, Investments in Equity Interests, intercompany loans, and Guarantees
of Indebtedness otherwise expressly permitted hereunder) after the Closing Date
by Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) not to exceed

93

 

--------------------------------------------------------------------------------

 

 

an amount equal to the greater of $250 million and 7.5% of Consolidated Total
Assets (plus any return of capital actually received by the respective investors
in respect of investments previously made by them pursuant to this paragraph
(a)(i)),  Domestic Loan Parties in Foreign Loan Parties in an aggregate amount
(valued at the time of the making thereof and without giving effect to any write
downs or write offs thereof) not to exceed $150.0 million (plus any return of
capital actually received by the respective investors in respect of investments
previously made by them pursuant to this paragraph (a)(ii)),   Domestic Loan
Parties in other Domestic Loan Parties,  Foreign Loan Parties in other Foreign
Loan Parties,  Subsidiaries that are not Loan Parties in Loan Parties and
 Domestic Loan Parties and the Spanish Borrower or their respective Subsidiaries
in Dresser-Rand International, B.V. not to exceed $40 million (plus any return
of capital actually received by the respective investors in respect of
investments previously made by them pursuant to this paragraph (a)(vi));
provided, however that any return of capital received by Domestic Loan Parties
directly or indirectly from the Spanish Borrower after the Closing Date shall
increase the dollar limitation in the foregoing clause (a)(ii);

(b) Permitted Investments and investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Domestic Borrower or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;

(d) (i) loans and advances to employees of the Domestic Borrower or any
Subsidiary in the ordinary course of business not to exceed $2.5 million in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.13 and Capital Expenditures;

(g) Investments existing on the Closing Date and set forth on Part I of Schedule
6.04 and Investments set forth on Part II of Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in Sections
6.02(f) and (g);

(i) other Investments by the Domestic Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed $25.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions;

94

 

--------------------------------------------------------------------------------

 

 

(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Domestic Borrower, which proceeds or
Investments in turn are contributed (as common equity) to any Loan Party;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Subsidiaries that are not Loan Parties in
any Loan Party or other Subsidiary;

(m) Investments arising as a result of Permitted Receivables Financings;

(n) [Reserved];

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into any Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(q) Guarantees by the Domestic Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business; and

(r) Investments in joint ventures after the Closing Date not to exceed $350
million, other than those investments disclosed in writing on Schedule 6.04.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Borrower or any Subsidiary or
preferred equity interests of the Domestic Borrower, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that this Section
shall not prohibit:

(a) the sale of inventory, supplies, materials and equipment and the purchase
and sale of contract rights or licenses or leases of intellectual property, in
each case in the ordinary course of business by the Domestic Borrower or any
Subsidiary, the sale of any other asset in the ordinary course of business by
the Domestic Borrower or any Subsidiary, the sale of surplus, obsolete or worn
out equipment or other property in the ordinary course of business by the
Domestic Borrower or any Subsidiary;  the sale of Permitted Investments in the
ordinary course of business;  the Spanish Borrower may merge or consolidate
into, or transfer all of its assets to, a direct or indirect parent company of
the Spanish Borrower incorporated under the laws of Spain, provided that such
entity assumes all of the obligations of

95

 

--------------------------------------------------------------------------------

 

 

the Spanish Borrower under the Loan Documents pursuant to documentation
reasonably satisfactory to the European Administrative Agent, and upon such
assumption, such entity shall be the “Spanish Borrower” for all purposes under
the Loan Documents.

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, the merger of any Subsidiary
into any Borrower in a transaction in which such Borrower is the surviving
corporation, the merger or consolidation of any Subsidiary into or with any Loan
Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no Person other than
such Borrower or a Loan Party receives any consideration, the merger or
consolidation of any Subsidiary that is not a Loan Party into or with any other
Subsidiary that is not a  Loan Party or the liquidation or dissolution (other
than the Borrowers) or change in form of entity of the Domestic Borrower or any
Subsidiary if the Domestic Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Domestic Borrower and
is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Domestic Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07;  provided
further that the aggregate gross proceeds of any sales, transfers, leases or
other dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance upon this paragraph (c) and the aggregate gross proceeds of any or all
assets sold, transferred or leased in reliance upon paragraph (h) below shall
not exceed the amounts permitted to be invested in such entities pursuant to
Section 6.04;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends permitted by Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05;  provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Domestic Borrower, 5.00% of Consolidated Total Assets as of the end of
the immediately preceding fiscal year;

(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation (i)
involving any Borrower, such Borrower is the surviving corporation, (ii)
involving a domestic Subsidiary, the surviving or resulting entity shall be a
domestic Loan Party that is a Wholly Owned Subsidiary

96

 

--------------------------------------------------------------------------------

 

 

and (iii) involving a Foreign Subsidiary, the surviving or resulting entity
shall be a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary;

(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of any Borrower or any Subsidiary in the ordinary course
of business; 

(k) sales, leases or other dispositions of inventory of the Domestic Borrower
and its Subsidiaries determined by the management of any Borrower to be no
longer useful or necessary in the operation of the business of the Domestic
Borrower or any of the Subsidiaries; and

(l) sales, transfers or other dispositions of Foreign Financed Development
Projects.

Notwithstanding anything to the contrary contained in Section 6.05 above, the
Domestic Borrower shall at all times own, directly or indirectly, at least 85%
of the Equity Interests of each other Borrower, in each case, free and clear of
any Liens other than the Liens created by the Security Documents, no sale,
transfer or other disposition of assets shall be permitted by this Section 6.05
(other than sales, transfers, leases or other dispositions to Loan Parties
pursuant to paragraph (c) hereof and purchases, sales or transfers pursuant to
paragraph (f) hereof) unless such disposition is for fair market value, no sale,
transfer or other disposition of assets shall be permitted by paragraph (a),
 (d), (f) or (k) of this Section 6.05 unless such disposition is for at least
75% cash consideration and (vii) no sale, transfer or other disposition of
assets in excess of $10.0 million shall be permitted by paragraph (h) of this
Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that for purposes of clauses (ii) and (iii), the amount of any secured
Indebtedness or other Indebtedness of a Subsidiary that is not a Loan Party (as
shown on the Domestic Borrower’s or such Subsidiary’s most recent balance sheet
or in the notes thereto) of the Domestic Borrower or any Subsidiary of the
Domestic Borrower that is assumed by the transferee of any such assets shall be
deemed cash.

Section 6.06 Dividends and Distributions.  Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
 however, that:

(a) any Subsidiary of the Domestic Borrower may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to, the
Domestic Borrower or to any Wholly Owned Subsidiary of the Domestic Borrower
(or, in the case of non-Wholly Owned Subsidiaries, to the Domestic Borrower or
any Subsidiary that is a direct or indirect parent of such Subsidiary and to
each other owner of Equity Interests of such Subsidiary on a pro rata basis (or
more favorable basis from the perspective of the Domestic Borrower or such
Subsidiary) based on their relative ownership interests);

97

 

--------------------------------------------------------------------------------

 

 

(b) the Domestic Borrower and each Subsidiary may repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Domestic
Borrower or any Subsidiary held by any current or former officer, director,
consultant or employee of the Domestic Borrower or any Subsidiary pursuant to
any equity subscription agreement, stock option agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Domestic Borrower or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (b) shall
not exceed $15.0 million (plus the amount of net proceeds (i) received by the
Domestic Borrower during such calendar year from sales of Equity Interests of
the Domestic Borrower to directors, consultants, officers or employees of the
Domestic Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (ii) of any key-man life insurance
policies recorded during such calendar year) which, if not used in any year, may
be carried forward to any subsequent calendar year;

(c) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(d) [Reserved];

(e) the Domestic Borrower may pay cash dividends and/or repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Domestic
Borrower, provided that either (i) the aggregate amount of such dividends,
repurchases or redemptions do not exceed the sum of (A) $200.0 million and (B)
 fifty percent (50%) of the Net Income of the Domestic Borrower for the period
commencing January 1, 2010 and ending on the last day of the most recently ended
fiscal quarter prior to the declaration of such dividend, repurchase or
redemption for which financial statements have been delivered pursuant to
Section 5.04(a) or (b) or (ii) as of the date of declaration of such dividend,
repurchase or redemption, the Leverage Ratio is less than 3.25 to 1.00,
calculated on a pro forma basis as of the last day of the most recently ended
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 5.04(a) or (b);

(f) the Domestic Borrower may make distributions to its members of management
that hold Equity Interests of the Domestic Borrower in respect of such Equity
Interests in an aggregate amount not to exceed in any fiscal year, together with
such amounts permitted under Section 6.06(e) for such fiscal year, $3.0 million;
and

(g) the Domestic Borrower may repurchase, redeem or otherwise acquire or retire
for value any Equity Interests of the Domestic Borrower up to $130.0 million in
respect of a share repurchase program.

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is otherwise permitted (or required)
under this Agreement (including in connection with any Permitted Receivables
Financing) or upon terms no less favorable to

98

 

--------------------------------------------------------------------------------

 

 

the Domestic Borrower or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification of
directors of the Domestic Borrower and the Subsidiaries in accordance with
customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans and the granting and performance of
registration rights approved by the Board of Directors of the Domestic Borrower,

(ii) transactions among the Borrowers and the Loan Parties and transactions
among the non-Loan Parties otherwise permitted by this Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Domestic Borrower and the
Subsidiaries in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Domestic
Borrower and the Subsidiaries in the ordinary course of business,

(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,

(v) any employment agreement or employee benefit plan entered into by the
Domestic Borrower or any of the Subsidiaries in the ordinary course of business
or consistent with past practice and payments pursuant thereto,

(vi) transactions otherwise permitted under Section 6.04 and Section 6.06,

(vii) any contribution by the Domestic Borrower to, or purchase by the Domestic
Borrower of, the equity capital of any Borrower; provided that any Equity
Interests of any Borrower purchased by the Domestic Borrower shall be pledged to
the Collateral Agent on behalf of the Lenders pursuant to the applicable
Collateral Agreement,

(viii) [Reserved],

(ix) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(x) any transaction in respect of which the Domestic Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Domestic Borrower from an accounting, appraisal or

99

 

--------------------------------------------------------------------------------

 

 

investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Domestic Borrower qualified to render
such letter and (B) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Domestic Borrower or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate,

(xi) transactions pursuant to any Permitted Receivables Financing,

(xii) [Reserved],

(xiii) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Domestic Borrower or any Subsidiary of any other Subsidiary
or the Domestic Borrower that are not a Loan Party in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money;
and

(xiv) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Domestic Borrower or any Subsidiary where such Person is
treated no more favorably than the other holders of Indebtedness of the Domestic
Borrower or any Subsidiary or (B) of Equity Interests of the Domestic Borrower
or any Subsidiary where such Person is treated no more favorably than the other
holders of Equity Interests of the Domestic Borrower or any Subsidiary.

Section 6.08 Business of the Domestic Borrower and the
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than any business or business
activity conducted by it on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

Section 6.09 Limitation on Prepayment or Modifications of Senior Subordinated
Indebtedness.

(a) Make, or agree or offer to pay or make, directly or indirectly, any optional
payment in respect of principal or redeem the 2021 Senior Subordinated Notes or
any Permitted Subordinated Debt Securities, or make any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the 2021 Senior
Subordinated Notes or any Permitted Subordinated Debt Securities except for
 Refinancings permitted by Section 6.01(l)),  payments made solely with the
proceeds from the issuance of Equity Interests and so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
purchases and redemptions of the 2021 Senior Subordinated Notes or any Permitted
Subordinated Debt Securities,  provided that, after giving effect to any such
purchases and redemptions pursuant to this clause (C), the Leverage Ratio shall
be less than 4.0 to 1.00, calculated on a pro forma basis as of the last day of
the most recently ended fiscal quarter in respect of which financial statements
have been delivered pursuant to Section 5.04; or

(i) Amend or modify, or permit the amendment or modification of, any provision
of any 2021  Senior Subordinated Note or any Permitted Senior Debt

100

 

--------------------------------------------------------------------------------

 

 

Securities or Permitted Subordinated Debt Securities, any Permitted Receivables
Document or any agreement (including any 2021 Senior Subordinated Notes Document
or any document relating to any Permitted Senior Debt Securities or Permitted
Subordinated Debt Securities) relating thereto, other than (A) in respect of the
2021  Second Supplemental Indenture and (B) amendments or modifications that are
not in any manner materially adverse to Lenders and that do not affect the
subordination provisions thereof (if any) in a manner adverse to the Lenders.

(b) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (1) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the Domestic Borrower or any Subsidiary that
is a direct or indirect parent of such Subsidiary or (2) the granting of Liens
by such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(A)

restrictions imposed by applicable law;

(B)

restrictions contained in any Permitted Receivables Document with respect to any
Special Purpose Receivables Subsidiary;

(C)

contractual encumbrances or restrictions in effect on the Closing Date under (1)
any 2021 Senior Subordinated Note Document or (2) any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Closing Date that does not expand the scope of any such encumbrance or
restriction;

(D)

restrictions imposed by any Permitted Senior Debt Securities that are
substantially similar to restrictions set forth in the Credit Agreement;

(E)

any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of all or substantially all the Equity Interests or
assets of a Subsidiary pending the closing of such sale or disposition;

(F)

customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business;

(G)

any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(H)

customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business;

101

 

--------------------------------------------------------------------------------

 

 

(I)

customary provisions restricting subletting or assignment of any lease governing
a leasehold interest;

(J)

customary provisions restricting assignment of any agreement entered into in the
ordinary course of business;

(K)

customary restrictions and conditions contained in any agreement relating to the
sale of any asset permitted under Section 6.05 pending the consummation of such
sale; or

(L)

any agreement in effect at the time such Subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.

Section 6.010 [Reserved].

Section 6.011 Interest Coverage Ratio.  Permit the Interest Coverage Ratio on
the last day of any fiscal quarter ending after the Closing Date, to be less
than 3:00 to 1:00.

Section 6.012 Leverage Ratio.  Permit the Leverage Ratio on the last day of any
fiscal quarter ending after the Closing Date, to be in excess of 4.00 to 1.00. 

Section 6.013 Swap Agreements.  Enter into any Swap Agreement, other than (a)
any Permitted Receivables Financing, (b) Swap Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Domestic
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities, and (c) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Domestic Borrower
or any Subsidiary.

Section 6.014 Designated Senior Debt.  Designate any Indebtedness of any
Borrower or any of the Subsidiaries other than (a) the Obligations hereunder and
(b) Permitted Senior Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the 2021  Senior Subordinated Notes Indenture.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default.  In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by any Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by any Borrower or any other Loan
Party;

102

 

--------------------------------------------------------------------------------

 

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to any Borrower), 5.05(a),  5.08,  5.10(c) or in
Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b),  (c) and (d)
above) and such default shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent or any Lender to any Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any of the Subsidiaries (other than a Borrower or
Subsidiary incorporated in France), or of a substantial part of the property or
assets of any Borrower or any Subsidiary (other than a Borrower or Subsidiary
incorporated in France), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or for a substantial part of the property or assets of
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or (iii) the winding-up or liquidation of any Borrower
or any Subsidiary (other than a Borrower or Subsidiary incorporated in France)
(except, in the case of any Subsidiary (other than the Borrowers), in a
transaction permitted by Section 6.05); and such

103

 

--------------------------------------------------------------------------------

 

 

proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Borrower or any Subsidiary (other than a Borrower or Subsidiary
incorporated in France) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above, (iii)
apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
of the Subsidiaries (other than a Borrower or Subsidiary incorporated in France)
or for a substantial part of the property or assets of any Borrower or any
Subsidiary (other than a Borrower or Subsidiary incorporated in France), (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by any Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $50.0 million (net of any amounts which are
covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of 30 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of any Borrower or any Subsidiary to enforce any such judgment;

(k) one or more ERISA Events or events with respect to one or more Foreign Plans
(“Foreign Events”) shall have occurred or are reasonably expected to occur that,
when taken together with all other ERISA Events and Foreign Events that have
occurred or are reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect;

(l) any Borrower or any Subsidiary incorporated in France (i) stops or suspends
or announces an intention to stop or suspend payment of its debts or shall admit
its inability to pay its debts as they fall due or shall for the purpose of any
applicable law be or be deemed to be unable to pay its debts or shall otherwise
be or be deemed to be insolvent for the purpose of any insolvency law or to be
in a state of cessation de paiements, (ii) applies for the appointment of a
mandataire ad hoc,  administrateur judiciaire,  administrateur provisoire or
liquidateur judiciaire, (iii) applies for or is subject to the appointment of a
conciliateur for a procédure de conciliation pursuant to Articles L. 611-4 et
seq. of the French Code de Commerce, (iv) is the subject of a judgment for
sauvegarde (including sauvegarde financière accélérée), redressement judiciaire,
 cession totale or partielle de l’entreprise or liquidation judiciaire pursuant
to Articles L. 620-1 et seq. of the French Code de Commerce or (v) is the
subject, in any jurisdiction other than France, of any procedure or step
analogous to those set out as items (ii), (iii) and (iv) above;

(m) any Borrower or any Subsidiary incorporated in Spain (i) stops or suspends
or announces an intention to stop or suspend payment of its debts or shall admit
its inability to pay its debts as they fall due or shall for the purpose of any
applicable law be or be deemed to be unable to pay its debts or shall otherwise
be or be deemed to be insolvent for the

104

 

--------------------------------------------------------------------------------

 

 

purpose of Act 22/2003 on Insolvency (as amended or replaced from time to time)
(for the purposes of this paragraph, the “Insolvency Law”), (ii) files for
insolvency proceeding (whenever voluntary or mandatory), (iii) files in court
for the petition regulated according to article 5.bis of the Insolvency Law
asserting that negotiations are being pursued with creditors in order to achieve
a refinancing agreement or a to obtain the necessary creditor support to file a
pre-pack or advance composition proposal within the court and (iv) is the
subject, in any jurisdiction other than Spain, of any procedure or step
analogous to those set out as items (ii), (iii) and (iii) above;

(n) (i) any Loan Document shall for any reason be asserted in writing by any
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to any
Borrower and its Subsidiaries on a consolidated basis shall cease to be, or
shall be asserted in writing by any Borrower or any other Loan Party not to be,
a valid and perfected security interest (having the priority required by this
Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that (A) any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreements or to file UCC continuation
statements, (B) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (C) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent or the Administrative Agent to take any
action necessary to secure the validity, perfection or priority of the liens, or
(iii) the Guarantees pursuant to the Security Documents by the Domestic Borrower
or the Subsidiary Loan Parties of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Subsidiary Loan Party not to
be in effect or not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h),  (i) or (l) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrowers, take any or all of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in paragraph (h),  (i) or (l) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby

105

 

--------------------------------------------------------------------------------

 

 

expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

Section 7.02 Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether an Event of Default has occurred under clause (h),  (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that did not, as of the last day of the fiscal
quarter of the Domestic Borrower most recently ended, have assets with a value
in excess of 2.5% of the Consolidated Total Assets or 2.5% of total revenues of
the Domestic Borrower and its Subsidiaries as of such date; provided that if it
is necessary to exclude more than one Subsidiary from clause (h),  (i) or (l) of
Section 7.01 pursuant to this Section 7.02 in order to avoid an Event of Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

ARTICLE VIII

THE AGENTS

Section 8.01 Appointment.

(a) In order to expedite the transactions contemplated by this Agreement,
(i) JPMorgan is hereby appointed to act as Administrative Agent and Collateral
Agent, (ii) each of Bank of America, N.A., Commerzbank AG, New York and Grand
Cayman Branch, DNB Bank ASA, New York Branch, Sovereign Bank and Wells Fargo
Bank, N.A. is hereby appointed to act as a Co-Syndication Agent.  Each of the
Lenders and each assignee of any such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or assignee
and to exercise such powers as are specifically delegated to the Administrative
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Administrative Agent is hereby expressly authorized by the Lenders and each
Issuing Bank, without hereby limiting any implied authority, (A) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of L/C Disbursements and all
other amounts due to the Lenders and such Issuing Bank hereunder, and promptly
to distribute to each Lender or such Issuing Bank its proper share of each
payment so received; (B) to give notice on behalf of each of the Lenders of any
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with the performance of its duties
as Administrative Agent hereunder; and (C) to distribute to each Lender copies
of all notices, financial statements and other materials delivered by any
Borrower pursuant to this Agreement as received by the Administrative
Agent.  Without limiting the generality of the foregoing, the Collateral Agent
is hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents, and all rights and remedies in
respect of such Collateral shall be controlled by the Collateral Agent.

(b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except

106

 

--------------------------------------------------------------------------------

 

 

for its or his own gross negligence or willful misconduct, or be responsible for
any statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrowers or any other
Loan Party of any of the terms, conditions, covenants or agreements contained in
any Loan Document.  The Agents shall not be responsible to the Lenders for the
due execution, genuineness, validity, enforceability or effectiveness of this
Agreement or any other Loan Documents or other instruments or agreements.  The
Agents shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders
and, except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all the Lenders.  Each
Agent shall, in the absence of knowledge to the contrary, be entitled to rely on
any instrument or document believed by it in good faith to be genuine and
correct and to have been signed or sent by the proper Person.  Neither the
Agents nor any of their respective directors, officers, employees or agents
shall have any responsibility to any Borrower or any other Loan Party or any
other party hereto or to any Loan Document on account of the failure, delay in
performance or breach by, or as a result of information provided by, any Lender
or Issuing Bank of any of its obligations hereunder or to any Lender or Issuing
Bank on account of the failure of or delay in performance or breach by any other
Lender or Issuing Bank or any Borrower or any other Loan Party of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith.  Each Agent may execute any and all duties
hereunder by or through agents, employees or any sub-agent appointed by it and
shall be entitled to rely upon the advice of legal counsel selected by it with
respect to all matters arising hereunder and shall not be liable for any action
taken or suffered in good faith by it in accordance with the advice of such
counsel.

Section 8.02 Nature of Duties.  The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders.  The Lenders further acknowledge
and agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any Person.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.  Each Lender recognizes and agrees that the Joint Lead Arrangers shall
have no duties or responsibilities under this Agreement or any other Loan
Document, or any fiduciary relationship with any Lender, and shall have no
functions, responsibilities, duties, obligations or liabilities for acting as
such hereunder.

Section 8.03 Resignation by the Agents.  Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrowers (not to be unreasonably withheld or delayed).  If no successor
shall have been so appointed by the Required Lenders and approved by the
Borrowers and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders with the

107

 

--------------------------------------------------------------------------------

 

 

consent of the Borrowers (not to be unreasonably withheld or delayed), appoint a
successor Agent which shall be a bank with an office in New York, New York and
an office in London, England (or a bank having an Affiliate with such an office)
having a combined capital and surplus that is not less than $500.0 million or an
Affiliate of any such bank.  Upon the acceptance of any appointment as Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.

Section 8.04 Each Agent in Its Individual Capacity.  With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower or any of the Subsidiaries or other Affiliates thereof as if
it were not an Agent.

Section 8.05 Indemnification.  Each Lender agrees (a) to reimburse the Agents,
on demand, in the amount of its pro rata share (based on its Commitments
hereunder (or if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans or participations in L/C Disbursements, as applicable)) of any reasonable
expenses incurred for the benefit of the Lenders by the Agents, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrowers and (b) to indemnify and hold harmless each Agent and any of
its directors, officers, employees or agents, on demand, in the amount of such
pro rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrowers, provided that no Lender shall be liable to an Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Agent or any of its directors,
officers, employees or agents.

Section 8.06 Lack of Reliance on Agents.  Each Lender acknowledges that it has,
independently and without reliance upon the Agents and any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.    The
Agents shall not be required to keep themselves informed as to the performance
or observance by the Borrowers or any of their Subsidiaries of this Agreement,
the Loan Documents or any other document

108

 

--------------------------------------------------------------------------------

 

 

referred to or provided for herein or to inspect the Properties or books of the
Borrowers or their Subsidiaries.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent or the Arrangers shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrowers (or any of their Affiliates) which may come into the possession of
such Agent or any of its Affiliates.  In this regard, each Lender acknowledges
that Vinson & Elkins LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

Section 8.07 European Administrative Agent.  The European Administrative Agent
has been designated under this Agreement to carry out duties of the
Administrative Agent.  The European Administrative Agent shall be subject to
each of the obligations in this Agreement to be performed by the European
Administrative Agent, and each of the Borrowers and the Lenders agrees that the
European Administrative Agent shall be entitled to exercise each of the rights
and shall be entitled to each of the benefits of the Administrative Agent under
this Agreement as related to the performance of its obligations hereunder.

Section 8.08 Appointment of Supplemental Collateral Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Administrative Agent or such Supplemental Collateral Agent, and (ii)
the provisions of this Article and of Section 9.05 that refer to the
Administrative Agent shall

109

 

--------------------------------------------------------------------------------

 

 

inure to the benefit of such Supplemental Collateral Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Collateral Agent, as the context
may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Administrative Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative
Agent.  In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Domestic Borrower, to it at Dresser-Rand Group Inc., 1200 W. Sam
Houston Parkway N., Houston, TX 77043, Attention: Robert Saltarelli
(telecopy:  713.935.3880) (e-mail:    rsaltarelli@dresser-rand.com);

(ii) if to the Spanish Borrower, to it at Grupo Guascor, S.L. c/o Dresser-Rand
Group Inc., 1200 W. Sam Houston Parkway N., Houston, TX 77043, Attention: Robert
Saltarelli (telecopy:  713.935.3880) (e-mail:  rsaltarelli@dresser-rand.com);

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, IL, 60603, Attention: Sherese Cork
(telecopy:  888.303.9732) (e-mail:  jpm.agency.servicing.1@jpmchase.com);

(iv) if to the European Administrative Agent, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention: Manager (telecopy:
44.207.777.2360) (email: loan_and_agency_london@jpmorgan.com); and

(v) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent, the Collateral Agent
and the Borrowers may, in its discretion, agree

110

 

--------------------------------------------------------------------------------

 

 

to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.16,  2.18 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

Section 9.03 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or

111

 

--------------------------------------------------------------------------------

 

 

obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)

the Borrowers; provided, that no consent of any Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee (provided
that any liability of the Borrowers to an assignee that is an Approved Fund or
Affiliate of the assigning Lender under Section 2.16,  2.18 or 2.21 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrowers in the absence of such assignment); 

(B)

the Administrative Agent and the Swingline Lenders;  provided that no consent of
the Administrative Agent or the Swingline Lenders, as applicable, shall be
required for an assignment of a Revolving Facility Commitment to an assignee
that is a Lender immediately prior to giving effect to such assignment; and

(C)

any such assignment shall be made ratably among the Revolving Facility, the Euro
Revolving Facility and the Term Facility.

(vi) Assignments shall be subject to the following additional conditions:

(A)

except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least $5.0 million in the aggregate, the amount of the commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5.0 million, unless each of
the Borrowers and the Administrative Agent otherwise consent; provided that no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing;

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

112

 

--------------------------------------------------------------------------------

 

 

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500.00;  provided that no such recordation fee shall be due in
connection with an assignment to an existing Lender or Affiliate of a Lender or
an Approved Fund of such Lender or an assignment by the Administrative Agent and
provided further that only one such fee shall be payable in connection with
contemporaneous assignments to related Approved Funds;

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and

(E)

no such assignment shall be made to the Domestic Borrower or any of
its Subsidiaries.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(vii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16,  2.17,  2.18 and 9.05).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(viii) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and each Borrower, the Agents, each Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all

113

 

--------------------------------------------------------------------------------

 

 

purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by any Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(ix) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (1) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 9.04(a)(i) or clauses
(i),  (ii),  (iii),  (iv),  (v) or (vi) of the first proviso to Section 9.08(b)
that affects such Participant and (2) no other agreement (oral or written) with
respect to such Participant may exist between such Lender and such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16,  2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19(c) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.16,  2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent (which shall not be unreasonably withheld).  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 to the extent such Participant fails to comply with
Section 2.18(e) as though it were a Lender.

114

 

--------------------------------------------------------------------------------

 

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) For the purposes of Article 1278 of the French Civil Code, it is expressly
agreed that upon any assignment of the rights and obligations of a Lender, the
security created or evidenced by any collateral agreement or instrument governed
by French law and/or with a French law party shall be preserved for the benefit
of the new Lender and each other Secured Party.

(f) A copy of the instrument evidencing the assignment of the rights of a Lender
in respect of any Loan to any Additional Foreign Borrower organized under the
laws of France (if any) shall be notified through a French bailiff (huissier) to
such Borrower in accordance with Article 1690 of the French Civil Code.  The new
Lender will be responsible for the fees of the French bailiff (huissier) for so
notifying such Additional Foreign Borrower.

(g) For the purposes of Article 1528 of the Spanish Civil Code, each party to
this Agreement agrees that upon any assignment in accordance with this Section
9.04, any and all ancillary rights of a Lender, such as guarantees, security
interests and privileges created under this Agreement and other Loan Documents
shall be preserved for the benefit of the new lender. Nevertheless, each new
lender shall be entitled to pursue all actions necessary to maintain the
effectiveness of all ancillary rights.

Section 9.05 Expenses; Indemnity.

(a) The Domestic Borrower agrees to pay all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Agents in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Agents in connection with the syndication of the Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Domestic Borrower and the
reasonable fees, disbursements and the charges for no more than one primary
counsel and one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Vinson & Elkins LLP, counsel for the Agents and the Joint Lead
Arrangers, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel) (including the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, any Issuing Bank or any Lender (but no more than one
such counsel for any Lender)).

115

 

--------------------------------------------------------------------------------

 

 

(b) The Domestic Borrower agrees to indemnify the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each of their respective Related
Parties (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel fees, charges
and disbursements, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses result primarily from the gross
negligence or willful misconduct of such Indemnitee (treating, for this purpose
only, any Agent, any Joint Lead Arranger, any Issuing Bank, any Lender and any
of their respective Related Parties as a single Indemnitee) as determined by a
court of competent jurisdiction in a final and non-appealable judgment.  Subject
to and without limiting the generality of the foregoing sentence, the Domestic
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Claim related in any way to any Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Property, any property
owned, leased or operated by any predecessor of any Borrower or any of their
Subsidiaries, or any property at which any Borrower or any of their Subsidiaries
has sent Hazardous Wastes for treatment, storage or disposal, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties as determined by a court of competent jurisdiction in a final and
non-appealable judgment.  The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent, any Issuing Bank or any
Lender.  All amounts due under this Section 9.05 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.    In the case of an
investigation, litigation or proceeding to which the indemnity in this Section
9.05(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Borrower, any of such
Borrower’s equity holders or creditors, an Indemnitee or any other person or
entity, whether or not an Indemnitee is otherwise a party thereto

(c) Unless an Event of Default shall have occurred and be continuing, the
Domestic Borrower shall be entitled to assume the defense of any action for
which indemnification is sought hereunder with counsel of their choice at its
expense (in which case the Domestic Borrower shall not thereafter be responsible
for the fees and expenses of any separate

116

 

--------------------------------------------------------------------------------

 

 

counsel retained by an Indemnitee except as set forth below); provided,
 however, that such counsel shall be reasonably satisfactory to each such
Indemnitee.  Notwithstanding the Domestic Borrower’s election to assume the
defense of such action, each Indemnitee shall have the right to employ separate
counsel and to participate in the defense of such action, and the Domestic
Borrower shall bear the reasonable fees, costs and expenses of such separate
counsel, if (i) the use of counsel chosen by the Domestic Borrower to represent
such Indemnitee would present such counsel with a conflict of interest; (ii) the
actual or potential defendants in, or targets of, any such action include both a
Borrower and such Indemnitee and such Indemnitee shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Borrowers (in which case the Domestic
Borrower shall not have the right to assume the defense or such action on behalf
of such Indemnitee); (iii) the Domestic Borrower shall not have employed counsel
reasonably satisfactory to such Indemnitee to represent it within a reasonable
time after notice of the institution of such action; or (iv) the Domestic
Borrower shall authorize in writing such Indemnitee to employ separate counsel
at the Domestic Borrower’s expense.  The Domestic Borrower will not be liable
under this Agreement for any amount paid by an Indemnitee to settle any claims
or actions if the settlement is entered into without the Domestic Borrower’s
consent, which consent may not be withheld or delayed unless such settlement is
unreasonable in light of such claims or actions against, and defenses available
to, such Indemnitee.

(d) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.16,
this Section 9.05 shall not apply to Taxes.

Section 9.06 Right of Set-off.  Subject to Section 9.23, if an Event of Default
shall have occurred and be continuing, each Lender and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of (a) any Domestic Loan Party or any other Domestic Subsidiary, against
any and all obligations of the Domestic Loan Parties or (b) any Foreign Loan
Party or any of its Foreign Subsidiaries, against any and all of the obligations
of such Foreign Loan Party, in each case, now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured.  The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08 Waivers; Amendment.

117

 

--------------------------------------------------------------------------------

 

 

(a) No failure or delay of the Agents, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Agents, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on any Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Collateral Agent and consented to by the Required Lenders;
provided,  however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) amend or modify the provisions of Section 2.19(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(iv) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

118

 

--------------------------------------------------------------------------------

 

 

(v) release all or substantially all the Collateral or release any Subsidiary
Loan Party from its Guarantee under a Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,
or

(vi) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or Collateral of Lenders participating
in any Facility differently from those of Lenders participating in other
Facilities, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Majority Lenders under the
Revolving Facility may waive, in whole or in part, any prepayment or Commitment
reduction of the Revolving Facility required by Section 2.12 so long as the
application of any prepayment or Commitment reduction of the Revolving Facility
still required to be made is not changed);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Co-Syndication Agent, Joint Lead Arranger or
Lender, the Loan Parties and the Administrative Agent and/or Collateral Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Section 9.09 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such

119

 

--------------------------------------------------------------------------------

 

 

Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender or such Issuing
Bank, shall be limited to the Maximum Rate, provided that such excess amount
shall be paid to such Lender or such Issuing Bank on subsequent payment dates to
the extent not exceeding the legal limitation.

Section 9.010 Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter and the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect.

Section 9.011 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.012 Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.013 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

Section 9.014 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.015 Jurisdiction; Consent to Service of Process.

120

 

--------------------------------------------------------------------------------

 

 

(a) Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to such Borrower at the address specified for
the Loan Parties in Section 9.01(a).  Each Foreign Borrower hereby further
agrees that service of process in any such action or proceeding brought in any
such New York state court or in any such federal court may be made upon the
Domestic Borrower at its address specified in Section 9.01(a), and each Foreign
Borrower hereby irrevocably appoints the Domestic Borrower as its authorized
agent to accept such service of process, and hereby irrevocably agrees that the
failure of the Domestic Borrower to give any notice of such service to such
Borrower shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

(b) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.016 Confidentiality.  Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrowers and the other Loan Parties furnished to it by or on
behalf of the Borrowers or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such Person’s knowledge, no obligations of confidentiality to any
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any Person that approves or administers the Loans on behalf of such Lender
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (i) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance

121

 

--------------------------------------------------------------------------------

 

 

Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in order to enforce its rights under
any Loan Document in a legal proceeding, (v) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (vi) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section).

Section 9.017 Direct Website Communications.

(a) Delivery.

(i) Each Loan Party hereby agrees that it will use all reasonable efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Loan Document, including, without limitation,
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
Intralinks.  Nothing in this Section 9.17 shall prejudice the right of the
Agents, the Co-Syndication Agents, the Joint Lead Arrangers or any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents.  Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e mail address.

122

 

--------------------------------------------------------------------------------

 

 

(b) Posting.  Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) Disclaimers.  The Platform is provided “as is” and “as available.”  The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform.  In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

Section 9.018 Release of Liens and Guarantees.    

(a) In the event that any Loan Party conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of any of the Equity Interests or
assets of any Subsidiary Loan Party (other than the Equity Interests of a
Borrower) to a Person that is not (and is not required to become) a Loan Party
in a transaction not prohibited by Section 6.05, the Administrative Agent and
the Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrowers and at the
Borrowers’ expense to release any Liens created by any Loan Document in respect
of such Equity Interests, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party that is not a Borrower in a transaction
permitted by Section 6.05 and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee.  In addition, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by the
Borrowers and at the Borrowers’ expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations are paid in
full and all Letters of Credit and Commitments are terminated.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or Subsidiary of the Domestic Borrower shall no
longer be deemed to be made once such Equity Interests or asset is so conveyed,
sold, leased, assigned, transferred or disposed of.

(b) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent to take such action and execute any such documents as may be reasonably
requested by the Borrowers and at the Borrowers’ expense to effectuate the
release of the French Loan Parties (as defined in the Existing Credit Agreement)
from their obligations under the Existing Credit Agreement, including (i) the
release of any Liens created by any French Collateral Documents

123

 

--------------------------------------------------------------------------------

 

 

and (ii) the termination of any any French Subsidiary Loan Party’s obligation
under its Guarantee.

Section 9.019 U.S. Patriot Act.  Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the U.S. Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with the U.S. Patriot Act.

Section 9.020 Judgment.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at JPMorgan’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Foreign Currency with
Dollars at JPMorgan’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.

(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum originally due
to any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

Section 9.021 Substitution of Currency.  If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Adjusted LIBO Rate) will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Borrowers) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Foreign Currency had occurred.

124

 

--------------------------------------------------------------------------------

 

 

Section 9.022 Termination or Release.  The Security Documents, the guarantees
made therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and a Subsidiary Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, in each case in accordance with Section 7.14 of the Domestic
Collateral Agreement or the comparable provisions of the other Collateral
Agreements.

Section 9.023 Pledge and Guarantee Restrictions.  Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a)    no more than 65% of the issued and outstanding Equity Interests of
(A) any Foreign Borrower or any Foreign Subsidiary or (B) any Domestic
Subsidiary substantially all of whose assets consist of the Equity Interests in
“controlled foreign corporations” under Section 957 of the Code shall be pledged
or similarly hypothecated to guarantee, secure or support any Obligation of any
Domestic Loan Party;

(i) no Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of the Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall guarantee or support any Obligation of any
Domestic Loan Party;

(ii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Domestic Loan Party;

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
such guarantee or support would contravene the Agreed Security Principles;

(c)    no Foreign Subsidiary shall guarantee or support any Obligation of any
Foreign Loan Party unless such Foreign Subsidiary directly owns or is owned
directly by such Foreign Loan Party and is organized under the same jurisdiction
as such Foreign Loan Party;

(i) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary (including indirectly by way of an offset or otherwise) which
security or similar interest guarantees or supports any Obligation of any
Foreign Loan Party unless such Foreign Subsidiary directly owns or is owned
directly by such Foreign Loan Party and is organized under the same jurisdiction
as such Foreign Loan Party.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.23 shall be void ab
initio.

Section 9.024 Matters Pertaining to Foreign Borrowers and Any Additional Foreign
Borrower Organized Under the Laws of France or Spain.

125

 

--------------------------------------------------------------------------------

 

 

(a) The Lenders as of the Closing Date participating in any loan to any
Additional Foreign Borrower organized under the laws of France (if any)
represent and warrant (i) that they are duly authorized to carry out credit
transaction in France pursuant to applicable laws and regulations of France or
the European Union and (ii) that participations in loans to any Additional
Foreign Borrower organized under the laws of France (if any) and commitments to
lend to any Additional Foreign Borrower organized under the laws of France (if
any) under this Agreement shall only be assigned or transferred to institutions
that are duly authorized to carry out credit transactions in France, or which
may legally acquire rights under loans to a French borrower under applicable
laws and regulations of France.

(b) To comply with the provisions of articles L.313-4 of the French Monetary and
Financial Code and articles L. 313-1 and L. 313-2 of the French Code de la
consommation,  any Additional Foreign Borrower organized under the laws of
France (if any) shall acknowledge, in the applicable Credit Agreement Supplement
for such Additional Foreign Borrower, that the effective global rate (taux
effectif global or “TEG”) for the Revolving Facility Loans cannot be calculated
for the total duration of this agreement, primarily because of the floating rate
of interest applicable to such Loans and the ability of such Additional Foreign
Borrower to select the duration of each Interest Period.  An example of
calculation of the effective global rate, based upon certain assumptions and in
particular the initial levels of the rate of interest and of charges,  shall be
provided to such Additional Foreign Borrower by way of delivery of a TEG letter
by the Administrative Agent in a form reasonably acceptable to such Additional
Foreign Borrower.  Any TEG letter delivered pursuant to this Section 9.24 shall
form an integral part of this Agreement.

(c) The Spanish Borrower shall not be a party to, or guarantee obligations that
include or extend to amounts utilized to fund, the acquisition of the shares in
the Spanish Borrower and/or the acquisition of the shares of its controlling
corporation or any company of the group of the Spanish Borrower which would
cause an infringement of the financial assistance prohibition provided in
article 143.2 of the Spanish Royal Legislative Decree 1/2010, of 2 July,
approving the Companies Act (as it may be amended or replaced from time to
time).  Given that the Spanish Borrower is incorporated as a limited liability
company (“Sociedad de Responsabilidad Limitada”), the Spanish Borrower shall not
provide funds or guarantee any obligations which could reasonably be expected to
result in a breach of article 402 of the Spanish Companies Act, meaning that the
Spanish Borrower cannot issue, or guarantee the issuance of, notes or other
securities or grant security interest securing any such issuance, and the
Spanish Borrower is prohibited from borrowing, guaranteeing, or securing any
amounts under the Tranche B Term Facility.  Any Additional Foreign Borrower
organized under the laws of Spain as a corporation (“Sociedad Anónima”) shall
not be a party to, and shall not guarantee obligations that include or extend to
amounts utilized to fund, the acquisition of the shares in the Spanish Borrower
and/or the acquisition of the shares of its controlling corporation by a third
party which would cause an infringement of the financial assistance prohibition
provided in article 150.1 of the Companies Act (as it may be amended or replaced
from time to time).

(d) Upon request of the Administrative Agent, the Spanish Borrower and any
Additional Foreign Borrower organized under the laws of Spain (if any) shall
grant this Agreement by means of a Spanish notarial document (“escritura
pública” or “póliza intervenida” or “acta notarial”) and/or any other document
of this transaction which carries any Obligation

126

 

--------------------------------------------------------------------------------

 

 

for the Spanish Borrower or to any Additional Foreign Borrower organized under
the laws of Spain (if any). The Spanish Borrower and any Additional Foreign
Borrower organized under the laws of Spain also undertake to grant any
supplemental public or private document required by the Administrative Agent for
the purposes of or in relation to such notarial document.

(e) The Spanish Borrower and any Additional Foreign Borrower organized under the
laws of Spain (if any) undertake that the notarial document(s) shall:

(i) expressly state that any Lender is entitled to claim (subject to the terms
of this Agreement) amounts outstanding under the Loan Documents following any
non‑payment of principal or interest under this Agreement. This does not
prejudice the exercise of any other right and remedy of the Administrative Agent
or any Lender; and

(ii) state any conditions that the Administrative Agent considers necessary or
convenient in respect of the enforceability of the Loan Documents referred to
above, including those referred to in article 517 et seq and 571 et seq or any
other provision of the Spanish Civil Procedure Act (as it may be amended or
replaced from time to time).

(f) For the purpose of Art. 571 et seq. of the Civil Procedural Act, the Loan
Parties hereby agree that:

(i) the amount liquid, due and payable under the Loan Documents by the Spanish
Borrower or any Additional Foreign Borrower organized under the laws of Spain
(if any) that may be claimed in any executive proceedings (“procedimiento
ejecutivo”) will be contained in a certificate setting out the relevant
calculations and determinations supplied by the Administrative Agent or a Lender
and will be based on the accounts maintained by the Administrative Agent or the
Lender in connection with this Agreement as stated in clauses 2.10(d),  2.10(e)
and 2.10(f), reflecting the Indebtedness of the Spanish Borrower and/or any
Additional Foreign Borrower organized under the laws of Spain (if any);

(ii) the Administrative Agent and/or each Lender may (at the cost of the Spanish
Borrower or any Additional Foreign Borrower organized under the laws of Spain)
have the certificate notarised evidencing that the calculations and
determinations have been effected; and

(iii) the Administrative Agent and/or the Lenders may claim the total amount of
the principal and interest due if there is a default in the repayment of any
installment of principal or interest, subject to the terms of this Agreement.

(g) The Administrative Agent and/or the Lenders may start executive proceedings
(“procedimiento ejecutivo”) in Spain by presenting to the relevant court the
documents specified in Article 573 of the Spanish Civil Procedural Act, namely:

(i) an original notarial copy of this Agreement;

127

 

--------------------------------------------------------------------------------

 

 

(ii) a notarial document (acta notarial) incorporating the certificate of the
Administrative Agent and/or the Lenders referred to in sub‑clause 9.24(f) (i)
for purposes of Article 572 of the Spanish Civil Procedure Act.  Such notarial
document shall attest to and certify that the calculations and determinations
shown in the aforementioned certificate have been effected in accordance with
the terms agreed under the Agreement; and

(iii) evidence that the Spanish Borrower or any Additional Foreign Borrower
organized under the laws of Spain (if any) has been notified of the details of
the claim resulting from the certificate at least 10 days before the start of
the executive proceedings.

Section 9.025 Amendment and Restatement;  Reaffirmation.  This Agreement
represents a full and complete amendment and restatement of the Existing Credit
Agreement, and the Existing Credit Agreement is replaced in its entirety as of
the effectiveness of this Agreement.  The Obligations outstanding under the
Existing Credit Agreement continue under this Agreement, and the execution of
this Agreement does not indicate a payment, satisfaction, novation, or discharge
thereof.  All Liens, security and support for the Obligations outstanding under
the Existing Credit Agreement continue to secure and support the Obligations
hereunder.  The Borrowers hereby reaffirm the validity of the Obligations
outstanding under the Existing Credit Agreement, as amended, restated and
extended pursuant to the terms of this Agreement, including their obligations
(including but not limited to any obligations under the Domestic Collateral
Agreement or the Foreign Guarantee) under all Letters of Credit issued, amended,
renewed or extended under the Existing Credit Agreement and outstanding on the
Closing Date.

Section 9.026 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Domestic Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates' understanding that that:  (a)(i) the
services regarding this Agreement provided by the Administrative Agent and/or
Lenders are arm’s-length commercial transactions between the Domestic Borrower
and each other Loan Party and their respective Affiliates, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, (ii) each of the
Domestic Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (iii) the Domestic Borrower and each other Loan Party is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) each of the Administrative Agent and Lenders  is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for the Domestic Borrower, any other Loan Party,
any of their respective Affiliates or any other Person and (ii) neither the
Administrative Agent nor any Lender has any obligation to the Domestic Borrower,
any other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Domestic Borrower, the other
Loan Parties and their respective Affiliates, and each of the Administrative
Agent and Lenders has no obligation to

128

 

--------------------------------------------------------------------------------

 

 

disclose any of such interests to  the Domestic Borrower, any other Loan Party
of any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Domestic Borrower and the other Loan Parties hereby waive and
release any claims that it may have against the Administrative Agent and each
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

 

129

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

DRESSER RAND GROUP INC.,

as the Domestic Borrower

 

 

By:  /s/ Robert J. Saltarelli

Name: Robert J. Saltarelli

Title: Vice President and Treasurer

 

 

 

GRUPO GUASCOR, S.L.

as the Spanish Borrower

 

 

By:  /s/ Robert J. Saltarelli

Name: Robert J. Saltarelli

Title: Director and Authorized Signatory

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



JPMorgan Chase Bank, N.A.,

as Administrative Agent and as Lender

 

 

By:  /s/ Preeti Yeung

Name: Preeti Yeung

Title: Authorized Officer

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



J.P. Morgan Europe Limited,

as European Administrative Agent

 

 

By:  /s/ Altan Kayaalp

Name: Altan Kayaalp

Title: Executive Director



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Bank of America, N.A.,

as Co-Syndication Agent and as Lender

 

 

By:  /s/ David A. Batson

Name: David A. Batson

Title: Senior Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Commerzbank AG, New York and Grand Cayman Branch,

as Co-Syndication Agent and as Lender

 

 

By:  /s/ Matthew Havens

Name: Matthew Havens

Title: Vice President

 

By:  /s/ Diane Pockaj

Name: Diane Pockaj

Title: Managing Director

[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



DNB Bank ASA,  New York Branch,

as Co-Syndication Agent

 

By:  /s/ Colleen Durkin

Name: Colleen Durkin

Title: Senior Vice President

 

By:  /s/ Florianne Robin

Name: Florianne Robin

Title: Vice President

 

 

DNB Capital LLC,

as a Revolving Facility & Term Facility Lender

By:  /s/ Colleen Durkin

Name: Colleen Durkin

Title: Senior Vice President

 

By:  /s/ Florianne Robin

Name: Florianne Robin

Title: Vice President

 

 

DNB Bank ASA, Grand Cayman Branch,

as a Euro Revolving Facility Lender

By:  /s/ Colleen Durkin

Name: Colleen Durkin

Title: Senior Vice President

 

By:  /s/ Florianne Robin

Name: Florianne Robin

Title: Vice President



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Sovereign Bank, N.A.

as Co-Syndication Agent and as Lender

 

 

By:  /s/ Arlene Pedovitch

Name: Arlene Pedovitch

Title: Senior Vice President

 

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Wells Fargo Bank, N.A.,  

as Co-Syndication Agent and as Lender

 

 

By:  /s/ Robert Corder

Name: Robert Corder

Title: Director

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



The Bank of Tokyo-Mitsubishi UFJ, Ltd.,  

as Revolving Facility Lender, Delayed Draw Lender, and Term Facility Lender

 

 

By:  /s/ Maria Ferradas

Name: Maria Ferradas

Title: Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,  

as Euro Revolving Facility Lender

 

 

By:  /s/ Ignacio Asin

Name: Ignacio Asin

Title: Head of Corporate Finance - Madrid

[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Compass Bank,  

as a Lender

 

 

By:  /s/ Susana Campuzano

Name: Susana Campuzano

Title: Senior Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Citibank, N.A.,  

as a Lender

 

 

By:  /s/ Susan K. Manuelle

Name: Susan K. Manuelle

Title: Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



HSBC Bank USA, N.A.,  

as a Lender

 

 

By:  /s/ Jay Fort

Name: Jay Fort

Title: Senior Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Sumitomo Mitsui Banking Corporation,  

as a Lender

 

 

By:  /s/ James D. Weinstein

Name: James D. Weinstein

Title: Managing Director

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Barclays Bank PLC,  

as a Lender

 

 

By:  /s/ Tom Burton

Name: Tom Burton

Title: Vice President, Debt Finance

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



U.S. Bank National Association,  

as a Lender

 

 

By:  /s/ John M. Eyerman

Name: John M. Eyerman

Title: Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Branch Banking and Trust Co.,  

as a Lender

 

 

By:  /s/ Elizabeth Willis

Name: Elizabeth Willis

Title: Assistant Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Comerica Bank, 

as a Lender

 

 

By:  /s/ L.J. Perenyi

Name: L.J. Perenyi

Title: Vice President

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Morgan Stanley Bank International Limited,  

as a Lender

 

 

By:  /s/ Nauman Ansari

Name: Nauman Ansari

Title: Executive Director

 

 

 



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Morgan Stanley Bank, N.A.,  

as a Lender

 

 

By:  /s/ Kelly Chin

Name: Kelly Chin

Title: Authorized Signatory



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



The Northern Trust Company,  

as a Lender

 

 

By:  /s/ Keith L. Burson

Name: Keith L. Burson

Title: Vice President



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Banco Bilbao Vizcaya Argentaria, S.A.,

as a Lender

 

 

By:  /s/ Emilio Lopez Fernandez

Name: Emilio Lopez Fernandez

Title: Vice President

 

By:  /s/ Paola Pellegrini

Name: Paola Pellegrini

Title: Vice President



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

The Bank of Nova Scotia,

as a Lender

 

 

By:  /s/ J. Frazell

Name: J. Frazell

Title: Director



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Capital One, National Association

as a Lender

 

 

By:  /s/ Juan Trejo

Name: Juan Trejo

Title: Vice President



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

UniCredit Bank AG, New York Branch,

as a Lender

 

 

By:  /s/ Thomas Dusch

Name: Thomas Dusch

Title: Managing Director

 

By:  /s/ Umberto Serrano

Name: Umberto Serrano

Title:Director

[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BNP PARIBAS,

as a Lender

 

 

By:  /s/ Sriram Chandrasekaran

Name: Sriram Chandrasekaran

Title: Vice President

 

By:  /s/ Julien Pecoud-Bouvet

Name: Julien Pecoud-Bouvet

Title: Associate



[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Standard Chartered Bank

as a Lender

 

 

By:  /s/ Johanna Minaya

Name: Johanna Minaya

Title: Associate Director, Capital Markets

 

 

 

By:  /s/ Robert K. Reddington

Name: Robert K. Reddington

Title: Credit Documentation Manager,

   Credit Documentation Unit, WB Legal-Americas

 

[Signature Page to Dresser-Rand Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a)

Certain Subsidiaries

Dresser-Rand Holding (Delaware) LLC



 

--------------------------------------------------------------------------------

 

 

Schedule 2.01

 

Revolving Facility Commitments, Euro Revolving Facility Commitments and Term
Facility Credit Exposure

 

Revolving Facility Commitments

 

Name of Lender

Applicable Percentage

Maximum Credit Amount

JPMorgan Chase Bank, N.A.

7.0454545%

$
77,500,000.00 

DNB Capital LLC

6.7272727%

$
74,000,000.00 

Sumitomo Mitsui Banking Corporation

6.7272727%

$
74,000,000.00 

Wells Fargo Bank, N.A.

6.5454545%

$
72,000,000.00 

Bank of America, N.A.

6.4090909%

$
70,500,000.00 

Commerzbank AG, New York and Grand

Cayman Branch

6.4090909%

$
70,500,000.00 

Sovereign Bank

6.0000000%

$
66,000,000.00 

Citibank, N.A.

5.7272727%

$
63,000,000.00 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

5.6363636%

$
62,000,000.00 

U.S. Bank National Association

5.2727273%

$
58,000,000.00 

HSBC Bank USA, N.A.

5.0000000%

$
55,000,000.00 

The Bank of Nova Scotia

5.0000000%

$
55,000,000.00 

Compass Bank

4.3636364%

$
48,000,000.00 

Morgan Stanley Bank International Limited and Morgan Stanley Bank, N.A.

3.8181818%

$
42,000,000.00 

CapitalOne, N.A.

3.8181818%

$
42,000,000.00 

Standard Chartered Bank

3.4545455%

$
38,000,000.00 

Barclays Bank PLC

3.1818182%

$
35,000,000.00 

The Northern Trust Company

2.0909091%

$
23,000,000.00 

Branch Banking and Trust Co.

1.8181818%

$
20,000,000.00 

BNP Paribas

1.8181818%

$
20,000,000.00 

UniCredit Bank AG, New York Branch

1.8181818%

$
20,000,000.00 

Comerica Bank

1.3181818%

$
14,500,000.00 

 

 

 

TOTAL

100.00%

$
1,100,000,000.00 

 

 

Euro Revolving Facility Commitments

 

Name of Lender

Applicable Percentage

Maximum Credit Amount

J.P. Morgan Securities Limited

13.90%

€ 6,950,000.00

DNB Bank ASA, Grand Cayman Branch

13.90%

€ 6,950,000.00

Wells Fargo Bank, N.A.

13.90%

€ 6,950,000.00

Bank of America, N.A.

13.90%

€ 6,950,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

13.90%

€ 6,950,000.00

Banco Bilbao Vizcaya Argentaria, S.A.

8.00%

€ 4,000,000.00

U.S. Bank National Association

8.00%

€ 4,000,000.00

Barclays Bank PLC

8.00%

€ 4,000,000.00

HSBC Bank USA, N.A.

6.50%

€ 3,250,000.00

 

 

 

TOTAL

100.00%

€ 50,000,000.00

 

--------------------------------------------------------------------------------

 

 

 

 

Tranche A Term Facility

Name of Lender

Original Credit Amount under the Existing Credit Agreement

Tranche A Term Facility Credit Exposure (as of the Closing Date)

JPMorgan Chase Bank, N.A.

$
14,400,000.00 
$
13,320,000.00 

Bank of America, N.A.

$
13,600,000.00 
$
12,580.000.00 

Commerzbank AG, New York and Grand Cayman Branch

$
13,600,000.00 
$
12,580.000.00 

DNB Capital LLC

$
13,600,000.00 
$
12,580.000.00 

Sovereign Bank

$
13,600,000.00 
$
11,100,000.00 

Wells Fargo Bank, N.A.

$
13,600,000.00 
$
12,580.000.00 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$
10,400,000.00 
$
9,620,000.00 

Compass Bank

$
10,400,000.00 
$
9,620,000.00 

Citibank, N.A.

$
10,400,000.00 
$
9,620,000.00 

HSBC Bank USA, N.A.

$
10,400,000.00 
$
9,620,000.00 

Sumitomo Mitsui Banking Corporation

$
10,400,000.00 
$
9,620,000.00 

Barclays Bank plc

$
6,400,000.00 
$
5,920,000.00 

U.S. Bank National Association

$
6,400,000.00 
$
7,400,000.00 

Branch Banking and Trust Co.

$
3,200,000.00 
$
2,960,000.00 

Comerica Bank

$
3,200,000.00 
$
2,960,000.00 

Morgan Stanley Bank, N.A.

$
3,200,000.00 
$
2,960,000.00 

The Northern Trust Company

$
3,200,000.00 
$
2,960,000.00 

 

 

 

TOTAL

$
160,000,000.00 
$
148,000,000.00 

 

Tranche B Term Facility

 

--------------------------------------------------------------------------------

 

 

Name of Lender

Original Credit Amount under the Existing Credit Agreement

Tranche B Term Facility Credit Exposure (as of the Closing Date)

JPMorgan Chase Bank, N.A.

$
21,600,000.00 
$
14,264,721.00 

Bank of America, N.A.

$
20,400,000.00 
$
13,472,236.50 

Commerzbank AG, New York and Grand Cayman Branch

$
20,400,000.00 
$
13,472,236.50 

DNB Capital LLC

$
20,400,000.00 
$
13,472,236.50 

Sovereign Bank

$
20,400,000.00 
$
11,887,267.50 

Wells Fargo Bank, N.A.

$
20,400,000.00 
$
13,472,236.50 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$
15,600,000.00 
$
10,302,298.50 

Compass Bank

$
15,600,000.00 
$
10,302,298.50 

Citibank, N.A.

$
15,600,000.00 
$
10,302,298.50 

HSBC Bank USA, N.A.

$
15,600,000.00 
$
10,302,298.50 

Sumitomo Mitsui Banking Corporation

$
15,600,000.00 
$
10,302,298.50 

Barclays Bank plc

$
9,600,000.00 
$
6,339,876.00 

U.S. Bank National Association

$
9,600,000.00 
$
7,924,845.00 

Branch Banking and Trust Co.

$
4,800,000.00 
$
3,169,938.00 

Comerica Bank

$
4,800,000.00 
$
3,169,938.00 

Morgan Stanley Bank, N.A.

$
4,800,000.00 
$
3,169,938.00 

The Northern Trust Company

$
4,800,000.00 
$
3,169,938.00 

 

 

 

TOTAL

$
240,000,000.00 
$
158,496,900.00 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 2.05

 

Existing Letters of Credit

 

[See Attached]



 

--------------------------------------------------------------------------------

 

 



 

--------------------------------------------------------------------------------

 

 



Schedule 3.01

Organization and Good Standing

None.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.04

Governmental Approvals

None.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.07(e)

Condemnation Proceedings

None.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.07(g)

Subsidiaries

 

Name

Jurisdiction

Equity Holder(s)

%
Equity Held

Dresser-Rand Machinery Repair Belgie N.V.

Belgium

Dresser-Rand Company

Dresser-Rand B.V.

99%

1%

Dresser-Rand do Brazil Ltda.

Brazil

Dresser-Rand Holding (Delaware) LLC

Dresser-Rand Asia Pacific Sdn. Bhd.

51%

48%

Dresser-Rand Comercio e Industria Ltda.

Brazil

Dresser-Rand Power, LLC

Dresser-Rand AS

99%

1%

Dresser-Rand Canada, Inc.

Canada

D-R Holdings (France) S.A.S.

100%

D-R International Sales Inc.

Delaware

Dresser-Rand Holding (Delaware) LLC

100%

Dresser-Rand Engineered Equipment (Shanghai), Ltd.

China

Dresser-Rand Holding (Delaware) LLC

100%

Dresser-Rand Colombia Ltda.

Colombia

Dresser-Rand B.V.

100%

Dresser-Rand Czech, spol. s.r.o.

Czech Republic

Dresser-Rand Services B.V.

100%

D-R Holdings (France) S.A.S.

France

D-R Luxembourg Holding 1 S.A.R.L.

100%

Dresser-Rand S.A.

France

D-R Holdings (France) S.A.S.

Other Dresser-Rand Companies

99%

1%

D-R Holdings (Germany) GmbH

Germany

D-R Holdings (France) S.A.S.

100%

Dresser-Rand GmbH

Germany

D-R Holdings (Germany) GmbH

100%

D-R Nadrowski Holding GmbH

Germany

D-R Holdings (Germany) GmbH

100%

Dresser-Rand India Private Ltd.

India

Dresser-Rand Company

100%

PT Dresser-Rand Services Indonesia

Indonesia

Dresser-Rand Services B.V.

D-R Asia Pacific Sdn. Bhd.

90%

10%

Dresser-Rand Italia S.r.l.

Italy

Dresser-Rand Company

100%

Dresser-Rand Japan, Ltd.

Japan

Dresser-Rand Holding (Delaware) LLC

100%

Dresser-Rand Korea, Ltd.               

Korea

D-R Asia Pacific Sdn. Bhd

100%

D-R Luxembourg Holding 1 S.A.R.L.

Luxembourg

Dresser-Rand Group Inc.

100%

D-R Luxembourg Holding 2 S.A.R.L.

Luxembourg

D-R Luxembourg Holding 1 S.A.R.L.

100%

Dresser-Rand Asia Pacific Sdn. Bhd.

Malaysia

Dresser-Rand Holding (Delaware) LLC

100%

Dresser-Rand Services S. de R.L. de C.V.

Mexico

Dresser-Rand Company

99%

Dresser-Rand de Mexico S.A. de C.V.

Mexico

Dresser-Rand Company

99%

Dresser-Rand B.V.

Netherlands

D-R Luxembourg Holding 1 S.A.R.L.

100%

Dresser-Rand International B.V.

Netherlands

Dresser-Rand Company

100%

Dresser-Rand Services B.V.

Netherlands

Dresser-Rand Company

100%

D-R Holdings Norway AS

Norway

Dresser-Rand B.V.

100%

Dresser-Rand AS

Norway

Dresser-Rand B.V.

100%

Limited Liability Company

Dresser-Rand

Russia

Dresser- Rand S.A.

100%

Dresser-Rand Arabia

Saudi Arabia

Dresser-Rand B.V.

50.1%

Dresser-Rand Southern Africa (Pty) Ltd.

South Africa

Dresser-Rand Company Ltd.

100%

Dresser-Rand Property (Pty) Ltd.

South Africa

Dresser-Rand Southern Africa (Pty) Ltd.

100%

Dresser-Rand Service Centre (Pty) Ltd.

South Africa

Dresser-Rand Southern Africa (Pty) Ltd.

100%

Dresser-Rand Holdings Spain SLU

Spain

Dresser-Rand B.V.

100%

Dresser-Rand Iberica SRL

Spain

D-R Luxembourg Holding 1 SARL

100%

Grupo- Guascor, S.L.

Spain

Dresser-Rand Holdings Spain SLU

100%

Dresser-Rand Sales Company S.A.

Switzerland

Dresser-Rand Holding (Delaware) LLC

98%

Dresser-Rand Services S.a.r.l.

Switzerland

Dresser-Rand Sales Company S.A.

100%

Dresser-Rand (Thailand) Limited

Thailand

Dresser-Rand Holding (Delaware) LLC

100%

Dresser-Rand Trinidad & Tobago Limited

Trinidad & Tobago

Dresser-Rand Holding (Delaware) LLC

100%

D-R Holdings (U.K.) Ltd.

U.K.

D-R Holdings (France) S.A.S.

100%

Dresser-Rand (U.K.) Limited

U.K.

D-R Holdings (U.K.) Ltd.

99%

Dresser-Rand Company Ltd.

U.K.

D-R Holdings (U.K.) Ltd.

100%

D-R Dormant Ltd.

U.K.

D-R Holdings (U.K.) Ltd.

100%

Dresser-Rand Company

U.S. (New York)

Dresser-Rand Group Inc.

Dresser-Rand LLC

49%

51%

Dresser-Rand Global Services, Inc.

U.S. (Delaware)

Dresser-Rand Company

100%

Dresser-Rand LLC

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

Dresser-Rand Power LLC

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

D-R Steam LLC

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

DR Acquisition LLC

U.S. (Texas)

Dresser-Rand Company

100%

Dresser-Rand Holding (Delaware) LLC

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

Dresser-Rand Services, LLC

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

Dresser-Rand International Inc.

U.S. (Delaware)

Dresser-Rand Group Inc.

100%

Dresser-Rand Overseas Sales Company Limited

U.S. (Delaware)

Dresser-Rand Holding (Delaware) LLC

100%

Synchrony, Inc.

U.S. (Virginia)

Dresser-Rand Company

100%

Dresser-Rand de Venezuela, S.A.

Venezuela

Dresser-Rand Holding (Delaware) LLC

100%

[Subsidiaries of Grupo Guascor, S.L. set forth below]

Axastse Solar, S.L.

Spain (Basque Country)

Guascor Solar Corporation, S.A.

100%

B2B Energía, S.A.

Spain (Basque Country)

Sistemas y nuevas energías, S,A,

Guay Internet, S.A.

Guascor Proyectos, S.A.

70%

15%

15%

Denesa Italia Srl

Italy

Guascor Explotaciones Energéticas, S.A.

Guascor Ingeniería

99.14 %

 

 

0.86%

Desimpacte de Purins Alcarrás, S.A.

Spain

Guascor Explotaciones Energéticas, S.A.

100%

Desimpacte de Purins Corco, S.A.

Spain

Guascor Explotaciones Energéticas, S.A.

95%

Desimpacte de Purins Voltrega, S.A.

Spain

Guascor Explotaciones Energéticas, S.A.

100%

Desimpacto de Purines Altorricón S.A.

Spain

Guascos Explotaciones Energéticas, S.A.

70%

Desimpacto de Purines Eresma S.A.

Spain

Guascos Explotaciones Energéticas, S.A.

100%

Desimpacto de Purines Turégano, S.A.

Spain

Guascos Explotaciones Energéticas, S.A.

100%

Empresa de Reciclajes de Residuos Ambientales, S.A.

Spain

Guascor Explotaciones Energéticas; 5% Leia Centro de Desarrollo Tecnológico; 10%
Giroaz; 18% Jesús Amezketa Morras.

67%

Energía Natural de Mora, S.L.

Spain

Grupo Guascor, S.L.

80%

Engines Rental, S.A.

Uruguay

Guascor Power, S.A.U.

100%

Engines Rental, S.L.

Spain

Guascor Power, S.A.

Grupo Guascor, S.L.

99%

1%

Enviroil Castilla-León, S.A.

Spain

Grupo Guascor, S.L

Enviroil Vasca, S.A.

99.90%

 

0.10%

Enviroil Italia, SRL in Liquidazione

Italy

Guascor Explotaciones Energéticas, S.A.

99.00 %

Enviroil Vasca, S.A.

Spain (Basque Country)

Guascor Explotaciones Energéticas, S.A.

100%

Galicia Reciclado de Neumáticos, S.A.

Spain

Guascor Explotaciones Energéticas, S.A.

100%

Gate Fotovoltaica 1, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 2, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 3, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 4, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 5, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 6, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 7, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 8, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 9, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 10, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Fotovoltaica 11, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Solar 32, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Gate Solar Gestión, S.L.

Spain (Basque Country)

Gate Solar, S.L.

100%

Glabrate, S.L.U.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Grupo Guascor, S.L.

Spain (Basque Country)

Dresser-Rand Holding Spain, S.L.U.

100%

Guascor Argentina, S.A.

Argentina

Guascor Power, S.A.

100%

Guascor Bionergía, S.L.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Guascor Borja AIE

Spain

Micro Energía 21, S.A.

70%

Guascor do Brasil Ltda.

Brazil

Grupo Guascor, S.L.

81.37%

Guascor Empreendimentos Energéticos, Ltda.

Brazil

Grupo Guascor, S.L.

90%

Guascor Explotaciones Energéticas, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Guascor INC

USA

Guascor Power, S.A.

100%

Guascor Ingenieria S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

Guascor Explotaciones Energéticas, S.A.

99%

 

1%

Guascor Isolux AIE

Spain (Basque Country)

Guascor Power, S.A.

60%

Guascor Italia S.p.A

Italy

Guascor Explotaciones Energeticas S.A.

94,59%

Guascor Maroc, S.A.

Morroco

Guascor Power, S.A.

Guascor Holding Groupe

46.67%

 

53.32%

Guascor Power I+D, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Guascor Power, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Guascor Promotora Solar, S.A.

Spain (Basque Country)

Guascor Solar Corporation, S.A.

100%

Guascor Proyectos, S.A.

Spain

Guascor Explotaciones Energéticas, S.A.;

Guascor Ingeniería, S.A.

99.90%

0.10%

Guascor Servicios, S.A.

Spain

Guascor Power, S.A.

Guascor Explotaciones Energéticas, S.A.

0.01%

99.99%

Guascor Serviços Ltda.

Brazil

Guascor Empreendimentos Energéticos, Ltda.

60%

Guascor Solar Corporation, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Guascor Solar do Brasil, Ltda.

Brazil

Guascor Emprendimientos Energéticos

Guascor Solar Corporation

81.26%

0.87%

Guascor Solar Operacion y Mantenimiento, S.L.

Spain (Basque Country)

Guascor Solar Corporation, S.A.

100%

Guascor Solar S.A.

Spain (Basque Country)

Guascor Solar Corporation, S.A.

100%

Guascor Venezuela

Venezuela

Guascor Power, S.A.U. 

Guascor Power Investigación y Desarrollo

95%

 

5%

Guascor Wind Development (I. Ortosa 7)

Spain (Basque Country)

Guascor Wind, S.L.

100%

Guascor Wind do Brasil, Ltda.

Brazil

Guascor Wind, S.L.

90%

Guascor Wind Power, S.L. (I. Ortosa 8)

Spain (Basque Country)

Guascor Wind,S.L.

100%

Guascor Wind, S.L.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Huerta Solar 2007, S.L.

Spain (Basque Country)

Guascor Promotora Solar, S.A.

100%

Inversiones Analcima 1, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 2, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 4, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 5, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 6, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 7, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 13, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 14, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 15, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 16, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 17, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 18, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 19, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 20, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 21, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 22, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 23, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 24, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Analcima 25, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Inversiones Ortosa 15, S.L.

Spain (Basque Country)

Axastse Solar, S.L.

100%

Jaguarí Energética, S.A.

Brazil

Guascor Servicios Ltda.

89.49%

Microenergia Vasca, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Microenergía 21, S.A.

Spain (Basque Country)

Guascor Power, S.A.U.

100% 

Minuano Participações Eólicas Ltda.

Brazil

Guascor Wind do Brasil Energía Eólica, Ltda.

75%

Montilla AIE


Spain

 

 

Officine Solari Aquila

Italy

Guascor Italia, SpA.

Guascor Solar, S.A.

Inversiones Analcima 7, S.L.

5%

30%

60%

Officine Solari Kaggio

Italy

Guascor Italia, SpA.

Guascor Solar, S.A.

Inversiones Analcima 6, S.L.

5%

5%

90%

Opción Fotovoltaica 1

Spain (Basque Country)

Guascor Solar, S.A.

100%

Sistemas y Nuevas Energías, S.A.

Spain (Basque Country)

Grupo Guascor, S.L.

100%

Sociedad Energetica del Caribe

Dominican Republic

Guascor Servicios, S.A.

100%

Tussoenergía I, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía II, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía III, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía IV, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía V, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía VI, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía VII, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía VIII, S.L.

Spain

  Tusso Energía, S.L.

100%

Tussoenergía IX, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía X, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XI, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XII, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XIII, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XIV, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XV, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XVI, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XVII, S.L.

Spain

Tusso Energía, S.L.

100%

Tussoenergía XVIII, S.L.

Spain

Tusso Energía, S.L.

100%

Nova Scotia Limited (1)

Canada

   Anaia Global

100%

Nova Scotia Limited (2)

Canada

    Anaia Global

100%

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.07(h)

Subscriptions

Stock incentive plans, stock option plans and subscription agreements as
disclosed on the annual report of Dresser-Rand Group Inc. on form 10-K, for the
fiscal year ended December 31, 2012.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.08(a)

Litigation

None.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.08(b)

Violations

None.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.12

Taxes


(a)        Not filed at 08/31/13  - any required extensions have been filed:

 

 

 

 

 

 

D-R Holdings (Germany) GmbH – 2012

 

 

 

 

 

 

 

D-R  (Germany) GmbH - 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)        No exceptions.

 

 

 

 

 

 

 

(c ) Audits with possible material adverse effect

 

 

 

 

 

 

 

(c)(i)    

1.  Dresser-Rand S.A. (France) Italy VAT

(high probability of success)

(c)(ii)   

2.  Dresser-Rand S.A. (France) Italy VAT
(high probability of success)

 

 

 

 

 

 

 

 

(c)(iii)   Audits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jurisdiction

Company

Period and Type

 

 

 

 

 

France

Dresser-Rand S.A. (France)

2009-2010; Income

 

 

 

 

 

Any material tax amounts due from examination of tax years prior to
October 2004 are subject to indemnification under an agreement with our former
owner, Ingersoll Rand.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.15(g)

Environmental Matters

 

Dresser-Rand Underground Storage Tanks

Location

# of Tanks

Address

LeHavre, France

4

31 Boulevard Winston Churchill, Cedex 7013, Le Havre 76080 France

Gela, Italy

5 tanks and

Catasto Fabbricati at Foglio 217 parcel 277

 

1 concrete vault

 

Somozas, Spain

1 steel basin

Parque empresarial Somozas s/n AS Somozas. 15565 La Coruña Spain

Minano, Spain

2

Parque Tecnológico de Álava, C/ Leonardo Da Vinci 12, 01510 Miñano (Alava) Spain

Zumaia, Spain

2+1

Barrio Oikia, 44. 20759 Zumaia (Gipuzkoa) Spain

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.17(a)

Owned Real Property

 

State

Company

Address

Illinois

Dresser-Rand Company

1101 Frontenac Road
Naperville, IL

Iowa

Dresser-Rand Company

3800 West Avenue & 1106 Washington Street
Burlington, IA

Kansas

Dresser-Rand Company

10325 Westgate
Overland Park, KS 66215

Louisiana

Dresser-Rand Company

2444 Dumont Drive
Baton Rouge, LA 70816

Louisiana

Dresser-Rand Company

2454 Dumont Drive
Baton Rouge, LA 70816

Louisiana

Dresser-Rand Company

1550 Hwy. 84 East
Jena, LA 71342

Missouri

Dresser-Rand Company

520 Kelly Lane
Louisiana, MO 63353

New York

Dresser-Rand Company

North 5th Street & Paul Clark Drive
Olean, NY

New York

Dresser-Rand Company

100 Chemung Street
Painted Post, NY 14870

New York

Dresser-Rand Company

100 Chemung Street Warehouse
Painted Post, NY 14870

New York

Dresser-Rand Company

37 Coats Street
Wellsville, NY

Oklahoma

Dresser-Rand Company

14963 South 49th West Avenue
Kiefer, OK 74041

Oklahoma

Dresser-Rand Company

1354 South Sheridan
Tulsa, OK

Pennsylvania

Dresser-Rand Company

203 Precision Road
Horsham, PA 19044

Texas

Dresser-Rand Company

20120 East Hardy Road
Houston, TX 77073

Texas

Dresser-Rand Company

1415 Lumpkin Road
Houston, TX

Texas

Dresser-Rand Company

1200, 1202, 1210 & 1220 West Sam Houston Parkway N.
Houston, TX

Texas

Dresser-Rand Company

8815 West Count Road
Odessa, TX 79764

Washington

Dresser-Rand Company

225 South Lucille Street
Seattle, WA

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.17(b)

Leased Real Property

 

State

Company

Address

Alaska

Dresser-Rand Company

46645 B Kenai Spur Highway
Kenai, AK 99611

California

Dresser-Rand Company

1675 Brandywine Avenue E and F
Chula Vista, CA 92011

California

Dresser-Rand Company

5159 Commercial Circle D&E
Concord, CA 94111

California

Dresser-Rand Company

2615 Stanwell Drive
Concord, CA

California

Dresser-Rand Company

18502 Dominguez Hills Drive
Rancho Dominguez, CA

Colorado

Dresser-Rand Company

4700 McMurry Drive
Fort Collins, CO 80528

Florida

Dresser-Rand Company

482 Stewart Street
Atlantic Beach, FL 32233

Louisiana

Dresser-Rand Company

1288 Baker North Baker St.
Jena, LA 71342

Louisiana

Dresser-Rand Company

908 Industry Road
Kenner, LA 70062

Louisiana

Dresser-Rand Company

143 Mallard St F
St Rose, LA 70087

Massachusetts

Dresser-Rand Company

32 Papile Lane Unit 4
Quincy, MA 02169

Massachusetts

Dresser-Rand Company

299 Lincoln Street
Worcester, MA 01613

Montana

Dresser-Rand Company

454 Moore Lane Unit 1 (Unit A)
Billings, MT 59101

New York

Dresser-Rand Company

621 Columbia Street
Cohoes, NY 12047

New York

Dresser-Rand Company

218 North 2nd St Apt A
Olean, NY 14760

Ohio

Dresser-Rand Company

8655 Seward Road - Kiesland Business Park
Fairfield, Hamilton, OH

Pennsylvania

Dresser-Rand Company

95 Highland Avenue 205
Bethlehem, PA 18017

Texas

Dresser-Rand Company

1251 Lumpkin Road
Houston, TX 77005

Texas

Dresser-Rand Group Inc.

10205 Westheimer 1100 (10th & 11th Floors)
Houston, TX 77042

Utah

Dresser-Rand Company

25 North Center Street
North Salt Lake City, UT

Virginia

Dresser-Rand Company

1101 Cavalier Blvd.
Chesapeake, VA

Virginia

Dresser-Rand Company

4655 Technology Drive
Salem, VA 24153

Wisconsin

Dresser-Rand Company

5700 Grand Market Drive
Appleton, WI 54913

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.19

Labor Matters

That certain dispute with local 313 of the IUE-CWA as more fully described in
the 10-Q filing of Dresser-Rand Group Inc. filed on July 25, 2013.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.20

Insurance

 

Policy

Carrier                        

Fiduciary and EPL

Federal Insurance Company

Primary D&O

Federal Insurance Company

Excess D&O

Allied World National Assurance Co.

Excess D&O

Zurich American Ins. Co.

Excess D&O

Navigators Insurance Company

Excess D&O

Illinois National Insurance Company

Excess D&O

AXIS Insurance Company

Excess D&O

Berkley Insurance Company

Excess D&O

Travelers Casualty & Surety Company of America

Excess D&O

Continental Casualty Company

Excess D&O IDL

Continental Casualty Company

Excess D&O

Federal Insurance Company

Crime

Zurich American Ins. Co.

Professional Liability

Ace American Insurance Co.

Kidnap and Ransom

Federal Insurance Co.

Non-Owned Aviation

Catlin Insurance Co.

Cargo

Starr Indemnity and Liability Company

U.S. General Liability

National Union & Fires Insurance Co.

U.S. Auto Liability (AOS)

National Union & Fires Insurance Co.

U.S. Auto Liability (MA)

New Hampshire Insurance Co.

U.S. Auto Liability (VA)

National Union & Fires Insurance Co.

U.S. Workers' Compensation(AOS)

New Hampshire Insurance Co

U.S. Workers' Compensation (FL)

Illinois National Insurance

U.S. Workers' Compensation (CA)

National Union Fire Ins. Co.

U.S. Workers' Compensation

(MA, ND,NY,OH,WA,WY)

Illinois National Insurance

$50M Umbrella

National Union Fire Insurance Co. of Pitt., PA

$10M Gov't Umbrella

National Union Fire Insurance Co. of Pitt., PA

$25M xs $50M

North American Specialty Insurance Co.

$25M xs $75M

Westchester Fire Insurance Co.

$75M xs $100M

Great American / Alterra / Liberty

$50M xs $175M

Starr Indemnity / Arch

$50M xs $250M

XL Bermuda

$25M xs $275M

Chubb Atlantic Indemnity Ltd.

Foreign Al / GL

Insurance Company of the State of PA

Foreign WC

Insurance Company of the State of PA

Property

Lexington Insurance Company

Property

Lexington Insurance Company

Property

Lexington Insurance Company

Property

XL Insurance America, Inc.

Property

American Guarantee & Liability Ins. Co. (Zurich)

Property

Princeton Excess & Surplus Lines

Property

General Security Indemnity Company of Arizona

Property

Landmark Insurance Co.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.01

Indebtedness

 

Lender

Borrower

Loan Amount

(in USD)

Wells Fargo London Overdraft Facility (NOK AND EUR)

Dresser-Rand Group Inc. and
Dresser-Rand International B.V.

       11,535,496.77

 

Intercompany Indebtedness    

 

Lender

Borrower

Loan Amount

(in USD)

Grupo Guascor, S.L. (Spain)

Grupo Guascor, S.L. (Spain)

               2,433,044

Dresser-Rand Japan, Ltd.

Dresser-Rand International B. V.

               2,830,067

Dresser-Rand (U.K.) Limited

Dresser-Rand International B. V.

             42,224,124

Dresser-Rand Italia S.r.l.

Dresser-Rand International B. V.

             10,844,693

Dresser-Rand B.V.

Dresser-Rand Services B. V.

                  187,383

Dresser-Rand B.V.

Dresser-Rand International B. V.

               7,954,286

Dresser-Rand B.V.

D-R Holdings (France) S.A.S.

             44,708,545

Grupo Guascor, S.L. (Spain)

Grupo Guascor, S.L. (Spain)

             28,195,828

Grupo Guascor, S.L. (Spain)

Grupo Guascor, S.L. (Spain)

             16,758,267

Grupo Guascor, S.L. (Spain)

Grupo Guascor, S.L. (Spain)

                  632,130

Dresser-Rand S.A.

Dresser-Rand B.V.

             44,950,622

Dresser-Rand S.A.

Dresser-Rand International B. V.

             30,952,934

Dresser-Rand S.A.

D-R Holdings (Germany) GmbH

               8,186,011

Dresser-Rand S.A.

D-R Holdings Norway AS

             22,242,382

Dresser-Rand S.A.

D-R Holdings (U.K.) Ltd.

             35,358,644

Dresser-Rand Canada Inc.

Dresser-Rand Canada Inc.

             19,497,365

Dresser-Rand Canada Inc.

Dresser-Rand International B. V.

             27,099,308

Dresser-Rand AS

Dresser-Rand International B. V.

             91,789,902

Dresser-Rand Holding (Delaware) LLC

Dresser-Rand do Brazil Ltda.

             37,523,298

Dresser-Rand Asia Pacific Sdn. Bhd.

Dresser-Rand International B. V.

             44,232,192

Dresser-Rand GmbH

Dresser-Rand International B. V.

             12,726,271

Dresser-Rand de Venezuela, S.A.

Grupo Guascor, S.L. (Spain)

                  839,817

Dresser-Rand Sales Company S.A.

Dresser-Rand International B. V.

               6,445,342

Dresser-Rand Services S.a.r.l.

Dresser-Rand International B. V.

                  425,166

Dresser-Rand International B. V.

Dresser-Rand Arabia

             16,992,845

Dresser-Rand International B. V.

Dresser-Rand CIS or Russia LLC

               1,431,773

Dresser-Rand International B. V.

Dresser-Rand Iberica SRL

                  100,559

Dresser-Rand International B. V.

Grupo Guascor, S.L. (Spain)

           111,992,517

Dresser-Rand International B. V.

Dresser-Rand Materials Center

               5,408,653

Dresser-Rand International B. V.

Dresser-Rand Company Ltd. (U.K.)

             37,482,456

Dresser-Rand International B. V.

Dresser-Rand Field Operations Middle East LLC

               8,531,008

Dresser-Rand International B. V.

D-R Holdings (Germany) GmbH

               4,251,939

Dresser-Rand International B. V.

D-R Holdings Norway AS

             33,194,161

Dresser-Rand International B. V.

Dresser-Rand Group Inc.

                  200,941

Dresser-Rand International B. V.

D-R Holdings (U.K.) Ltd.

             33,965,434

Dresser-Rand International B. V.

Dresser-Rand Holdings Spain SLU

           363,635,958

Dresser-Rand International B. V.

D-R Holdings (France) S.A.S.

             11,849,647

Dresser-Rand Nadrowski Holding GmbH

Dresser-Rand International B. V.

             17,026,917

D-R International Sales, Inc.

Dresser-Rand International B. V.

             22,888,174

Dresser-Rand Southern Africa (Pty) Ltd.

Dreseer-Rand Property (Pty) Ltd.

                  670,422

Dresser-Rand Southern Africa (Pty) Ltd.

Dresser-Rand Service Centre (Pty) Ltd.

               2,717,131

Dresser-Rand Group Inc.

D-R Steam LLC

               7,756,382

Dresser-Rand Group Inc.

Dresser-Rand International B. V.

           195,803,563

Dresser-Rand Group Inc.

Dresser-Rand Global Services, Inc (Mexico Branch)

                    15,624

D-R Luxembourg Holding 2  S.A.R.L.

Dresser-Rand International B. V.

               1,399,207

D-R Luxembourg Holding 2  S.A.R.L.

D-R Holdings (Germany) GmbH

             59,287,045

D-R Luxembourg Holding 2  S.A.R.L.

D-R Holdings (U.K.) Ltd.

             11,822,069

D-R Luxembourg Holding 2  S.A.R.L.

D-R Holdings (France) S.A.S.

           165,784,708

D-R Luxembourg Holding 2  S.A.R.L.

Dresser-Rand B.V.

               8,012,835

D-R Luxembourg Holding 2  S.A.R.L.

Dresser-Rand International B. V.

             37,344,997

D-R Luxembourg Holding 2  S.A.R.L.

D-R Holdings (Germany) GmbH

                  981,110

Dresser-Rand Holdings Spain SLU

Grupo Guascor, S.L. (Spain)

             41,401,432

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bank Guarantees / Letters of Credit

 

[See attached.]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LCNo

Support

ProductType

LCCoverType

IssuingEntity

LCIssueDate

LCExpiryDate

Currency

Amount

USDAmount

BeneficiaryName

Rate

04102-1065143lha

BI-LATERAL

BG

Performance

Societe Generale

12/26/2011

9/30/2013

USD

    5,573,666.25

       5,573,666.25

rolls royce power engineering plc


1 

sc7001158w

BI-LATERAL

BG

Performance

WELLS FARGO

11/8/2012

11/10/2013

INR

        462,092.00

                7,033.04

OIL AND NATURAL GAS CORPORATION LIMITED


0.01522 

sc7001158w

BI-LATERAL

BG

Performance

WELLS FARGO

11/8/2012

11/10/2013

INR

    4,250,000.00

             64,685.00

OIL AND NATURAL GAS CORPORATION LIMITED


0.01522 

sc7001117w

BI-LATERAL

BG

Performance

WELLS FARGO

10/24/2012

11/20/2015

GBP

          11,560.20

             17,922.36

JORDAN INDIA FERTILIZER COMPANY LLC


1.55035 

sc7001117w

BI-LATERAL

BG

Performance

WELLS FARGO

10/24/2012

11/20/2015

GBP

                          -  

                             -  

JORDAN INDIA FERTILIZER COMPANY LLC


1.55035 

SC7001094W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

10/10/2012

4/13/2013

eur

        946,589.78

       1,251,628.34

TECNICAS REUNIDAS


1.32225 

SC7001094W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

10/10/2012

8/30/2013

eur

                          -  

                             -  

TECNICAS REUNIDAS


1.32225 

SC7001094W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

10/10/2012

1/31/2014

eur

                          -  

                             -  

TECNICAS REUNIDAS


1.32225 

SC7001076W

BI-LATERAL

SBLC

WARRANTY

WELLS FARGO

10/3/2012

12/31/2015

USD

        279,318.50

           279,318.50

SOLARE TURBINES INC


1 

is0002059

BI-LATERAL

BG

WARRANTY

WELLS FARGO

8/3/2011

12/30/2013

eur

             1,025.00

                1,355.31

initec plantas industriales s.a.u.


1.32225 

00041-02-1049073

BI-LATERAL

BG

Performance

Societe Generale

5/7/2010

4/30/2013

eur

          60,000.00

             79,335.00

SCI Jeraly


1.32225 

04102-1054636LHA

BI-LATERAL

BG

Performance

Societe Generale

12/28/2010

8/31/2014

eur

          31,761.50

             41,996.64

Unipetrol S.A.


1.32225 

04102-1054645LHA

BI-LATERAL

BG

Performance

Societe Generale

12/28/2010

8/31/2014

eur

        189,150.00

           250,103.59

Unipetrol RPA


1.32225 

04102-1058455

BI-LATERAL

BG

Performance

Societe Generale

4/24/2013

12/13/2014

eur

        800,455.04

       1,041,392.01

technip italy,


1.301 

04102-1069782

BI-LATERAL

BG

Performance

Societe Generale

2/27/2013

7/31/2013

eur

        152,405.60

           198,279.69

flowserve bv,


1.301 

04102-1070208

BI-LATERAL

BG

Performance

Societe Generale

7/17/2013

7/17/2014

eur

          53,877.62

             70,094.78

groupemt bekine sonatrach,


1.301 

04102-1076328

BI-LATERAL

BG

Performance

Societe Generale

4/24/2013

4/30/2014

eur

    3,830,287.50

       4,983,204.04

ojsc nevinnomyssky azot


1.301 

04102-1076373

BI-LATERAL

BG

CUSTOMS

Societe Generale

4/18/2013

12/31/2013

eur

          50,000.00

             65,050.00

les doanes du havre, customs bond,


1.301 

04102-1076818

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

5/15/2013

9/30/2013

eur

          29,128.43

             37,896.09

jsc kuibyshevazot inn,


1.301 

04102-1077693

BI-LATERAL

BG

Performance

Societe Generale

6/20/2013

5/31/2014

eur

        168,400.00

           219,088.40

ojsc  nak azot,


1.301 

04102-1078031

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

6/2/2013

9/15/2013

eur

             7,554.00

                9,827.75

ojsc nak azot,


1.301 

09.6522.H.009

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

8/7/2009

1/31/2013

eur

        286,850.00

           379,287.41

Storenergy


1.32225 

09.6522.H.010

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

8/7/2009

1/31/2013

USD

        125,950.00

           125,950.00

Storenergy


1 

0LCL001338

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

4/1/2010

6/30/2012

eur

          65,335.80

             86,390.26

HELLENIC PETR


1.32225 

0LCL002154

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

9/21/2010

4/30/2014

eur

          10,395.15

             13,744.99

Prematecnica S.A.


1.32225 

0LCL1045

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

5/7/2010

5/15/2013

eur

          12,450.00

             16,462.01

Boldrocchi S.R.L.


1.32225 

0LCL1120

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

5/21/2010

7/1/2013

eur

        316,684.80

           418,736.48

Bentini Spa


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

0LCL1172

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

5/27/2010

7/1/2013

eur

             6,814.20

                9,010.08

Bentini S.p.A


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

0LCL1529

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

7/2/2010

7/10/2012

eur

        389,049.48

           514,420.67

Hellenic Petroleum S.A.


1.32225 

0LCL1529

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

7/2/2010

7/10/2012

eur

             3,096.20

                4,093.95

HELLENIC PETROLEUM S.A.


1.32225 

0LCL1530

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

7/2/2010

9/30/2012

eur

          43,063.22

             56,940.34

Hellenic Petroleum S.A.


1.32225 

0LCL2841

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

12/1/2010

11/30/2013

eur

          10,443.75

             13,809.25

Sulzer Pumps (UK) Ltd


1.32225 

50072/13/077

BI-LATERAL

BG

ADVANCE PAYMENT

dnb

 

7/31/2013

eur

          21,321.00

             27,738.62

Sofinter SPA, Italy


1.301 

SC7000706W

BI-LATERAL

SBLC

Performance

WELLS FARGO

4/19/2012

7/31/2012

GBP

        291,743.10

           452,303.92

BARCLAYS COMMERCIAL BANK


1.55035 

SC7000706W

BI-LATERAL

SBLC

Performance

WELLS FARGO

4/19/2012

7/31/2012

GBP

      (197,170.10)

         (305,682.66)

BARCLAYS COMMERCIAL BANK


1.55035 

SC7000706W

BI-LATERAL

SBLC

Performance

WELLS FARGO

4/19/2012

12/31/2012

GBP

                          -  

                             -  

BARCLAYS COMMERCIAL BANK


1.55035 

SC7000649W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

3/26/2012

5/15/2014

INR

  20,062,500.00

           305,351.25

BHARAT PETROLEUM CORPORATION LIMITED


0.01522 

sc7000579w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

3/5/2012

3/31/2015

USD

        243,459.65

           243,459.65

clyde union pumps ltd


1 

sc7000558w

BI-LATERAL

BG

Performance

WELLS FARGO

2/12/2012

3/15/2015

eur

             6,000.00

                7,933.50

worthington s.r.l.


1.32225 

sc7000495w

BI-LATERAL

BG

Performance

WELLS FARGO

1/27/2012

11/29/2013

INR

    1,662,470.00

             25,302.79

ESSAR PROJECTS (INDIA) LIMITED


0.01522 

sc7000495w

BI-LATERAL

BG

Performance

WELLS FARGO

1/27/2012

1/31/2015

INR

                          -  

                             -  

ESSAR PROJECTS (INDIA) LIMITED


0.01522 

sc7000487w

BI-LATERAL

BG

Performance

WELLS FARGO

1/26/2012

4/18/2015

INR

    2,465,000.00

             37,517.30

GAIL (INDIA) LTD.


0.01522 

sc7000463w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

1/18/2012

3/7/2014

USD

          65,500.00

             65,500.00

ute bajasur


1 

sc7000463w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

1/18/2012

3/8/2014

USD

                          -  

                             -  

UTE BAJASUR


1 

sc7000463w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

1/18/2012

3/10/2014

USD

                          -  

                             -  

UTE BAJASUR


1 

NTS950194

BI-LATERAL

BG

Performance

WELLS FARGO

3/8/2011

10/10/2014

INR

    5,235,000.00

             79,676.70

BRAHMAPUTRA CRACKER AND POLYMER LTD.


0.01522 

NTS950124

BI-LATERAL

BG

Performance

WELLS FARGO

1/26/2011

2/7/2013

USD

          10,499.10

             10,499.10

Egyptian Sugar and Intergrated Industries Co


1 

NTS950124

BI-LATERAL

BG

Performance

WELLS FARGO

1/26/2011

8/7/2013

USD

                          -  

                             -  

EGYPTIAN SUGAR AND INTERGRATED INDUSTRIES CO


1 

NTS950124

BI-LATERAL

BG

Performance

WELLS FARGO

1/26/2011

2/7/2014

USD

                          -  

                             -  

EGYPTIAN SUGAR AND INTERGRATED INDUSTRIES CO


1 

NTS674337

BI-LATERAL

BG

Performance

WELLS FARGO

1/13/2011

5/30/2014

INR

        127,600.00

                1,942.07

TECHNIP KT INDIA LIMITED


0.01522 

NTS674337

BI-LATERAL

BG

Performance

WELLS FARGO

1/13/2011

5/30/2014

INR

    9,900,000.00

           150,678.00

TECHNIP KT INDIA LIMITED


0.01522 

NTS674337

BI-LATERAL

BG

Performance

WELLS FARGO

1/13/2011

5/30/2014

INR

    1,090,000.00

             16,589.80

Technip KT India Limited


0.01522 

NTS674337

BI-LATERAL

BG

Performance

WELLS FARGO

1/13/2011

9/10/2014

INR

                          -  

                             -  

TECHNIP KT INDIA LIMITED


0.01522 

NTS673684

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

12/31/2010

9/6/2013

INR

    2,947,000.00

             44,853.34

BCPL


0.01522 

NTS673684

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

12/31/2010

10/29/2013

INR

                          -  

                             -  

BCPL


0.01522 

NTS672817

BI-LATERAL

BG

Performance

WELLS FARGO

12/16/2010

3/28/2014

INR

        111,238.00

                1,693.04

LARSEN AND TOUBRO LIMITED


0.01522 

NTS672817

BI-LATERAL

BG

Performance

WELLS FARGO

12/16/2010

3/28/2014

INR

  11,400,000.00

           173,508.00

LARSEN and Toubro Limited


0.01522 

 

 

 

 

 

 

 

 

 

 

 

 

NTS672721

BI-LATERAL

BG

Performance

WELLS FARGO

12/16/2010

2/28/2014

eur

          12,995.90

             17,183.83

Worthington S.R.L


1.32225 

NTS671080

BI-LATERAL

BG

CUSTOMS

WELLS FARGO

11/17/2010

9/30/2014

GBP

          40,000.00

             62,014.00

HM Revenue And Customs


1.55035 

61625543

BI-LATERAL

SBLC

Performance

Citibank

10/29/2004

10/31/2009

USD

    2,795,162.09

       2,795,162.09

Ingersoll-Rand Company


1 

NTS671080

BI-LATERAL

BG

CUSTOMS

WELLS FARGO

11/17/2010

9/30/2014

GBP

        (30,000.00)

           (46,510.50)

HM REVENUE AND CUSTOMS


1.55035 

NTS670997

BI-LATERAL

BG

Performance

WELLS FARGO

11/16/2010

10/25/2013

USD

        281,635.00

           281,635.00

ALEXANDRIA NATIONAL REFINING AND PETROCHEMICALS COMPANY


1 

61671122

BI-LATERAL

BG

Performance

Citibank

12/5/2007

2/15/2011

INR

    5,840,000.00

             88,884.80

Larsen & Toubro Ltd


0.01522 

NTS669586

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/25/2010

4/10/2014

eur

             9,440.00

             12,482.04

Worthington SRL


1.32225 

NTS669323

BI-LATERAL

SBLC

WARRANTY

WELLS FARGO

10/20/2010

11/12/2013

USD

          62,791.25

             62,791.25

Roots Port Northwest


1 

NTS668903

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/13/2010

12/30/2013

eur

        196,247.15

           259,487.79

Initec Plantas Industriales S,A.U


1.32225 

NTS668900

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/13/2010

9/30/2013

USD

        184,849.00

           184,849.00

Initex Plantas Industriales S.A.


1 

NTS668895

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/13/2010

12/30/2013

eur

        189,182.15

           250,146.10

Initec Plantas Industriales S.A.U


1.32225 

63652834

BI-LATERAL

BG

Performance

Citibank

11/25/2009

11/19/2014

eur

        155,000.00

           204,948.75

BURMEISTER AND WAIN SCANDINAVIAN CONTRACTOR A/S


1.32225 

63652939

BI-LATERAL

BG

Performance

Citibank

12/8/2009

3/12/2013

INR

    1,532,232.00

             23,320.57

OIL AND NATURAL GAS CORPORATION LIMITED


0.01522 

63653137

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

11/29/2013

eur

          13,680.00

             18,088.38

WORTHINGTON S.R.L


1.32225 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2012

USD

             1,887.00

                1,887.00

PTT PUBLIC COMPANY LIMITED


1 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2012

USD

                          -  

                             -  

PTT PUBLIC COMPANY LIMITED


1 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2012

USD

                          -  

                             -  

PTT PUBLIC COMPANY LIMITED


1 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2011

USD

             2,376.00

                2,376.00

PTT PUBLIC COMPANY LIMITED


1 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2011

USD

                          -  

                             -  

PTT PUBLIC COMPANY LIMITED


1 

63653150

BI-LATERAL

BG

WARRANTY

Citibank

12/24/2009

8/31/2011

USD

                          -  

                             -  

PTT PUBLIC COMPANY LIMITED


1 

63653434

BI-LATERAL

BG

FINANCIAL

Citibank

1/29/2010

1/31/2011

BRL

        566,121.97

           237,312.67

STATE COURT OF SAO PAULO


0.41919 

63653435

BI-LATERAL

BG

FINANCIAL

Citibank

1/29/2010

1/31/2011

BRL

        477,560.37

           200,188.53

STATE COURT OF SAO PAULO


0.41919 

63653539

BI-LATERAL

BG

Performance

Citibank

2/11/2010

6/27/2014

INR

  10,080,000.00

           153,417.60

LARSEN AND TOUBRO LIMITED


0.01522 

NTS668584

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/7/2010

11/30/2013

eur

        477,273.50

           631,074.89

Tecnicas Reunidas S.A.


1.32225 

NTS668584

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/7/2010

12/24/2013

eur

                          -  

                             -  

TECNICAS REUNIDAS S.A.


1.32225 

NTS668580

BI-LATERAL

BG

Performance

WELLS FARGO

10/7/2010

3/28/2013

USD

        266,198.00

           266,198.00

ABB SPA


1 

NTS668580

BI-LATERAL

BG

Performance

WELLS FARGO

10/7/2010

3/30/2015

USD

                          -  

                             -  

ABB SPA


1 

NTS668556

BI-LATERAL

BG

Performance

WELLS FARGO

10/7/2010

12/8/2014

USD

          89,734.80

             89,734.80

Conoco Phillips Indonesia Inc. Ltd.


1 

 

 

 

 

 

 

 

 

 

 

 

 

NTS668556

BI-LATERAL

BG

Performance

WELLS FARGO

10/7/2010

12/8/2014

USD

             7,935.72

                7,935.72

CONOCO PHILLIPS INDONESIA INC. LTD.


1 

63653894

BI-LATERAL

BG

ADVANCE PAYMENT

Citibank

3/18/2010

4/18/2012

INR

    4,420,000.00

             67,272.40

INDIAN FARMERS FERTILIZER CO-OP
LTD


0.01522 

63653936

BI-LATERAL

BG

Performance

Citibank

3/24/2010

1/14/2011

INR

        769,358.00

             11,709.63

OIL AND NATURAL GAS CORPORATION LIMITED
ANKLESHWAR ASSET,


0.01522 

63654235

BI-LATERAL

BG

Performance

Citibank

4/27/2010

3/14/2014

eur

          12,995.90

             17,183.83

WORTHINGTON S.R.L


1.32225 

63654295

BI-LATERAL

BG

WARRANTY

Citibank

5/3/2010

3/14/2014

eur

             6,938.35

                9,174.23

FLOWSERVE (AUSTRIA) GMBH


1.32225 

63654330

BI-LATERAL

BG

Performance

Citibank

5/6/2010

2/20/2012

INR

        400,634.00

                6,097.65

OIL AND NATURAL GAS CORPORATION LIMITED


0.01522 

63654648

BI-LATERAL

BG

Performance

Citibank

6/10/2010

11/15/2013

eur

             5,350.00

                7,074.04

Worthington S.R.L.


1.32225 

63654670

BI-LATERAL

BG

Performance

Citibank

6/16/2010

11/14/2013

INR

    1,738,000.00

             26,452.36

OIL AND NATURAL GAS CORPORATION LTD.,


0.01522 

63654698

BI-LATERAL

BG

WARRANTY

Citibank

6/15/2010

1/4/2012

eur

          16,202.83

             21,424.19

AZZAWIYA OIL REFINING COMPANY INC.


1.32225 

63654787

BI-LATERAL

BG

Performance

Citibank

6/25/2010

4/30/2013

INR

  15,880,000.00

           241,693.60

INDIAN OIL CORPORATION LTD.


0.01522 

63654787

BI-LATERAL

BG

Performance

Citibank

6/25/2010

2/28/2013

INR

                          -  

                             -  

INDIAN OIL CORPORATION LTD.


0.01522 

63654854

BI-LATERAL

BG

Performance

Citibank

6/30/2010

12/2/2013

INR

  21,799,304.00

           331,785.41

NATIONAL FERTLIZER LIMITED


0.01522 

63655135

BI-LATERAL

BG

WARRANTY

Citibank

8/3/2010

10/15/2013

USD

             5,628.00

                5,628.00

KSB AKTIENGESELLSCHAFT


1 

63655136

BI-LATERAL

BG

WARRANTY

Citibank

8/3/2010

10/15/2013

USD

             5,628.00

                5,628.00

KSB AKTIENGESELLSCHAFT


1 

63655226

BI-LATERAL

BG

Performance

Citibank

8/10/2010

4/30/2014

USD

                          -  

                             -  

INDIAN OIL CORPORATION LTD


1 

63655226

BI-LATERAL

BG

Performance

Citibank

8/10/2010

7/29/2013

USD

    1,655,000.00

       1,655,000.00

INDIAN OIL CORPORATION LTD


1 

63655250

BI-LATERAL

SBLC

Performance

Citibank

8/17/2010

9/30/2016

USD

        862,500.00

           862,500.00

KOREA HYDRO AND NUCLEAR POWER
CO., LTD. (KHNP)


1 

63655260

BI-LATERAL

SBLC

Performance

Citibank

8/17/2010

9/29/2017

USD

        862,500.00

           862,500.00

KOREA HYDRO AND NUCLEAR POWER CO.,
LTD. (KHNP)


1 

63655304

BI-LATERAL

SBLC

WARRANTY

Citibank

8/19/2010

8/1/2016

USD

          10,576.82

             10,576.82

Simpson Tacoma Kraft Company, LLC


1 

63655307

BI-LATERAL

BG

Performance

Citibank

8/20/2010

1/30/2015

NOK

  10,000,000.00

       1,635,100.00

STATOIL PETROLEUM AS


0.16351 

63655414

BI-LATERAL

BG

WARRANTY

Citibank

8/27/2010

4/16/2014

eur

                          -  

                             -  

TECNICAS REUNIDAS SA


1.32225 

63655414

BI-LATERAL

BG

WARRANTY

Citibank

8/27/2010

8/30/2013

eur

        220,884.30

           292,064.27

TECNICAS REUNIDAS SA


1.32225 

63655419

BI-LATERAL

SBLC

ADVANCE PAYMENT

Citibank

8/30/2010

5/20/2014

USD

        412,085.00

           412,085.00

DASS TRADING C.V.


1 

63655460

BI-LATERAL

SBLC

Performance

Citibank

9/8/2010

12/10/2015

USD

    2,661,000.00

       2,661,000.00

HYUNDAI HEAVY INDUSTRIES


1 

63655460

BI-LATERAL

SBLC

Performance

Citibank

9/8/2010

12/10/2015

USD

        179,933.60

           179,933.60

HYUNDAI HEAVY INDUSTRIES


1 

 

 

 

 

 

 

 

 

 

 

 

 

63655544

BI-LATERAL

SBLC

CUSTOMS

Citibank

9/14/2010

10/31/2011

GBP

          20,000.00

             31,007.00

HM CUSTOMS AND EXCISE
CENTRAL DEFERMENT OFFICE


1.55035 

63655761

BI-LATERAL

SBLC

Performance

Citibank

10/8/2010

9/13/2013

GBP

        391,892.34

           607,570.29

CHARVILLE-CONSULTORES E SERVICOS LDA


1.55035 

63661605

BI-LATERAL

BG

ADVANCE PAYMENT

Citibank

4/30/2008

12/25/2011

INR

        150,000.00

                2,283.00

Larsen And Toubro


0.01522 

63664697

BI-LATERAL

BG

Performance

Citibank

4/7/2009

10/30/2013

USD

                          -  

                             -  

CTCI CORPORATION


1 

63664697

BI-LATERAL

BG

Performance

Citibank

4/7/2009

7/10/2013

USD

    1,105,000.00

       1,105,000.00

CTCI CORPORATION


1 

63664698

BI-LATERAL

BG

Performance

Citibank

4/7/2009

10/30/2013

eur

                          -  

                             -  

CTCI CORPORATION


1.32225 

63664698

BI-LATERAL

BG

Performance

Citibank

4/7/2009

7/10/2013

eur

        162,313.20

           214,618.63

CTCI CORPORATION


1.32225 

L5LS523803

BI-LATERAL

SBLC

WARRANTY

JPMORGAN CHASE

2/12/2010

10/30/2013

USD

    5,442,041.65

       5,442,041.65

Roll Royce PLC


1 

9LCL002926

BI-LATERAL

BG

Performance

Credit Lyonnais

12/1/2009

3/28/2010

eur

          60,036.48

             79,383.24

SONATRACH


1.32225 

1.0041E+14

BI-LATERAL

BG

 

 

 

 

BRL

        526,993.03

           236,187.74

 


0.44818 

150stb13300174

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/9/2013

10/21/2014

CNY

    4,613,800.00

           753,848.78

SHENHUA LOGISTICS GROUP CORPORATION LIMITED


0.16339 

7177 

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

 

 

USD

          37,296.60

             37,296.60

 


1 

7300 

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

 

 

eur

        318,400.00

           414,238.40

 


1.301 

00041-02-1049938

BI-LATERAL

BG

FINANCIAL

Societe Generale

6/4/2010

12/20/2019

eur

        233,521.50

           308,773.80

pilotage des prestations d pole services clients


1.32225 

00041-02-1076729

BI-LATERAL

BG

WAGE PAYMENT

Societe Generale

5/3/2013

9/1/2014

eur

          28,263.25

             37,371.08

STORENGY


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

      (126,126.00)

         (166,770.10)

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

                          -  

                             -  

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

                          -  

                             -  

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

        752,362.75

           994,811.65

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

                          -  

                             -  

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300030

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/7/2012

12/31/2013

eur

                          -  

                             -  

BANCO POPULAR ESPANOL, S.A.


1.32225 

00935-02-1300708

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2015

eur

        371,005.71

           490,562.30

kutxabank, s.a.


1.32225 

00935-02-1300708

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2015

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

      (172,412.00)

         (227,971.77)

kutxabank, s.a.


1.32225 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

        745,295.35

           985,466.78

kutxabank, s.a.


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

00935-02-1301020

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2014

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301048

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2015

eur

          80,785.29

           106,818.35

kutxabank, s.a.


1.32225 

00935-02-1301048

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

3/15/2015

eur

                          -  

                             -  

kutxabank, s.a.


1.32225 

00935-02-1301084

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

2/15/2014

eur

        196,414.05

           259,708.48

banco santander, s.a.


1.32225 

00935-02-1301084

BI-LATERAL

BG

FINANCIAL

DNB NOR

12/18/2012

2/15/2014

eur

                          -  

                             -  

banco santander, s.a.


1.32225 

00935-02-1318511

BI-LATERAL

BG

Performance

DNB NOR

2/6/2012

4/10/2017

USD

    6,919,275.60

       6,919,275.60

CHINA PETROLEUM MATERIALS CORPORATION


1 

00935-02-1318566

BI-LATERAL

BG

Performance

DNB NOR

2/6/2013

4/10/2017

CNY

    9,587,139.30

       1,566,442.69

CHINA PETROLEUM MATERIALS CORPORATION


0.16339 

00935-02-1337064

BI-LATERAL

BG

Performance

DNB NOR

3/25/2013

4/1/2018

NOK

    8,281,140.10

       1,354,049.22

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO LTD


0.16351 

00935-02-1337206

BI-LATERAL

BG

Performance

DNB NOR

3/25/2013

4/1/2018

USD

        721,571.45

           721,571.45

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO. LTD.


1 

00935-02-1337224

BI-LATERAL

BG

Performance

DNB NOR

3/25/2013

4/1/2018

eur

        486,363.85

           643,094.60

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO. LTD.


1.32225 

00935-02-1337251

BI-LATERAL

BG

Performance

DNB NOR

3/25/2013

4/1/2018

eur

        846,431.20

       1,119,193.65

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO LTD.


1.32225 

00935-02-1337288

BI-LATERAL

BG

Performance

DNB NOR

3/25/2013

4/1/2018

NOK

        486,778.00

             79,593.07

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO. LTD.


0.16351 

UIC107793

BI-LATERAL

COMMLC

IMPORT

WELLS FARGO

8/6/2013

10/7/2013

USD

        258,754.00

           258,754.00

SCHNEIDER ELECTRIC IT FRANCE


1 

04102-1058455lha

BI-LATERAL

BG

WARRANTY

Societe Generale

5/10/2011

12/31/2014

USD

          (1,207.29)

             (1,207.29)

TECHNIP ITALY SPA


1 

04102-1058455lha

BI-LATERAL

BG

WARRANTY

Societe Generale

5/10/2011

12/31/2014

USD

        189,150.00

           189,150.00

technip italy spa


1 

04102-1061094lha

BI-LATERAL

BG

WARRANTY

Societe Generale

7/28/2011

2/28/2013

eur

          57,089.10

             75,486.06

mariex investments ltd


1.32225 

04102-1061432lha

BI-LATERAL

BG

WARRANTY

Societe Generale

8/1/2011

12/31/2014

USD

        338,034.46

           338,034.46

TECHNIP ITALY


1 

04102-1061432lha

BI-LATERAL

BG

WARRANTY

Societe Generale

8/1/2011

12/31/2014

USD

        862,648.10

           862,648.10

technip italy


1 

04102-1062360lha

BI-LATERAL

BG

WARRANTY

Societe Generale

9/28/2011

3/31/2015

USD

        198,294.60

           198,294.60

daewoo and co ltd


1 

04102-1062422lha

BI-LATERAL

BG

WARRANTY

Societe Generale

9/28/2011

3/31/2015

eur

        583,750.00

           771,863.44

daewoo and co


1.32225 

04102-1064705lha

BI-LATERAL

BG

FINANCIAL

Societe Generale

7/17/2012

7/16/2013

eur

    1,020,142.00

       1,348,882.76

ageniza delle entrate


1.32225 

04102-1064705lha

BI-LATERAL

BG

FINANCIAL

Societe Generale

7/17/2012

7/16/2013

eur

        276,447.83

           365,533.14

AGENIZA DELLE ENTRATE


1.32225 

04102-1067258lha

BI-LATERAL

BG

WARRANTY

Societe Generale

3/20/2012

11/30/2013

eur

        150,000.00

           198,337.50

oao kuibyshev azot


1.32225 

04102-1069336lha

BI-LATERAL

BG

WARRANTY

Societe Generale

6/11/2012

6/11/2016

eur

        180,000.00

           238,005.00

jsc acron


1.32225 

04102-1070832lha

BI-LATERAL

BG

WARRANTY

Societe Generale

8/28/2012

3/14/2013

eur

          40,000.00

             52,890.00

open joint stock company "azot"


1.32225 

04102-1072616lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

11/13/2012

3/30/2013

USD

        609,622.40

           609,622.40

flowserve bv


1 

04102-1072803

BI-LATERAL

BG

FINANCIAL

Societe Generale

12/10/2012

12/10/2013

eur

    1,980,170.93

       2,618,281.01

agenzia delle entrate


1.32225 

04102-1072803

BI-LATERAL

BG

FINANCIAL

Societe Generale

12/10/2012

12/10/2013

eur

          82,309.78

           108,834.11

AGENZIA DELLE ENTRATE


1.32225 

04102-1072867lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

11/27/2012

6/25/2013

USD

        151,391.10

           151,391.10

hyosung goodsprings inc


1 

 

 

 

 

 

 

 

 

 

 

 

 

04102-1073063lha

BI-LATERAL

BG

WARRANTY

Societe Generale

12/10/2012

1/30/2014

eur

        204,532.00

           270,442.44

ojsc phosagro cherepovets


1.32225 

04102-1073358lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

1/24/2013

5/30/2014

eur

    2,553,525.00

       3,376,398.43

ojsc "nevinnomyssky azot"


1.32225 

04102-1074017lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

1/18/2013

12/31/2013

eur

          42,312.00

             55,947.04

perenco rio del rey


1.32225 

04102-1074455LHA

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

2/21/2013

6/25/2013

USD

          92,741.40

             92,741.40

HYOSUNG GOODSPRINGS INC


1 

04102-1074954lha

BI-LATERAL

BG

WARRANTY

Societe Generale

3/1/2013

8/11/2015

eur

             7,900.95

             10,447.03

ojsc 'nevinnomyssky azot'


1.32225 

04102-1075418

BI-LATERAL

BG

WARRANTY

Societe Generale

3/21/2013

8/18/2015

eur

          21,866.00

             28,912.32

OJSC NAK AZOT


1.32225 

04102-1075427LHA

BI-LATERAL

BANK CHECK

ADVANCE PAYMENT

Societe Generale

3/19/2013

9/30/2013

eur

        155,658.39

           205,819.31

ZAKLADY CHEMICZNE POLICE


1.32225 

04102-1075793lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

3/28/2013

9/30/2013

eur

        186,887.51

           247,112.01

zaklady chemiczne police


1.32225 

04102-1076408lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

4/29/2013

4/30/2014

eur

        400,000.00

           528,900.00

ojsc nevinnomyssky azot


1.32225 

04102-1076667LHA

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

5/3/2013

1/31/2015

eur

    1,848,150.00

       2,443,716.34

JSC ACRON


1.32225 

04102-1076845lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

5/14/2013

1/31/2014

eur

        125,910.04

           166,484.55

zaklady azotowe pulawy s.a.


1.32225 

04102-1077283lha

BI-LATERAL

BG

WARRANTY

Societe Generale

5/31/2013

6/30/2014

eur

             4,841.85

                6,402.14

ojsc phosagro cherepovets


1.32225 

04102-1077309lha

BI-LATERAL

BG

WARRANTY

Societe Generale

5/31/2013

6/30/2014

eur

             4,164.80

                5,506.91

ojsc phosagro cherepovets


1.32225 

04102-1077602lha

BI-LATERAL

BG

WARRANTY

Societe Generale

6/18/2013

12/31/2014

eur

        211,062.50

           279,077.39

ab achema


1.32225 

04102-1078996lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

7/26/2013

1/30/2014

eur

          30,500.00

             40,328.63

tps thermal & process srl


1.32225 

04102-1079067lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

7/29/2013

3/31/2014

eur

        244,541.11

           323,344.48

jsc lukoil-chernomorye


1.32225 

04102-1079469lha

BI-LATERAL

BG

ADVANCE PAYMENT

Societe Generale

8/19/2013

1/15/2014

eur

          77,376.48

           102,311.05

valorsul plataforma ribeirinha da cp


1.32225 

130207SB0171

BI-LATERAL

BG

WARRANTY

SOVEREIGN/BANCO SANTANDER

2/8/2013

11/25/2013

eur

        240,000.00

           317,340.00

ABB S.P.A.


1.32225 

1330008600

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/9/2013

6/28/2015

USD

    1,243,600.00

       1,243,600.00

 


1 

135922B060

BI-LATERAL

BG

Performance

Credit Lyonnais

2/15/2013

5/19/2014

eur

        442,100.00

           584,566.73

SYLENE S.A.


1.32225 

1401303246

BI-LATERAL

BG

Performance

COMMERZBANK

6/20/2013

2/28/2016

USD

        225,620.00

           225,620.00

technip france


1 

1471304963

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/7/2013

12/30/2014

USD

        960,000.00

           960,000.00

CHINA HUANQIU CONTRACTING AND ENGINEERING CORPORATION


1 

1471304975

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/10/2013

5/28/2015

USD

          55,600.00

             55,600.00

PANJIN LIAOHE CHEMICALS GROUP IMPORT AND EXPORT CO LTD.


1 

1471304975

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/10/2013

5/28/2015

USD

    1,188,000.00

       1,188,000.00

PANJIN LIAOHE CHEMICALS GROUP IMPORT AND EXPORT CO LTD.


1 

1471305015

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

4/27/2013

5/30/2014

USD

        489,650.00

           489,650.00

XINJIANG BLUE RIDGE TUNHE ENERGY CO., LTD.


1 

1471305032

BI-LATERAL

BG

WARRANTY

COMMERZBANK

5/7/2013

4/30/2015

CNY

        892,700.00

           145,858.25

GUANGAN KOYO CHEMICAL INDUSTRY CO.,LTD


0.16339 

1471305033

BI-LATERAL

BG

WARRANTY

COMMERZBANK

5/7/2013

4/30/2014

CNY

        110,544.00

             18,061.78

GUANGAN KOYO CHEMICAL INDUSTRY CO.,LTD


0.16339 

1471305034

BI-LATERAL

BG

WARRANTY

COMMERZBANK

5/8/2013

3/31/2015

CNY

        467,500.00

             76,384.83

SHENHUA NINGXIA COAL INDUSTRY GROUP CO., LTD


0.16339 

150stb13300050

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

3/6/2013

12/15/2013

USD

    7,524,776.16

       7,524,776.16

china petroleum materials corporation


1 

 

 

 

 

 

 

 

 

 

 

 

 

150stb13300051

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

3/6/2013

2/28/2014

CNY

    8,939,286.84

       1,460,590.08

china petroleum materials corporation


0.16339 

150stb13300059

BI-LATERAL

SBLC

WARRANTY

COMMERZBANK

3/13/2013

9/28/2014

USD

        191,285.55

           191,285.55

black and veatch corporation


1 

150stb13300060

BI-LATERAL

BG

WARRANTY

COMMERZBANK

3/15/2013

4/16/2015

eur

          92,000.00

           121,647.00

dongying lufang metals material co ltd.


1.32225 

150stb13300077

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/1/2013

6/9/2015

USD

        614,159.70

           614,159.70

china huanqiu contracting & engineering corp.


1 

150stb13300078

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/1/2013

6/28/2015

USD

        795,077.80

           795,077.80

china huanqiu contracting & engineering corp.


1 

150STB13300080

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

4/3/2013

2/6/2014

eur

          91,113.90

           120,475.35

NUOVO PIGNONE, S.R.L.


1.32225 

150STB13300089

BI-LATERAL

BG

WARRANTY

COMMERZBANK

4/24/2013

11/12/2023

eur

        190,470.00

           251,848.96

HERA S.P.A.


1.32225 

150stb13300092

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

4/26/2013

10/3/2013

CNY

        399,995.00

             65,355.18

CHINA PETROCHEMICAL INTERNATIONAL (TIANJIN) CO. LTD.


0.16339 

150stb13300105

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

5/31/2013

11/22/2013

USD

          84,000.00

             84,000.00

samsung total petrochemicals co. ltd.


1 

150stb13300106

BI-LATERAL

BG

WARRANTY

COMMERZBANK

6/4/2013

2/2/2015

eur

          80,000.00

           105,780.00

shandong gold group co. ltd.


1.32225 

150stb1330011

BI-LATERAL

BG

BID

COMMERZBANK

8/19/2013

12/20/2013

USD

          11,000.00

             11,000.00

pakistan petroleum limited


1 

150stb13300113

BI-LATERAL

BG

Performance

COMMERZBANK

6/14/2013

5/1/2015

USD

        494,300.00

           494,300.00

daelim industrial co. ltd.


1 

150stb13300114

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

6/14/2013

12/1/2014

USD

        988,600.00

           988,600.00

daelim industrial co ltd.


1 

150stb13300122

BI-LATERAL

BG

Performance

COMMERZBANK

6/18/2013

12/16/2013

USD

             3,083.81

                3,083.81

citic seram energy limited


1 

150stb13300126

BI-LATERAL

SBLC

WARRANTY

COMMERZBANK

6/19/2013

2/29/2016

USD

        140,370.48

           140,370.48

basf corporation


1 

150stb13300127

BI-LATERAL

BG

WARRANTY

COMMERZBANK

6/20/2013

1/26/2014

eur

                          -  

                             -  

officine solari kaggio s.r.l.


1.32225 

150stb13300127

BI-LATERAL

BG

WARRANTY

COMMERZBANK

6/20/2013

1/26/2014

eur

        250,000.00

           330,562.50

officine solari kaggio s.r.l.


1.32225 

150stb13300128

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

6/21/2013

12/5/2013

USD

        223,811.88

           223,811.88

ep petroecuador


1 

150stb13300142

BI-LATERAL

BG

WARRANTY

COMMERZBANK

7/9/2013

12/29/2014

eur

          87,000.00

           115,035.75

yunnan metallurgical group imp. & exp. & logistics co ltd.


1.32225 

150stb13300164

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/1/2013

10/30/2013

CNY

    1,599,980.00

           261,420.73

china petrochemical international (tianjin) co. ltd.


0.16339 

150stb13300172

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/9/2013

5/26/2014

eur

        396,000.00

           523,611.00

Yunnan Metallurgical Group Imp. & Exp. & Logistics Co., Ltd.


1.32225 

150stb13300175

BI-LATERAL

BG

WARRANTY

COMMERZBANK

8/9/2013

9/21/2016

CNY

    2,306,900.00

           376,924.39

SHENHUA LOGISTICS GROUP CORPORATION LIMITED


0.16339 

1701360205

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/14/2013

9/30/2013

eur

        631,059.85

           834,418.89

tecnicas reunidas


1.32225 

1701360206

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/14/2013

9/30/2013

eur

    1,893,179.55

       2,503,256.66

tecnicas reunidas


1.32225 

1701360207

BI-LATERAL

BG

ADVANCE PAYMENT

COMMERZBANK

8/14/2013

9/30/2013

eur

        631,059.85

           834,418.89

tecnicas reunidas


1.32225 

1lcl1853

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

8/26/2011

3/1/2013

USD

          83,633.75

             83,633.75

international development company


1 

224912/13

BI-LATERAL

BG

ADVANCE PAYMENT

BNP PARIBAS

4/2/2013

12/31/2013

eur

  18,842,025.00

     24,913,867.56

TURKMENGAZ STATE CONCERN


1.32225 

2lcl007

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

10/9/2012

4/30/2015

eur

             5,037.50

                6,660.83

worthington s.r.l.


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

2LCL0278

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

2/10/2012

2/28/2014

eur

          11,700.00

             15,470.33

FRANCO TOSI MECANICA SPA


1.32225 

2lcl0519

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

3/16/2012

4/30/2015

eur

          15,000.00

             19,833.75

pensotti fcl s.p.a.


1.32225 

2lcl0521

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

3/15/2012

10/12/2012

eur

        221,534.77

           292,924.35

suez oil company


1.32225 

2lcl0614

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

3/22/2012

9/30/2013

eur

          30,613.75

             40,479.03

international development company


1.32225 

2lcl0641

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

3/26/2012

10/30/2015

eur

             6,250.00

                8,264.06

sofinter s.p.a. div. macchi


1.32225 

2lcl1194

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

6/18/2012

10/30/2015

eur

          11,842.50

             15,658.75

sofinter s.p.a.


1.32225 

2lcl1590

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

8/1/2012

1/31/2016

eur

          15,250.00

             20,164.31

hv turbo italia s.r.l.


1.32225 

2lcl2072

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

10/15/2012

11/11/2014

eur

             5,052.00

                6,680.01

flowserve bv


1.32225 

2lcl2300

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

11/19/2012

11/30/2014

eur

             5,588.60

                7,389.53

worthington s.r.l.


1.32225 

2lcl2301

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

11/19/2012

3/30/2016

eur

          11,000.00

             14,544.75

sofinter s.p.a. division macchi


1.32225 

sc7001753w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

8/27/2013

4/15/2016

USD

        164,799.92

           164,799.92

ptt public company limited


1 

sc7001749w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

8/26/2013

1/31/2016

INR

  18,314,000.00

           278,739.08

NORTH EASTERN ELECTRIC POWER CORPORATION LTD.


0.01522 

sc7001748w

BI-LATERAL

BG

Performance

WELLS FARGO

8/26/2013

1/31/2015

INR

    3,895,000.00

             59,281.90

NORTH EASTERN ELECTRIC POWER CORPORATION LTD.


0.01522 

SC7001743W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

8/23/2013

4/30/2016

INR

    2,366,645.00

             36,020.34

INDIAN FARMERS FERTILISERS COOPERATIVE LIMITED


0.01522 

SC7001740W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

2/28/2014

USD

          80,000.00

             80,000.00

CNCCC INTERNATIONAL TENDERING CO LTD


1 

SC7001739W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

1/27/2014

USD

        750,000.00

           750,000.00

CHINA SHENHUA INTERNATIONAL ENGINEERING LTD.


1 

SC7001739W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

3/10/2014

USD

                          -  

                             -  

CHINA SHENHUA INTERNATIONAL ENGINEERING LTD.


1 

SC7001738W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

2/24/2014

USD

          44,000.00

             44,000.00

CHINA PETROCHEMICAL INTERNATIONAL CO., LTD.


1 

SC7001738W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

4/5/2014

USD

                          -  

                             -  

CHINA PETROCHEMICAL INTERNATIONAL CO., LTD.


1 

SC7001738W

BI-LATERAL

BG

BID

WELLS FARGO

8/19/2013

4/14/2014

USD

                          -  

                             -  

CHINA PETROCHEMICAL INTERNATIONAL CO., LTD.


1 

SC7001728W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

8/14/2013

9/30/2016

INR

        369,000.00

                5,616.18

GUJARAT GAS COMPANY LIMITED


0.01522 

SC7001721W

BI-LATERAL

SBLC

BID

WELLS FARGO

8/7/2013

12/30/2013

eur

        120,000.00

           158,670.00

CHINA NATIONAL JINYU GOLD MATERIALS AND EQUIPMENT CORP.


1.32225 

SC7001708W

BI-LATERAL

BG

BID

WELLS FARGO

7/24/2013

11/15/2014

USD

        363,400.00

           363,400.00

BHARAT PETROLEUM CORPORATION LTD


1 

SC7001680W

BI-LATERAL

SBLC

WARRANTY

WELLS FARGO

7/9/2013

9/30/2015

INR

    3,389,700.00

             51,591.23

RELIANCE INDUSTRIES LIMITED


0.01522 

SC7001672W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

7/5/2013

6/5/2014

INR

    4,362,727.60

             66,400.71

INDIAN FARMERS FERTILIZER COOPERATIVE LIMITED


0.01522 

SC7001658W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

9/30/2013

GBP

        198,354.60

           307,519.05

NISHAT CHUNIAN POWER LIMITED


1.55035 

SC7001658W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

10/10/2013

GBP

                          -  

                             -  

NISHAT CHUNIAN POWER LIMITED


1.55035 

SC7001658W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

11/25/2013

GBP

                          -  

                             -  

NISHAT CHUNIAN POWER LIMITED


1.55035 

SC7001657W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

9/30/2013

GBP

        132,236.40

           205,012.70

NISHAT CHUNIAN POWER LIMITED


1.55035 

 

 

 

 

 

 

 

 

 

 

 

 

SC7001657W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

10/10/2013

GBP

                          -  

                             -  

NISHAT CHUNIAN POWER LIMITED


1.55035 

SC7001657W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

6/28/2013

11/25/2013

GBP

                          -  

                             -  

NISHAT CHUNIAN POWER LIMITED


1.55035 

sc7001582w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/28/2013

7/5/2016

USD

        109,454.80

           109,454.80

flowserve bv


1 

sc7001481w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

4/5/2013

6/9/2016

INR

    3,451,700.00

             52,534.87

oil and natural gas corporation


0.01522 

SC7001361W

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

2/8/2013

6/11/2013

eur

        496,190.80

           645,544.23

NISHAT POWER LTD


1.301 

3lcl000047

BI-LATERAL

BG

BID

Credit Lyonnais

1/7/2013

9/5/2013

eur

          10,000.00

             13,222.50

sonatrach


1.32225 

3LCL0013

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

1/25/2013

3/26/2015

eur

          16,260.00

             21,499.79

SONATRACH


1.32225 

3LCL0082

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

1/11/2013

1/30/2015

eur

             6,500.00

                8,594.63

WORTHINGTON S.R.L.


1.32225 

3LCL0385

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

2/19/2013

3/30/2015

eur

             2,675.00

                3,537.02

FLOWSERVE WORTHINGTON S.R.L.


1.32225 

3LCL0385

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

2/19/2013

3/30/2015

eur

                130.75

                   172.88

FLOWSERVE WORTHINGTON S.R.L.


1.32225 

3LCL0396

BI-LATERAL

BG

WARRANTY

Credit Lyonnais

2/25/2013

12/30/2013

eur

          50,000.00

             66,112.50

OJSC 'SIBUR HOLDING'


1.32225 

3lcl0416

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

2/26/2013

3/29/2013

eur

        108,870.00

           143,953.36

repsol petroleo ypf


1.32225 

3lcl1103

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

6/4/2013

9/30/2013

eur

          62,645.23

             82,832.66

dow chemical iberica s.l.


1.32225 

3lcl1104

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

6/4/2013

9/30/2013

eur

          61,212.86

             80,938.70

dow chemical iberica s.l.


1.32225 

3lcl1105

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

6/4/2013

9/30/2013

eur

          75,159.63

             99,379.82

dow chemical iberica s.l.


1.32225 

3lcl1106

BI-LATERAL

BG

ADVANCE PAYMENT

Credit Lyonnais

6/4/2013

9/30/2013

eur

          32,419.97

             42,867.31

dow chemical iberica s.l.


1.32225 

sc7001085w

BI-LATERAL

SBLC

WARRANTY

WELLS FARGO

10/9/2012

9/30/2015

USD

        249,999.95

           249,999.95

MODEC OFFSHORE PRODUCTION SYSTEMS (SINGAPORE) PTE LTD.


1 

sc7001073w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/5/2012

8/30/2016

eur

        369,460.00

           488,518.49

saipem s.p.a.


1.32225 

sc7001072w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/5/2012

8/30/2016

eur

                          -  

                             -  

saipem s.p.a.


1.32225 

sc7001072w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/5/2012

8/30/2016

eur

          66,902.00

             88,461.17

saipem s.p.a.


1.32225 

sc7001072w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/5/2012

8/30/2016

eur

                          -  

                             -  

SAIPEM S.P.A.


1.32225 

sc7001072w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

10/5/2012

8/30/2016

eur

        391,738.00

           517,975.57

SAIPEM S.P.A.


1.32225 

SC7001056W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

9/25/2012

10/15/2014

USD

        120,750.00

           120,750.00

LARSEN AND TOUBRO ELECTROMECH LLC


1 

SC7001022W

BI-LATERAL

BG

Performance

WELLS FARGO

9/14/2012

4/30/2013

INR

    2,863,620.00

             43,584.30

GSPC GAS COMPANY LIMITED


0.01522 

SC7000813W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/30/2012

7/29/2015

GBP

        486,540.00

           754,307.29

JORDAN INDIA FERTILIZER COMPANY LLC


1.55035 

sc7000758w

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

5/10/2012

4/13/2013

eur

        631,059.85

           834,418.89

tecnicas reunidas


1.32225 

sc7000758w

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

5/10/2012

8/30/2013

eur

                          -  

                             -  

TECNICAS REUNIDAS


1.32225 

sc7000758w

BI-LATERAL

BG

ADVANCE PAYMENT

WELLS FARGO

5/10/2012

1/31/2014

eur

                          -  

                             -  

TECNICAS REUNIDAS


1.32225 

sc7000749w

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/9/2012

6/30/2014

eur

             3,450.00

                4,561.76

worthington s.r.l.


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

SC7000748W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/9/2012

12/30/2014

eur

             1,025.00

                1,355.31

WORTHINGTON S.R.L.


1.32225 

50072/11/164

BI-LATERAL

BG

WARRANTY

DNB NOR

8/26/2011

1/31/2015

eur

          72,671.21

             96,089.51

UHDE Gmbh


1.32225 

50072/11/222

BI-LATERAL

BG

WARRANTY

DNB NOR

11/17/2011

5/30/2014

eur

          50,127.00

             66,280.43

waterleau group n.v.


1.32225 

50072/11/252

BI-LATERAL

BG

WARRANTY

DNB NOR

12/20/2011

6/30/2014

eur

                          -  

                             -  

DAYE NONFERROUS METALS CO LTD.


1.32225 

50072/11/252

BI-LATERAL

BG

WARRANTY

DNB NOR

12/20/2011

6/30/2014

eur

      (150,020.00)

         (198,363.95)

DAYE NONFERROUS METALS CO LTD.


1.32225 

50072/11/252

BI-LATERAL

BG

WARRANTY

DNB NOR

12/20/2011

6/30/2013

eur

                          -  

                             -  

DAYE NONFERROUS METALS CO LTD.


1.32225 

50072/11/252

BI-LATERAL

BG

WARRANTY

DNB NOR

12/20/2011

6/30/2013

eur

        190,020.00

           251,253.95

daye nonferrous metals co ltd.


1.32225 

50072/11/252

BI-LATERAL

BG

WARRANTY

DNB NOR

12/20/2011

6/30/2013

eur

                          -  

                             -  

DAYE NONFERROUS METALS CO LTD.


1.32225 

50072/12/091

BI-LATERAL

BG

WARRANTY

DNB NOR

5/24/2012

12/30/2013

eur

        100,000.00

           132,225.00

jiyuan jinli smelts co ltd


1.32225 

50072/12/115

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

7/11/2012

3/30/2013

eur

        411,000.00

           543,444.75

yunnan metallurgical group imp and exp and logistic s co ltd.


1.32225 

50072/12/116

BI-LATERAL

BG

WARRANTY

DNB NOR

7/11/2012

5/30/2014

eur

        287,700.00

           380,411.33

yunnan metallurgical group imp. And exp. And ligistics co. ltd.


1.32225 

50072/12/125

BI-LATERAL

BG

WARRANTY

DNB NOR

7/17/2012

2/20/2016

eur

             6,203.70

                8,202.84

tm.p. s.p.a. termomeccanica pompe


1.32225 

50072/12/136

BI-LATERAL

BG

WARRANTY

DNB NOR

8/1/2012

3/8/2014

USD

          36,000.00

             36,000.00

atlas copco energas gmbh


1 

50072/12/140

BI-LATERAL

BG

WARRANTY

DNB NOR

8/13/2012

2/19/2014

eur

          89,625.00

           118,506.66

china bluestar intenrational chemical co. ltd.


1.32225 

50072/13/023

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

2/6/2013

9/30/2013

eur

        220,000.00

           290,895.00

BOREALIS AGROLINZ MELAMINE GMBH


1.32225 

50072/13/043

BI-LATERAL

BG

WARRANTY

DNB NOR

3/1/2013

7/5/2016

eur

          10,000.00

             13,222.50

macchi div of sofinter s.p.a.


1.32225 

50072/13/044

BI-LATERAL

BG

WARRANTY

DNB NOR

3/1/2013

8/12/2016

eur

          12,500.00

             16,528.13

macchi div of sofinter s.p.a.


1.32225 

50072/13/047

BI-LATERAL

BG

Performance

DNB NOR

3/5/2013

11/30/2013

eur

        480,000.00

           634,680.00

ABB S.P.A.


1.32225 

50072/13/077

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

4/15/2013

10/1/2013

eur

        216,004.00

           285,611.29

kuwait petroleum europoort b.v.


1.32225 

50072/13/081

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

4/19/2013

10/30/2013

eur

        159,200.00

           210,502.20

sofinter spa


1.32225 

50072/13/093

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

5/16/2013

10/21/2013

eur

                186.08

                   246.04

HITACHI EUROPE GMBH


1.32225 

50072/13/093

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

5/16/2013

10/21/2013

eur

          28,644.00

             37,874.53

HITACHI EUROPE GMBH


1.32225 

50072/13/112

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/20/2013

11/30/2013

eur

          22,125.00

             29,254.78

oshatz gmby


1.32225 

50072/13/112

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/20/2013

11/30/2013

eur

                109.38

                   144.63

OSHATZ GMBY


1.32225 

50072/13/115

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/24/2013

11/15/2013

eur

          47,200.00

             62,410.20

sofinter spa macchi division


1.32225 

50072/13/116

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/24/2013

11/15/2013

eur

          94,400.00

           124,820.40

SOFINTER SPA MACCHI DIVISION


1.32225 

50072/13/121

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/26/2013

12/15/2013

eur

        158,400.00

           209,444.40

SOFINTER SPA MACCHI DIVISION


1.32225 

50072/13/122

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/26/2013

12/15/2013

eur

          79,200.00

           104,722.20

SOFINTER SPA MACCHI DIVISION


1.32225 

50072/13/124

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/27/2013

8/31/2013

eur

          47,494.00

             62,798.94

SAIPEM S.P.A.


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

50072/13/193

BI-LATERAL

BG

WARRANTY

DNB NOR

8/7/2013

11/30/2016

eur

             3,553.50

                4,698.62

macchi division of sofinter spa


1.32225 

SC7000748W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/9/2012

12/30/2014

eur

             7,000.00

                9,255.75

WORTHINGTON S.R.L.


1.32225 

SC7000725W

BI-LATERAL

BG

WARRANTY

WELLS FARGO

4/25/2012

7/22/2015

INR

    2,710,000.00

             41,246.20

GAIL (INDIA) LTD.


0.01522 

sc7000310w

BI-LATERAL

SBLC

WARRANTY

WELLS FARGO

11/28/2011

9/30/2013

USD

        441,695.50

           441,695.50

sinopec usa


1 

sc7000251w

BI-LATERAL

BG

Performance

WELLS FARGO

10/21/2011

3/16/2015

INR

  20,030,000.00

           304,856.60

larsen & toubro limited


0.01522 

50356/12/181

BI-LATERAL

BG

WARRANTY

DNB NOR

9/28/2012

10/31/2015

eur

          49,500.00

             65,451.38

i.t.t. s.p.a.


1.32225 

50356/12/182

BI-LATERAL

BG

WARRANTY

DNB NOR

9/28/2012

6/30/2015

eur

          72,000.00

             95,202.00

i.t.t. s.p.a.


1.32225 

50356/12/245A

BI-LATERAL

BG

WARRANTY

dnb

 

1/11/2015

eur

          13,143.69

             17,099.94

Oschatz GmbH


1.301 

50356/125/181

BI-LATERAL

BG

WARRANTY

dnb

 

10/31/2015

eur

          49,500.00

             64,399.50

ITT SPA, Milano


1.301 

50356/13/001

BI-LATERAL

BG

WARRANTY

DNB NOR

1/2/2013

1/18/2016

eur

          77,950.00

           103,069.39

finder pompe s.p.a.


1.32225 

50356/13/006

BI-LATERAL

BG

WARRANTY

DNB NOR

1/15/2013

4/11/2015

eur

             7,199.50

                9,519.54

KSB AKTIENGESELLSCHAFT


1.32225 

50356/13/010

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

1/15/2013

11/27/2013

eur

          58,231.46

             76,996.55

KSB AKTIENGESELLSCHAFT


1.32225 

50356/13/028

BI-LATERAL

BG

WARRANTY

DNB NOR

2/14/2013

8/30/2016

eur

          36,000.00

             47,601.00

AALBORG ENGINEERING A/S


1.32225 

50356/13/029

BI-LATERAL

BG

WARRANTY

DNB NOR

2/14/2013

8/30/2016

eur

          18,869.00

             24,949.54

AALBORG ENGINEERING A/S


1.32225 

50356/13/123

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/26/2013

11/30/2013

eur

          75,554.50

             99,901.94

ELEKTRO PLUS S. Z.O.O.


1.32225 

50356/13/124

BI-LATERAL

BG

Performance

DNB NOR

 

 

eur

        110,075.00

           143,207.58

Thyssenkrup Uhde


1.301 

50356/13/125

BI-LATERAL

BG

Performance

DNB NOR

6/27/2013

6/14/2014

eur

        114,835.00

           151,840.58

THYSSENKRUPP UHDE GMBH


1.32225 

50356/13/125

BI-LATERAL

BG

Performance

DNB NOR

6/27/2013

6/14/2014

eur

                          -  

                             -  

THYSSENKRUPP UHDE GMBH


1.32225 

50356/13/126

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/27/2013

9/30/2013

eur

                          -  

                             -  

EISENBAU ESSEN GMBH


1.32225 

50356/13/126

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

6/27/2013

7/30/2013

eur

          55,223.00

             73,018.61

EISENBAU ESSEN GMBH


1.32225 

50356/13/127

BI-LATERAL

BG

Performance

DNB NOR

6/28/2013

6/14/2014

eur

        110,075.00

           145,546.67

THYSSENKRUPP UHDE GMBH


1.32225 

50356/13/127

BI-LATERAL

BG

Performance

DNB NOR

6/28/2013

6/14/2014

eur

                          -  

                             -  

thyssenkrupp uhde gmbh


1.32225 

50356/13/145

BI-LATERAL

BG

WARRANTY

DNB NOR

7/4/2013

7/27/2016

eur

          15,602.39

             20,630.26

atlas copco energas gmbh


1.32225 

50357/12/160

BI-LATERAL

BG

WARRANTY

DNB NOR

9/6/2012

3/17/2014

eur

        106,900.00

           141,348.53

northern copper industry co ltd


1.32225 

50357/12/175

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

9/25/2012

9/20/2013

eur

        480,000.00

           634,680.00

shandong gold group co ltd.


1.32225 

50357/12/221

BI-LATERAL

BG

WARRANTY

DNB NOR

11/20/2012

6/1/2014

eur

        168,000.00

           222,138.00

sunny industrial and technologies limited


1.32225 

50357/12/222

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

 

 

eur

        522,000.00

           679,122.00

Yunnan Metallurgical Group, China


1.301 

50357/12/241

BI-LATERAL

BG

WARRANTY

DNB NOR

12/6/2012

7/27/2014

eur

          35,750.00

             47,270.44

quzhou huayou cobalt new materials co. ltd.


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

50357/12/244

BI-LATERAL

BG

WARRANTY

DNB NOR

12/19/2012

8/30/2014

eur

          71,610.00

             94,686.32

jiangxi copper company ltd


1.32225 

50357/13/008

BI-LATERAL

BG

Performance

DNB NOR

1/24/2013

6/30/2015

eur

          85,404.00

           112,925.44

SILEKOL SPOLKA SP.Z.O.O


1.32225 

50357/13/015

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

1/23/2013

9/20/2013

eur

        320,000.00

           423,120.00

shandong gold group co ltd


1.32225 

50357/13/046

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

 

 

eur

        348,000.00

           452,748.00

Yunnan Metallurgical Group, China


1.301 

50357/13/199

BI-LATERAL

BG

WARRANTY

DNB NOR

8/16/2013

9/14/2015

eur

        124,266.18

           164,310.96

aurubis ag


1.32225 

nts950243

BI-LATERAL

BG

Performance

WELLS FARGO

4/21/2011

12/2/2013

INR

    3,362,200.00

             51,172.68

ongc


0.01522 

NTS950201

BI-LATERAL

BG

Performance

WELLS FARGO

3/16/2011

9/1/2013

eur

             5,414.10

                7,158.79

SAIPEM SPA


1.32225 

5427-30

BI-LATERAL

SBLC

CUSTOMS

COMERICA BANK

7/7/2011

6/16/2014

TTD

          10,000.00

                1,574.80

passport & immigration division


0.15748 

NTS681422

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/16/2011

9/4/2014

eur

    1,618,754.70

       2,140,398.40

LUKOIL NEFTOCHIM BURGAS AD


1.32225 

NTS681422

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/16/2011

8/30/2016

eur

                          -  

                             -  

LUKOIL NEFTOCHIM BURGAS AD


1.32225 

NTS681422

BI-LATERAL

BG

WARRANTY

WELLS FARGO

5/16/2011

8/30/2016

eur

                          -  

                             -  

LUKOIL NEFTOCHIM BURGAS AD


1.32225 

5908-30

BI-LATERAL

SBLC

Performance

COMERICA BANK

12/7/2012

8/28/2013

USD

    1,060,364.70

       1,060,364.70

refineria de cartagena s.a.a


1 

5936-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

1/24/2013

2/28/2014

USD

                          -  

                             -  

CHINA PETROLEUM MATERIALS CORPORATION


1 

5936-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

1/24/2013

1/31/2014

USD

  11,789,862.15

     11,789,862.15

CHINA PETROLEUM MATERIALS CORPORATION


1 

5937-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

1/24/2013

4/15/2014

CNY

                          -  

                             -  

CHINA PETROLEUM MATERIALS CORPORATION


0.16339 

5937-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

1/24/2013

1/31/2014

CNY

  14,807,211.54

       2,419,350.29

CHINA PETROLEUM MATERIALS CORPORATION


0.16339 

5992-30

BI-LATERAL

BG

Performance

COMERICA BANK

5/3/2013

5/15/2014

CNY

    4,160,500.00

           679,784.10

CHINA HUANQIU CONTRACTING AND ENGINEERING CORPORATION


0.16339 

5993-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

5/3/2013

5/15/2014

CNY

    8,321,000.00

       1,359,568.19

CHINA HUANQIU CONTRACTING AND ENGINEERING CORPORATION


0.16339 

5997-30

BI-LATERAL

BG

Performance

COMERICA BANK

5/16/2013

5/15/2014

USD

        990,000.00

           990,000.00

china huanqiu contracting and engineering corporation


1 

5998-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

5/16/2013

5/15/2014

USD

    4,950,000.00

       4,950,000.00

china huanqiu contracting and engineering corporation


1 

60034/13/083

BI-LATERAL

BG

WARRANTY

DNB NOR

4/24/2013

9/30/2017

USD

        938,984.10

           938,984.10

technip far east sdn bkd


1 

60333/12/148

BI-LATERAL

SBLC

WARRANTY

DNB NOR

8/29/2012

12/10/2014

USD

        911,250.00

           911,250.00

bis enerji elektrik uretim, a.s.


1 

60334/13/067

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

4/5/2013

1/20/2014

USD

        479,060.80

           479,060.80

FLOWSERVE BV


1 

60334/13/067

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

4/5/2013

1/20/2014

USD

        239,530.40

           239,530.40

FLOWSERVE BV


1 

60334/13/067

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

4/5/2013

1/20/2014

USD

        958,121.60

           958,121.60

FLOWSERVE BV


1 

60334/13/087

BI-LATERAL

BG

Performance

DNB NOR

4/30/2013

5/31/2015

USD

        632,295.00

           632,295.00

the government of bermuda


1 

60334/13/087

BI-LATERAL

BG

Performance

DNB NOR

4/30/2013

5/31/2015

USD

                          -  

                             -  

the government of bermuda


1 

60334/13/204

BI-LATERAL

BG

ADVANCE PAYMENT

DNB NOR

8/27/2013

5/29/2014

USD

        895,260.00

           895,260.00

daelim industrial company ltd


1 

6071-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

8/16/2013

10/19/2014

USD

    1,546,800.00

       1,546,800.00

shenhua logistics group corporation limited


1 

 

 

 

 

 

 

 

 

 

 

 

 

6072-30

BI-LATERAL

BG

ADVANCE PAYMENT

COMERICA BANK

8/16/2013

9/20/2014

USD

    2,320,000.00

       2,320,000.00

shenhua logistics group corporation limited


1 

63668991

BI-LATERAL

BG

Performance

Citibank

8/21/2013

11/14/2014

USD

        612,296.60

           612,296.60

armada c7 pte ltd


1 

660390-30

BI-LATERAL

COMMLC

IMPORT

COMERICA BANK

12/20/2012

9/21/2013

USD

        680,000.00

           680,000.00

brush transformers gulf llc


1 

660390-30

BI-LATERAL

COMMLC

IMPORT

COMERICA BANK

12/20/2012

9/21/2013

USD

      (595,000.00)

         (595,000.00)

BRUSH TRANSFORMERS GULF LLC


1 

70576/12/213

BI-LATERAL

BG

Performance

DNB NOR

11/1/2012

8/31/2016

NOK

                          -  

                             -  

AGILITY PROJECTS AS


0.16351 

70576/12/213

BI-LATERAL

BG

Performance

DNB NOR

11/1/2012

12/31/2015

NOK

    2,673,124.25

           437,082.55

agility projects as


0.16351 

7131

BI-LATERAL

BG

ADVANCE PAYMENT

SOVEREIGN/BANCO SANTANDER

12/14/2012

1/20/2014

eur

        280,069.00

           370,321.24

zeeland refinery n.v.


1.32225 

7179

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

1/25/2013

2/25/2015

USD

  11,161,839.00

     11,161,839.00

CHINA PETROLEUM MATERIALS CORPORATION


1 

7180

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

1/25/2013

5/25/2017

CNY

                          -  

                             -  

CHINA PETROLEUM MATERIALS CORPORATION


0.16339 

7180

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

1/25/2013

2/25/2015

CNY

  14,913,129.60

       2,436,656.25

CHINA PETROLEUM MATERIALS CORPORATION


0.16339 

IS0001519

BI-LATERAL

BG

Performance

WELLS FARGO

7/8/2011

11/30/2013

USD

        517,412.50

           517,412.50

Gse&c


1 

7272

BI-LATERAL

BG

ADVANCE PAYMENT

SOVEREIGN/BANCO SANTANDER

5/9/2013

11/30/2013

USD

        160,527.00

           160,527.00

hyosung goodsprings co. ltd.


1 

igt/0001/0025/13

BI-LATERAL

BG

Performance

SOVEREIGN/BANCO SANTANDER

8/5/2013

4/14/2014

USD

        457,755.00

           457,755.00

single buoy moorings inc.


1 

7352

BI-LATERAL

SBLC

Performance

SOVEREIGN/BANCO SANTANDER

8/2/2013

5/8/2014

USD

        640,000.00

           640,000.00

orascom e & c usa inc


1 

igt/0001/0023/13

BI-LATERAL

BG

ADVANCE PAYMENT

SOVEREIGN/BANCO SANTANDER

6/21/2013

10/30/2013

eur

        318,400.00

           421,004.40

sofinter spa, macchi division


1.32225 

Warranty Bond PORTOENERGY (LC de JP MORGAN)

BI-LATERAL

BG

 

 

 

 

eur

    3,069,000.00

       3,992,769.00

 


1.301 

002 AXASTSE BCOGUI

BI-LATERAL

BG

Performance

BBVA

7/11/2006

1/15/2007

eur

          50,000.00

             66,112.50

Aval Angel Diaz de la Serna Arrendamiento "Tierras Tiesas" Almonte (Huelva)


1.32225 

003 Inbiogas CRAsturias COGERSA

BI-LATERAL

BG

Performance

ATRADIUS

1/1/2012

12/31/2012

eur

          20,750.00

             27,436.69

003 Inbiogas CRAsturias COGERSA


1.32225 

tba89

BI-LATERAL

BG

Performance

BSCH

12/22/2000

12/31/2020

eur

          38,894.05

             51,427.66

FIT-020100-2000-248


1.32225 

tba89

BI-LATERAL

BG

Performance

BSCH

12/22/2000

12/31/2020

eur

                          -  

                             -  

FIT-020100-2000-248


1.32225 

tba88

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-120000-2004-6


1.32225 

tba88

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          26,928.42

             35,606.10

FIT-120000-2004-6


1.32225 

tba87

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-120000-2004-6


1.32225 

tba87

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          26,928.43

             35,606.12

FIT-120000-2004-6


1.32225 

tba86

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-120000-2004-6


1.32225 

tba86

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          26,928.43

             35,606.12

FIT-120000-2004-6


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

tba76

BI-LATERAL

BG

Performance

Banco Pastor

10/10/2000

12/31/2020

eur

          39,065.79

             51,654.74

Avales (Almacenamiento Residuos G.Vasco)


1.32225 

tba76

BI-LATERAL

BG

Performance

Banco Pastor

10/10/2000

12/31/2020

eur

                          -  

                             -  

Avales (Almacenamiento Residuos G.Vasco)


1.32225 

tba75

BI-LATERAL

BG

Performance

Caixanova

7/23/2002

12/31/2020

eur

                          -  

                             -  

0045 3000102518 Consello As Somozas


1.32225 

tba75

BI-LATERAL

BG

Performance

Caixanova

7/23/2002

12/31/2020

eur

             7,000.00

                9,255.75

0045 3000102518 Consello As Somozas


1.32225 

tba74

BI-LATERAL

BG

Performance

Caixanova

11/16/2002

12/31/2020

eur

                          -  

                             -  

0800 3000000860 PROFIT Automoción 2002 exp.FIT-110200-2002-9


1.32225 

tba74

BI-LATERAL

BG

Performance

Caixanova

11/16/2002

12/31/2020

eur

             8,428.58

             11,144.69

0800 3000000860 PROFIT Automoción 2002 exp.FIT-110200-2002-9


1.32225 

tba68

BI-LATERAL

BG

Performance

Caixanova

10/3/2001

12/31/2020

eur

                          -  

                             -  

0045-3000102392 Consell. Medioambiente


1.32225 

tba68

BI-LATERAL

BG

Performance

Caixanova

10/3/2001

12/31/2020

eur

        508,991.74

           673,014.33

0045-3000102392 Consell. Medioambiente


1.32225 

tba52

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

          48,080.97

             63,575.06

0045 300010200-6 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba52

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

                          -  

                             -  

0045 300010200-6 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba51

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

                          -  

                             -  

0045 300010199-5 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba51

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

          48,080.97

             63,575.06

0045 300010199-5 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba50

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

                          -  

                             -  

0045 300010198-8 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba50

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

          48,080.97

             63,575.06

0045 300010198-8 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba49

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

                          -  

                             -  

0045 300010197-1 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba49

BI-LATERAL

BG

Performance

Caixanova

12/20/2000

12/31/2020

eur

          48,080.97

             63,575.06

0045 300010197-1 Reindustrializacion 2000 exp.2000/0052


1.32225 

tba43

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101135 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba43

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          49,173.72

             65,019.95

0045 3000101135 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba42

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101128 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba42

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          49,173.72

             65,019.95

0045 3000101128 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba41

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101111 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba41

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          49,173.72

             65,019.95

0045 3000101111 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba40

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          49,173.72

             65,019.95

0045 3000101104 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba40

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101104 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba39

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101096 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba39

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          49,173.72

             65,019.95

0045 3000101096 Innov.Tec.Ind.Mediambiental 1999 exp.IMA42/1999


1.32225 

tba37

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101065 Reindustrializacion 1999 exp.990089


1.32225 

tba37

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          71,700.74

             94,806.31

0045 3000101065 Reindustrializacion 1999 exp.990089


1.32225 

tba36

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          71,700.74

             94,806.31

0045 3000101058 Reindustrializacion 1999 exp.990089


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

tba36

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101058 Reindustrializacion 1999 exp.990089


1.32225 

tba35

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

                          -  

                             -  

0045 3000101041 Reindustrializacion 1999 exp.990089


1.32225 

tba35

BI-LATERAL

BG

Performance

Caixanova

12/7/1999

12/31/2020

eur

          71,700.74

             94,806.31

0045 3000101041 Reindustrializacion 1999 exp.990089


1.32225 

tba30

BI-LATERAL

BG

Performance

BSCH

6/24/2003

12/31/2020

eur

          39,380.00

             52,070.21

PROFIT


1.32225 

tba29

BI-LATERAL

BG

Performance

BSCH

6/24/2003

12/31/2020

eur

          39,380.00

             52,070.21

PROFIT


1.32225 

tba28

BI-LATERAL

BG

Performance

BSCH

6/24/2003

12/31/2020

eur

          39,380.00

             52,070.21

PROFIT


1.32225 

tba27

BI-LATERAL

BG

Performance

BSCH

6/24/2003

12/31/2020

eur

          39,380.00

             52,070.21

PROFIT


1.32225 

tba19

BI-LATERAL

BG

Performance

Banco Exterior

12/3/1997

12/31/2020

eur

             3,005.06

                3,973.44

Generalitat de Valencia


1.32225 

tba157

BI-LATERAL

BG

Performance

DEUTSCHE BANK

9/13/2011

8/31/2012

eur

        747,887.00

           988,893.59

Aval Performance Gitalia Of.Solari Camporeale (CURBICI)


1.32225 

tba157

BI-LATERAL

BG

Performance

DEUTSCHE BANK

9/13/2011

8/31/2012

eur

                          -  

                             -  

Aval Performance Gitalia Of.Solari Camporeale (CURBICI)


1.32225 

tba156

BI-LATERAL

BG

Performance

DEUTSCHE BANK

9/13/2011

8/31/2012

eur

                          -  

                             -  

Aval Performance Gitalia Of.Solari Barone (LEO)


1.32225 

tba156

BI-LATERAL

BG

Performance

DEUTSCHE BANK

9/13/2011

8/31/2012

eur

        509,365.00

           673,507.87

Aval Performance Gitalia Of.Solari Barone (LEO)


1.32225 

10000906359

BI-LATERAL

BG

WARRANTY

BANCO DE SABADELL, S.A.

1/28/2013

9/30/2013

eur

          13,850.00

             18,313.16

endesa energia s.a.u.


1.32225 

10000909251

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

3/8/2013

5/30/2013

eur

          56,301.90

             74,445.19

MANUEL PIRES GUERREIRO LDA (MPG SHIYARD)


1.32225 

10000910520

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

3/25/2013

9/15/2013

eur

          61,020.00

             80,683.70

ITAJAI BIOGAS E ENERGIA S.A.


1.32225 

10000911161

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

4/9/2013

6/25/2013

eur

          25,902.00

             34,248.92

ute e.d.a.r. avila


1.32225 

10000912902

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

4/29/2013

9/15/2013

eur

        101,700.00

           134,472.83

itajai biogas e energia s.a.


1.32225 

10000914906

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

5/24/2013

7/30/2013

eur

        406,800.00

           537,891.30

itajai biogas e energia s.a.


1.32225 

10000915985

BI-LATERAL

BG

ADVANCE PAYMENT

SABADELL

6/7/2013

8/20/2013

eur

        250,200.00

           330,826.95

e85 company limited


1.32225 

100009404927

BI-LATERAL

BG

WARRANTY

BANCO DE SABADELL, S.A.

1/7/2013

9/30/2013

eur

          13,590.00

             17,969.38

endesa energia s.a.u.


1.32225 

tba155

BI-LATERAL

BG

Performance

BANKIA

7/22/2011

7/30/2013

eur

                          -  

                             -  

Warranty Bond PIANO CORALLO x cta. de GItalia


1.32225 

100410030064500

BI-LATERAL

BG

WARRANTY

BANCO ITAU BBA S/A

3/24/2010

9/24/2012

BRL

    1,330,354.42

           557,671.27

UNIÃO FEDERAL PROCURADORIA GERAL DA FAZENDA NACIONAL


0.41919 

100410030064500

BI-LATERAL

BG

WARRANTY

BANCO ITAU BBA S/A

3/24/2010

9/24/2012

BRL

          29,066.74

             12,184.49

UNIÃO FEDERAL PROCURADORIA GERAL DA FAZENDA NACIONAL


0.41919 

100410030064600

BI-LATERAL

BG

WARRANTY

BANCO ITAU BBA S/A

3/24/2010

9/24/2012

BRL

        390,000.77

           163,484.42

UNIÃO FEDERAL PROCURADORIA GERAL DA FAZENDA NACIONAL


0.41919 

100410030064600

BI-LATERAL

BG

WARRANTY

BANCO ITAU BBA S/A

3/24/2010

9/24/2012

BRL

             8,521.07

                3,571.95

UNIÃO FEDERAL PROCURADORIA GERAL DA FAZENDA NACIONAL


0.41919 

tba155

BI-LATERAL

BG

Performance

BANKIA

7/22/2011

7/30/2013

eur

    1,593,900.00

       2,107,534.28

Warranty Bond PIANO CORALLO x cta. de GItalia


1.32225 

tba148

BI-LATERAL

BG

Performance

SABADELL

3/1/2008

12/31/2020

eur

                          -  

                             -  

Solred 10000474627


1.32225 

tba148

BI-LATERAL

BG

Performance

SABADELL

3/1/2008

12/31/2020

eur

          20,000.00

             26,445.00

Solred 10000474627


1.32225 

tba146

BI-LATERAL

BG

Performance

BSCH

6/5/2000

12/31/2020

eur

                          -  

                             -  

Ayto. Fuentepelayo


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

tba146

BI-LATERAL

BG

Performance

BSCH

6/5/2000

12/31/2020

eur

          12,621.25

             16,688.45

Ayto. Fuentepelayo


1.32225 

tba142

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-020500-2004-19


1.32225 

tba142

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          61,834.29

             81,760.39

FIT-020500-2004-19


1.32225 

tba141

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          61,834.29

             81,760.39

FIT-020500-2004-19


1.32225 

tba141

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-020500-2004-19


1.32225 

tba140

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          61,834.29

             81,760.39

FIT-020500-2004-19


1.32225 

tba140

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-020500-2004-19


1.32225 

tba139

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-020500-2004-19


1.32225 

tba139

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          61,834.29

             81,760.39

FIT-020500-2004-19


1.32225 

tba138

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

                          -  

                             -  

FIT-020500-2004-19


1.32225 

tba138

BI-LATERAL

BG

Performance

Caja Vital

9/29/2004

12/31/2020

eur

          61,834.29

             81,760.39

FIT-020500-2004-19


1.32225 

tba137

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          43,103.00

             56,992.94

FIT-020200-2003-14


1.32225 

tba137

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-14


1.32225 

tba136

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-14


1.32225 

tba136

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          43,103.00

             56,992.94

FIT-020200-2003-14


1.32225 

tba135

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-14


1.32225 

tba135

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          43,103.00

             56,992.94

FIT-020200-2003-14


1.32225 

tba134

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-14


1.32225 

tba134

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          43,103.00

             56,992.94

FIT-020200-2003-14


1.32225 

tba133

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          43,103.00

             56,992.94

FIT-020200-2003-14


1.32225 

tba133

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-14


1.32225 

tba132

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-110200-2003-1


1.32225 

tba132

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          24,407.14

             32,272.34

FIT-110200-2003-1


1.32225 

tba131

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-110200-2003-1


1.32225 

tba131

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          24,407.14

             32,272.34

FIT-110200-2003-1


1.32225 

tba130

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-110200-2003-1


1.32225 

tba130

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          24,407.14

             32,272.34

FIT-110200-2003-1


1.32225 

tba129

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          24,407.14

             32,272.34

FIT-110200-2003-1


1.32225 

tba129

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-110200-2003-1


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

tba128

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-110200-2003-1


1.32225 

tba128

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          24,407.14

             32,272.34

FIT-110200-2003-1


1.32225 

tba127

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-23


1.32225 

tba127

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          20,714.29

             27,389.47

FIT-020200-2003-23


1.32225 

tba126

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-23


1.32225 

tba126

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          20,714.29

             27,389.47

FIT-020200-2003-23


1.32225 

tba125

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-23


1.32225 

tba125

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          20,714.29

             27,389.47

FIT-020200-2003-23


1.32225 

tba124

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-23


1.32225 

tba124

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          20,714.29

             27,389.47

FIT-020200-2003-23


1.32225 

tba123

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-020200-2003-23


1.32225 

tba123

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          20,714.29

             27,389.47

FIT-020200-2003-23


1.32225 

tba122

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-21


1.32225 

tba122

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          33,616.07

             44,448.85

FIT-120100-2003-21


1.32225 

tba121

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          33,616.07

             44,448.85

FIT-120100-2003-21


1.32225 

tba121

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-21


1.32225 

tba120

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-21


1.32225 

tba120

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          33,616.07

             44,448.85

FIT-120100-2003-21


1.32225 

tba119

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          33,616.07

             44,448.85

FIT-120100-2003-21


1.32225 

tba119

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-21


1.32225 

tba118

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          33,616.07

             44,448.85

FIT-120100-2003-21


1.32225 

tba118

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-21


1.32225 

tba117

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          27,218.57

             35,989.75

FIT-120100-2003-22


1.32225 

tba117

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-22


1.32225 

23.21630879

BI-LATERAL

BG

Performance

KUTXA

5/25/2012

8/31/2013

eur

          23,572.50

             31,168.74

ute sureste g.c.


1.32225 

23.21630879

BI-LATERAL

BG

Performance

KUTXA

5/25/2012

8/31/2013

eur

                          -  

                             -  

ute sureste g.c.


1.32225 

tba116

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-22


1.32225 

tba116

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          27,218.57

             35,989.75

FIT-120100-2003-22


1.32225 

tba115

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-22


1.32225 

 

 

 

 

 

 

 

 

 

 

 

 

tba115

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          27,218.57

             35,989.75

FIT-120100-2003-22


1.32225 

tba114

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-22


1.32225 

tba114

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          27,218.57

             35,989.75

FIT-120100-2003-22


1.32225 

tba113

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

          27,218.57

             35,989.75

FIT-120100-2003-22


1.32225 

tba113

BI-LATERAL

BG

Performance

Caja Vital

8/4/2003

12/31/2020

eur

                          -  

                             -  

FIT-120100-2003-22


1.32225 

Solred 10000560372

BI-LATERAL

BG

 

 

 

 

eur

          30,000.00

             39,030.00

 


1.301 

460011459780

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

12/1/2012

12/31/2013

eur

             5,425.50

                7,173.87

TBA


1.32225 

460011473457

BI-LATERAL

BG

Performance

UNICREDIT SPA

12/21/2012

6/30/2014

eur

          35,600.00

             47,072.10

cosat s.c.r.l.


1.32225 

460011473457

BI-LATERAL

BG

Performance

UNICREDIT SPA

12/21/2012

6/30/2014

eur

                          -  

                             -  

cosat s.c.r.l.


1.32225 

460011473460

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

12/21/2012

5/31/2015

eur

          17,800.00

             23,536.05

cosat


1.32225 

460011473460

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

12/21/2012

5/31/2015

eur

                          -  

                             -  

cosat


1.32225 

Santander - Debt replacement (Zero Loans)

BI-LATERAL

BG

 

 

 

 

eur

        247,337.13

           321,785.61

 


1.301 

Santander - Debt replacement (Zero Loans)

BI-LATERAL

BG

 

 

 

 

eur

        149,059.07

           193,925.85

 


1.301 

Santander - Debt replacement (Zero Loans)

BI-LATERAL

BG

 

 

 

 

eur

          80,785.29

           105,101.66

 


1.301 

Santander - Debt replacement (Zero Loans)

BI-LATERAL

BG

 

 

 

 

eur

          78,274.05

           101,834.54

 


1.301 

PROFIT

BI-LATERAL

BG

 

 

 

 

eur

          42,042.00

             54,696.64

 


1.301 

Popular - Debt replacement (Zero Loans)

BI-LATERAL

BG

 

 

 

 

eur

        243,481.25

           316,769.11

 


1.301 

6252340100138941

BI-LATERAL

BG

ADVANCE PAYMENT

BBVA

2/10/2012

8/24/2012

eur

                          -  

                             -  

ecrn


1.32225 

6252340100138941

BI-LATERAL

BG

ADVANCE PAYMENT

BBVA

2/10/2012

8/24/2012

eur

          22,000.00

             29,089.50

ecrn


1.32225 

MªConcepción Jiménez Arrendamiento "Olivar" Montilla (Córdoba)

BI-LATERAL

BG

 

 

 

 

eur

          74,200.00

             96,534.20

 


1.301 

 

 

 

 

 

 

 

 

 

 

 

 

Mª de los Angeles Quintela Arrendamiento "La Niña" Montilla (Córdoba)

BI-LATERAL

BG

 

 

 

 

eur

        100,000.00

           130,100.00

 


1.301 

Kutxabank - Zero Loans  guarantee replacement

BI-LATERAL

BG

 

 

 

 

eur

        247,337.13

           321,785.61

 


1.301 

Kutxabank - Zero Loans  guarantee replacement

BI-LATERAL

BG

 

 

 

 

eur

          80,785.29

           105,101.66

 


1.301 

Kutxabank - releasing funds GI+D C.Vital

BI-LATERAL

BG

 

 

 

 

eur

        149,059.07

           193,925.85

 


1.301 

ITAJAI BIOGAS E ENERGIA SA / BRASIL

BI-LATERAL

BG

 

 

 

 

eur

        162,720.00

           211,698.72

 


1.301 

ITAJAI BIOGAS E ENERGIA SA / BRASIL

BI-LATERAL

BG

 

 

 

 

eur

          20,340.00

             26,462.34

 


1.301 

ISOLUX INGENIERIA S.A.

BI-LATERAL

BG

 

 

 

 

eur

          47,197.80

             61,404.34

 


1.301 

I.R.C.SRL2

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

5/23/2012

9/30/2016

eur

          17,000.00

             22,478.25

TBA


1.32225 

I.R.C.SRL

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

5/23/2012

9/30/2016

eur

          34,000.00

             44,956.50

TBA


1.32225 

FIT-140100-2001-131

BI-LATERAL

BG

 

 

 

 

eur

          15,454.60

             20,106.43

 


1.301 

FIT-120104-2002-7

BI-LATERAL

BG

 

 

 

 

eur

          43,071.43

             56,035.93

 


1.301 

FIT-120104-2002-7

BI-LATERAL

BG

 

 

 

 

eur

          43,071.43

             56,035.93

 


1.301 

FIT-120104-2001-8

BI-LATERAL

BG

 

 

 

 

eur

          34,343.55

             44,680.96

 


1.301 

FIT-120104-2001-8

BI-LATERAL

BG

 

 

 

 

eur

             1,242.09

                1,615.96

 


1.301 

FIT-120104-2001-10

BI-LATERAL

BG

 

 

 

 

eur

          25,757.66

             33,510.72

 


1.301 

FIT-020100-2001-161 anualidad 2002

BI-LATERAL

BG

 

 

 

 

eur

          12,878.84

             16,755.37

 


1.301 

FIT-020100-2001-161

BI-LATERAL

BG

 

 

 

 

eur

          12,878.84

             16,755.37

 


1.301 

896bgc1101744

BI-LATERAL

BG

WARRANTY

DEUTSCHE BANK

12/6/2011

12/6/2014

eur

             6,660.00

                8,806.19

enel distribuzione


1.32225 

896bgc1101744

BI-LATERAL

BG

WARRANTY

DEUTSCHE BANK

12/6/2011

12/6/2014

eur

                          -  

                             -  

enel distribuzione


1.32225 

896bgc1101745

BI-LATERAL

BG

WARRANTY

DEUTSCHE BANK

12/6/2011

12/6/2014

eur

                          -  

                             -  

enel distribuzione


1.32225 

896bgc1101745

BI-LATERAL

BG

WARRANTY

DEUTSCHE BANK

12/6/2011

12/6/2014

eur

             3,772.00

                4,987.53

enel distribuzione


1.32225 

EURO POWER TECHNOLOGY

BI-LATERAL

BG

 

 

 

 

eur

             9,975.00

             12,977.48

 


1.301 

 

 

 

 

 

 

 

 

 

 

 

 

CO.SAT.S.C.R.L.3

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

5/23/2012

9/30/2016

eur

          17,800.00

             23,536.05

TBA


1.32225 

CO.SAT.S.C.R.L.2

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

5/23/2012

9/30/2016

eur

          35,600.00

             47,072.10

TBA


1.32225 

CO.SAT.S.C.R.L.

BI-LATERAL

BG

WARRANTY

UNICREDIT SPA

5/23/2012

9/30/2016

eur

          40,000.00

             52,890.00

TBA


1.32225 

Aval Performance por cta. De Of.Sol.Kaggio ENEL

BI-LATERAL

BG

 

 

 

 

eur

             6,660.00

                8,664.66

 


1.301 

Aval Performance por cta. De Of.Sol.Kaggio ENEL

BI-LATERAL

BG

 

 

 

 

eur

             3,772.00

                4,907.37

 


1.301 

Alquiler Oficina MAPFRE

BI-LATERAL

BG

 

 

 

 

eur

          42,552.00

             55,360.15

 


1.301 

Agencia Tributaria IS 2001-2002 Liquidacion Recurrida en via
economico-administrativa

BI-LATERAL

BG

 

 

 

 

eur

        971,764.93

       1,264,266.17

 


1.301 

50072/13/076

BI-LATERAL

BG

 

 

 

 

 

 

                             -  

 

 

50357/12/222

BI-LATERAL

BG

 

 

 

 

 

 

                             -  

 

 

50357/13/046

BI-LATERAL

BG

 

 

 

 

 

 

                             -  

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.02(a)

Liens

None.

 

--------------------------------------------------------------------------------

 

 

Schedule 6.04

Investments

Part I

Subsidiaries

Equity Interests of Subsidiaries listed on Schedule 3.07(g)

Minority Interests


Name

Jurisdiction/

Structure

Authorized Equity

Equity Holders

Equity Held

Service Center

Uzbekistan/ Corporation

100 shares

Dresser-Rand B.V.

 

 

Uzneftegazmas

49 shares

(49%)

 

51 shares

(51%)

Dresser-Rand & Enserv Services Sdn. Bhd.

Malaysia/ Corporation

4,000 shares

Dresser-Rand Holding (Delaware) LLC


Enserv Sdn. Bhd.

1,960 shares (49%)

 

2,040 shares (51%)

Dresser Rand Field Operations Middle East LLC

Abu Dhabi/LLC

Membership Interests

International Development Co.

Dresser-Rand Holding (Delaware) LLC

Membership Interest - 51%

 

Membership Interest - 49%

Echogen Power Systems, LLC

Ohio/LLC

Membership Interests

Dresser-Rand Company

Membership Interest – 35.5%

Ramgen Power Systems, LLC

Washington/LLC

Membership Interests

Dresser-Rand Company

Membership Interest – 41.5%

Bethel Holdco, LLC

Texas/LLC

Membership Interests

Dresser-Rand Company

Membership Interest – 11.1%

Intercompany Investments

Investments as detailed in the Schedule of Intercompany Loans.

 



 

--------------------------------------------------------------------------------

 

 

Part II

Other Intercompany Investments

Guarantees of the obligations of Subsidiaries (other than Domestic Loan Parties)
including, without limitation, any Letters of Credit issued to support such
obligations and any extensions, renewals or replacements thereof.



 

--------------------------------------------------------------------------------

 

 

Schedule 6.07

Transactions with Affiliates

Partnership Agreements

 

1.

Agreement between Dresser-Rand Holding (Delaware) LLC. and Enserv Services Sdn.
Bhd., as regards Dresser-Rand & Enserv Services Sdn. Bhd., Malaysia registered
September 1, 1994.

2.

Agreement between Dresser-Rand B.V. and Uzneftegazmash as regards Uzbekistan
Service Center joint venture entered into August 7, 2000.

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignees] (the
“Assignees”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the] [each] Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor. 

Assignor: 

Assignee[s]: 
[and is an Affiliate/Approved Fund of [Identify Lender]]

Domestic Borrower:Dresser-Rand Group Inc.

Foreign Borrower: Grupo Guascor, S.L.

Administrative Agent:  JPMorgan Chase Bank, N.A., as Administrative Agent under
the Credit Agreement



 

--------------------------------------------------------------------------------

 

 

Credit Agreement:  The Amended and Restated Credit Agreement dated as of
September 30, 2013, among DRESSER-RAND GROUP INC., a Delaware corporation (the
“Domestic Borrower”), the Foreign Borrowers party thereto from time to time
(together with the Domestic Borrower, the “Borrowers”), the LENDERS party
thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders, and the other agents party thereto.

Assigned Interest:

Facility Assigned

Aggregate Amount of Commitment/ Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/ Loans*

[___]

 

 

%

 

 

 

 

Effective Date:  _____________, __, 201_.  [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]



 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR [NAME OF ASSIGNOR]

By:

Name:

Title:

ASSIGNEE [NAME OF ASSIGNEE]

By:

Name:

Title:

 

Consented to and accepted:

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

By:___________________________________
Name:

Title:

 

 

[Consented to:]

[Swingline Lenders]

By:___________________________________

Name:
Title:

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

[Consented to:]

DRESSER-RAND GROUP INC.

By:___________________________________
Name:

Title:

 

 

[Consented to:]

[Foreign Borrower]

By:___________________________________
Name:

Title:

 



 

--------------------------------------------------------------------------------

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of the other Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of the other Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.  
 Assignee.  [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to this Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [each] Assignee and (vi) if it has a Revolving Facility
Commitment, it has the capacity to make Revolving Facility Loans in Dollars; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender and, based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.    Payments.  From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.  General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This

 

--------------------------------------------------------------------------------

 

 

Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.    

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[Provided under separate cover]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

[FORM OF]
BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn, 7th Floor,
Chicago, IL, 60603

Attention:  Sherese Cork
Telecopy:  (888) 303.9732

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), the
Foreign Borrowers party thereto from time to time (together with the Domestic
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
and the other agents party thereto.  Terms defined in the Credit Agreement are
used herein with the same meanings.  This notice constitutes a Borrowing Request
and the Borrower hereby requests Borrowings under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowings requested hereby:

(A)Facility of Borrowing (Revolving Facility or Euro Revolving
Facility):  ____________

(B)Aggregate Amount of Borrowing (expressed in Dollars or Euros):  ____________

(C)Date of Borrowing (which shall be a Business Day):  ____________

(D)If Dollar-Denominated, Type of Borrowing (ABR or Eurocurrency):  ____________

(E)If Eurocurrency Borrowing, the requested currency: ___________

(F)Interest Period (if a Eurocurrency Borrowing):  ____________



 

--------------------------------------------------------------------------------

 

 

(G)Location and number of Borrower's account or any other account agreed upon by
the Administrative Agent and the Borrower to which proceeds of Borrowing are to
be disbursed:  ____________

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

Very truly yours,

[NAME OF BORROWER]

as Borrower

By: 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

[FORM OF]
SWINGLINE BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn, 7th Floor,
Chicago, IL, 60603

Attention:  Sherese Cork
Telecopy:  (888) 303.9732

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
Septmber 30, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), the
Foreign Borrowers party thereto from time to time (together with the Domestic
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
and the other agents party thereto.  Terms defined in the Credit Agreement are
used herein with the same meanings.  This notice constitutes a Swingline
Borrowing Request and the Borrower hereby requests Borrowings under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowings requested hereby:

Type of Borrowing (ABR or Eurocurrency):  _____________________

Aggregate Amount of Borrowing (expressed in Dollars):  _________________

Date of Borrowing (which shall be a Business Day):  _________________

If Eurocurrency Borrowing, the requested currency: _____________

Term of Borrowing: _______________

Location and number of Borrower's account or any other account agreed upon by
the Administrative Agent and the Borrower to which proceeds of Borrowing are to
be disbursed:  ______________________



 

--------------------------------------------------------------------------------

 

 

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied. 

Very truly yours,

[NAME OF BORROWER],                                                  as Borrower

By: 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF MORTGAGE

[Provided under separate cover]

 

 

--------------------------------------------------------------------------------

 

 

This Instrument was prepared by,

and when recorded should be returned to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attn:  Bradley J. Parkman

 

 

AMENDMENT TO AND RATIFICATION OF [CORRECTED] MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

 

This Amendment to and Ratification of [Corrected] Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (this “Amendment”) is entered
into effective as of the [__] day of September, 2013, between Dresser-Rand
Company, a New York general partnership (“Mortgagor”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity and its successors and assigns
in such capacity, “Mortgagee”), for the benefit of Mortgagee in such capacity
and for the ratable benefit of the Secured Parties.  Capitalized terms used
herein but not defined shall have the meaning assigned to them in the Credit
Agreement (hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, Dresser-Rand Group Inc., a Delaware corporation (“Borrower”), Mortgagee
and certain financial institutions as lenders thereunder (“Lenders”) previously
entered into that certain Credit Agreement, dated as of March 15, 2011 (as
amended prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Lenders have made Loans to and extended credit on behalf of Borrower;
and

 

WHEREAS, as security for the obligations and indebtedness of Borrower under the
Credit Agreement, Mortgagor executed and delivered to Mortgagee that certain
[Corrected] Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing described in Schedule 1 hereto (the  “Existing Mortgage”)
covering the Mortgaged Property (as used herein, “Mortgaged Property” shall have
the meaning given to such term in the Existing Mortgage); and

 

WHEREAS, contemporaneously with the execution and delivery hereof, the Existing
Credit Agreement will be amended and restated pursuant to an Amended and
Restated Credit Agreement dated as of the date hereof by and among Borrower,
Mortgagee,  and the Lenders party thereto (the “New Credit Agreement”), pursuant
to which, among other things, the Revolving Facility Commitments will be
increased; and

 

WHEREAS, in furtherance of the foregoing, Mortgagor and Mortgagee desire to
execute this Amendment to (a) evidence and reflect the amendment of the Existing
Credit Agreement pursuant to the New Credit Agreement (the Existing Credit
Agreement, as amended and restated

 

--------------------------------------------------------------------------------

 

 

by the New Credit Agreement and as may be further amended, supplemented, amended
and restated, extended or otherwise modified from time to time, the “Credit
Agreement”), (b) ratify Mortgagor’s obligations under the Existing Mortgage and
(c) secure the Obligations under and as defined in the Existing Mortgage.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ACKNOWLEDGMENT OF CONTINUING SECURITY INTEREST AND LIENS

 

Section 1.01

Continuing Security Interest.  Mortgagor hereby acknowledges and agrees that the
liens, security interests and assignments securing the payment and performance
of the Indebtedness under, and as defined in, the Existing Credit Agreement
shall not be released, but shall be carried forward, renewed and extended to
secure the Indebtedness under and as defined in the Credit Agreement, it being
understood and agreed that the New Credit Agreement, this Amendment, and such
other documents or instruments executed in connection with the amendments to the
Existing Credit Agreement effect an extension and amendment of the Indebtedness
and liabilities of Mortgagor under such instruments.

Section 1.02

Renewal of Liens.  All of the respective liens, privileges, priorities and
equities existing and to exist under and in accordance with the terms of the
Existing Mortgage are hereby renewed, extended, carried forward and conveyed as
security for the Secured Obligations; and, with respect to the Existing
Mortgage, Mortgagor does hereby MORTGAGE, GRANT, BARGAIN, ASSIGN, SELL, CONVEY,
and CONFIRM to the Trustee, for the use and benefit of the Mortgagee and the
other Secured Parties, all the Mortgaged Property, TO HAVE AND TO HOLD unto the
Trustee forever to secure the Secured Obligations (as defined in the Existing
Mortgage).

AMENDMENT TO MORTGAGE

Section 2.01Amendment to Existing Mortgage. 

(a)The first paragraph of the cover of the Existing Mortgage is hereby amended
and restated in its entirety to read as follows:

 THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH BY ANY
CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $[__________].

(b)The second paragraph of the Existing Mortgage is hereby amended and restated
in its entirety to read as follows:

ANY PROVISION HEREIN TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM PRINCIPAL
INDEBTEDNESS

2



 

--------------------------------------------------------------------------------

 

 

WHICH IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE
IS $[__________] (THE “SECURED AMOUNT”).

(c)The definition of “Secured Parties” set forth in Section 1.1(g) of the
Existing Mortgage is hereby amended and restated in its entirety to read as
follows:

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) each Issuing Bank, (e) each counterparty to any Swap
Agreement entered into with a Loan Party the obligations under which constitute
Guaranteed Obligations, (f) each Treasury Management Counterparty, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (h) the successors and permitted assigns of each of
the foregoing.

MISCELLANEOUS

Section 3.01

No Waiver.  Nothing contained in this Amendment shall be construed as a waiver
by Mortgagee of any covenant or provision of the Existing Mortgage, the other
Loan Documents, or of any other contract or instrument between Mortgagor and
Mortgagee, and the failure of Mortgagee at any time or times hereafter to
require strict performance by the Mortgagor of any provision thereof shall not
waive, affect or diminish any right of Mortgagee to thereafter demand strict
compliance therewith. Mortgagee hereby reserves all rights granted under the
Existing Mortgage, the other Loan Documents, this Amendment and any other
contract or instrument between the Mortgagor and Mortgagee.

Section 3.02

Ratification.  Except as amended hereby, the Existing Mortgage shall remain
unchanged and in full force and effect, and Mortgagor hereby RATIFIES, CONFIRMS
and ADOPTS the Existing Mortgage and all of its terms and provisions, as amended
hereby.  The Existing Mortgage, as amended hereby, shall inure to the benefit of
Mortgagee and its permitted successors and assigns and shall be binding upon
Mortgagor and its respective successors and assigns.

Section 3.03

Counterparts.  This Amendment is being executed in multiple counterparts, each
of which shall for all purposes be deemed to be an original and all of which are
identical.

Section 3.04

Headings.  The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

Section 3.05

ENTIRE AGREEMENT.  THE EXISTING MORTGAGE, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THIS AMENDMENT REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

3



 

--------------------------------------------------------------------------------

 

 

Section 3.06

Governing Law.  This Amendment shall be construed under and governed by the laws
of the State of New York; provided, however, that, with respect to any portion
of the Mortgaged Property located outside of the State of New York, the laws of
the place in which such property is located, or offshore area adjacent to such
property (and State law made applicable as a matter of Federal law), shall apply
to the extent of procedural and substantive matters relating only to the
creation, perfection, foreclosure of Liens and enforcement of rights and
remedies against the Mortgaged Property.

[Signature Pages to Follow]

 

 

4



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

 

DRESSER-RAND COMPANY,

a New York general partnership

 

 

By:_____________________________________________

Name:_____________________________________________

Title:_____________________________________________

 

 

 

State of ________ _____________

County of  __________________ 

 

 

 

On the ____ day of ________ in the year ____ before me, the undersigned
personally appeared __________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

_____________________________

Signature and Office of individual

taking acknowledgment 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Mortgagee has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGEE:

 

JPMORGAN CHASE BANK, N.A.

 

 

By:_____________________________________________

Name:_____________________________________________

Title:_____________________________________________

 

 

 

State of ________ _____________

County of  __________________ 

 

 

 

On the ____ day of ________ in the year ____ before me, the undersigned
personally appeared __________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

_____________________________

Signature and Office of individual

taking acknowledgment 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE I

 

Existing Mortgage

 

1.Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of November 9, 2011, by Dresser-Rand Company, as Mortgagor, to
JPMorgan Chase Bank, N.A., as Agent, for the benefit of the secured parties,
filed as follows:

JURISDICTION

FILING INFORMATION

FILE DATE

Allegany County, NY

2012-52715

1/20/12

Cattaraugus County, NY

171232-001

1/20/12

Steuben County, NY

Bk: 3474 Pg: 215

1/19/12

 

[2.Corrected Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of November 9, 2011, by Dresser-Rand Company, as
Mortgagor, to JPMorgan Chase Bank, N.A., as Agent, for the benefit of the
secured parties, filed as follows:]

JURISDICTION

FILING INFORMATION

FILE DATE

Cattaraugus County, NY

175343-001

4/09/12

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-1

FORM OF DOMESTIC GUARANTEE AND COLLATERAL AGREEMENT

 

[Provided under separate cover]

 

 

 

--------------------------------------------------------------------------------

 

 

Execution Version

[FORM OF]

AMENDED AND RESTATED

DOMESTIC GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

September 30, 2013,

among

DRESSER-RAND GROUP INC.,
as Domestic Borrower,

each Domestic Subsidiary Loan Party
identified herein,

and

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

SECTION 1.01.  Credit
Agreement...............................................................................................................................................................1

SECTION 1.02.  Other Defined
Terms.........................................................................................................................................................1

ARTICLE II

GUARANTEE

SECTION
2.01.  Guarantee.............................................................................................................................................................................1

SECTION 2.02.  Guarantee of
Payment.......................................................................................................................................................1

SECTION 2.03.  No Limitations,
etc.............................................................................................................................................................1

SECTION
2.04.  Information...........................................................................................................................................................................1

SECTION 2.05.  Maximum
Liability...............................................................................................................................................................1

SECTION 2.06.  Payments Free and Clear of Taxes,
Etc.........................................................................................................................1

ARTICLE III

PLEDGE OF SECURITIES

SECTION
3.01.  Pledge...................................................................................................................................................................................1

SECTION 3.02.  Delivery of the Pledged
Collateral...................................................................................................................................1

SECTION 3.03.  Representations, Warranties and
Covenants.................................................................................................................1

SECTION 3.04.  Certification of Limited Liability Company and Limited
Partnership Interests.......................................................1

ARTICLE IV

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 4.01.  Security
Interest...................................................................................................................................................................1

SECTION 4.02.  Representations and
Warranties.......................................................................................................................................1

SECTION
4.03.  Covenants.............................................................................................................................................................................1

SECTION 4.04.  Other
Actions.......................................................................................................................................................................1

SECTION 4.05.  Covenants Regarding Patent, Trademark and Copyright
Collateral.........................................................................1

ARTICLE V

REMEDIES

SECTION 5.01.  Remedies Upon
Default.....................................................................................................................................................1

SECTION 5.02.  Application of
Proceeds...................................................................................................................................................1

SECTION 5.03.  Grant of License To Use Intellectual
Property.............................................................................................................1

SECTION 5.04.  Securities Act,
etc...............................................................................................................................................................1

SECTION 5.05.  Registration,
etc...................................................................................................................................................................1



1

--------------------------------------------------------------------------------

 

 

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 6.01.  Indemnity and
Subrogation...............................................................................................................................................1

SECTION 6.02.  Contribution and
Subrogation...........................................................................................................................................1

SECTION
6.03.  Subordination.......................................................................................................................................................................1

ARTICLE VII

MISCELLANEOUS

SECTION
7.01.  Notices.................................................................................................................................................................................1

SECTION 7.02.  Security Interest
Absolute.................................................................................................................................................1

SECTION 7.03.  Binding Effect; Several
Agreement.................................................................................................................................1

SECTION 7.04.  Successors and
Assigns.....................................................................................................................................................1

SECTION 7.05.  Collateral Agent’s Fees and Expenses;
Indemnification.............................................................................................1

SECTION 7.06.  Collateral Agent Appointed
Attorney-in-Fact...............................................................................................................1

SECTION 7.07.  GOVERNING
LAW.........................................................................................................................................................1

SECTION 7.08.  Waivers;
Amendment.........................................................................................................................................................1

SECTION 7.09.  WAIVER OF JURY
TRIAL...........................................................................................................................................1

SECTION
7.10.  Severability...........................................................................................................................................................................1

SECTION
7.11.  Counterparts.........................................................................................................................................................................1

SECTION
7.12.  Headings...............................................................................................................................................................................1

SECTION 7.13.  Jurisdiction; Consent to Service of
Process...................................................................................................................1

SECTION 7.14.  Termination or
Release.......................................................................................................................................................1

SECTION 7.15.  Additional
Subsidiaries.......................................................................................................................................................1

SECTION 7.16.  Right of
Set-off...................................................................................................................................................................1

SECTION 7.17.  Credit
Agreement...............................................................................................................................................................1



Schedules

 

Schedule IDomestic Subsidiary Loan parties

Schedule IIPledged Stock; Pledged Debt Securities

Schedule IIIIntellectual Property

Schedule IVLimited Liability Company Interests

Schedule VCommercial Tort Claims

Schedule VIPartnership Interests

 

Exhibits

 

Exhibit IForm of Supplement to the Domestic Guarantee and Collateral Agreement

Exhibit IIForm of Perfection Certificate

 

 

2

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED DOMESTIC GUARANTEE AND COLLATERAL AGREEMENT dated and
effective as of September 30, 2013 (this “Agreement”), among DRESSER-RAND GROUP
INC., a Delaware corporation (the “Domestic Borrower”), each Domestic Subsidiary
Loan Party listed on the signature page and any other entity that becomes a
party pursuant to Section 7.15 (each, a “Domestic Subsidiary Loan Party”) and
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined below).

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2013 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Domestic
Borrower, the Foreign Borrowers party thereto from time to time, the lenders
party thereto from time to time (the “Lenders”), JPMorgan, as Administrative
Agent and as Collateral Agent for the Lenders, and the other agents party
thereto.

The Lenders have agreed to extend credit to the Domestic Borrower subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  The Domestic Subsidiary Loan Parties
are Affiliates of the Domestic Borrower, will derive substantial benefits from
the extension of credit to the Domestic Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

ARTICLE I


DEFINITIONS

Section 1.01 Credit Agreement.  Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Credit Agreement.  All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein.  The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(a) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02 Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01. 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 



3

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent.

“Copyrights” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Domestic Subsidiary Loan Party” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all chosen in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Guarantor to secure payment by an Account Debtor of any of the Accounts.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the due
and punctual payment and performance of all obligations (other than Excluded
Swap Obligations) of each Loan Party under each Swap Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether

4

--------------------------------------------------------------------------------

 

 

allowed or allowable in such proceeding) that (i) is in effect on the Closing
Date with a counterparty that is a Lender or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into and (c) the due and punctual payment and performance
of all obligations of each Loan Party under each Treasury Management Agreement
or any other cash management or depository agreement provided by the
Administrative Agent, the Collateral Agent, any Lender or any other Treasury
Management Counterparty.

“Guarantors” means the Domestic Borrower and each Domestic Subsidiary Loan
Party.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Guarantor, including
inventions, designs, Patents, Copyrights, Trademarks, IP Agreements, trade
secrets, domain names, confidential or proprietary technical and business
information, know-how, show-how or other data or information and all related
documentation.

 “IP Agreements” means all agreements granting to or receiving from a third
party any rights to Intellectual Property to which any Guarantor, now or
hereafter, is a party.

“Loan Document Obligations” means the "Obligations" as such term is defined in
the Credit Agreement.

“Material Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Domestic
Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.



5

--------------------------------------------------------------------------------

 

 

“Pledgor” shall mean each Guarantor.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) each Issuing Bank, (e) each counterparty to any Swap
Agreement entered into with a Loan Party the obligations under which constitute
Guaranteed Obligations, (f) each Treasury Management Counterparty, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (h) the successors and permitted assigns of each of
the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademarks” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all trademarks, service marks, corporate names, company names,
business names, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof (if any), and all registration
and recording applications filed in connection therewith in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule III (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law) and
(b) all goodwill associated therewith or symbolized thereby.

ARTICLE II


GUARANTEE

Section 2.01 Guarantee.  Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations.  Each Guarantor further agrees that
the Guaranteed Obligations may be extended, modified, substituted, amended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation.  Each Guarantor unconditionally and
irrevocably waives notice of

6

--------------------------------------------------------------------------------

 

 

nonperformance, acceleration, presentment to, demand of payment from and protest
to any Borrower or any other Loan Party of any of the Guaranteed Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

Section 2.02 Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any
security held for the payment of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of any Borrower or any other person.

Section 2.03 No Limitations, etc.  Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.14, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise.  Without limiting the generality of the foregoing, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent, the Collateral Agent or any other
Secured Party to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Guaranteed Obligations);

(vi) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation;

(vii) any illegality, lack of validity or enforceability of any Guaranteed
Obligation;

7

--------------------------------------------------------------------------------

 

 

(viii) any change in the corporate existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation;

(ix) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against any Borrower, the Collateral Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that Guarantor hereby promises to and will forthwith pay,
or cause to be paid, to the Collateral Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Guaranteed Obligation.  Upon
payment by any Guarantor of any sums to the Collateral Agent as provided above,
all rights of such Guarantor against any Borrower, or other Loan Party or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

Section 2.04 Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of each
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Collateral Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

Section 2.05 Maximum Liability.  Anything herein or in any other Loan Document
to the contrary notwithstanding, the maximum liability of each Guarantor (other
than the Domestic Borrower) hereunder and under the other Loan Documents shall
in no event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 6.02).

Section 2.06 Payments Free and Clear of Taxes, Etc.  Any and all payments made
by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made, in accordance with Section 2.18 of the Credit Agreement.

Section 2.07 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.07 shall remain
in full force and effect until this Agreement has been terminated in accordance
with its terms.   Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support,

8

--------------------------------------------------------------------------------

 

 

or other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III


PLEDGE OF SECURITIES

Section 3.01 Pledge.  As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under the Equity Interests of any Material Subsidiary directly owned by it as of
the Closing Date and any other Equity Interests of any Material Subsidiary
directly owned in the future by such Pledgor and any certificates representing
all such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) any Equity Interests of any Material Subsidiary that may
be pledged pursuant to any foreign pledge agreement under the terms of the
Credit Agreement, (ii) any Equity Interests of any Material Subsidiary listed on
Schedule VI hereto, as such schedule may be updated from time to time, (iii)
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Equity Interests in “controlled foreign companies” under Section
957 of the Code, (iv) any Equity Interests of any Subsidiary to the extent that,
as of the Closing Date and for so long as, a pledge of such Equity Interests
would violate a contractual obligation binding on the issuer or holder of such
Equity Interests, (v) any Equity Interests of any Subsidiary acquired after the
Closing Date in accordance with the Credit Agreement if, and to the extent that,
and for so long as (A) pledging such Equity Interests would violate applicable
law or a contractual obligation binding on the issuer or holder of such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary,
provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary, and, (vi) Equity
Interests in any Foreign Subsidiary if the Domestic Borrower demonstrates to the
Collateral Agent and the Collateral Agent determines (in its reasonable
discretion) that the cost of pledging the Equity Interests in such Foreign
Subsidiary exceeds the value of the security offered thereby; provided that,
upon the reasonable request of the Collateral Agent, Domestic Borrower shall,
and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (iv) and (v) above, other than those set forth in a joint
venture agreement to which any Subsidiary is a party; provided further, that
Pledged Stock shall include the interests listed on Schedule II;  (i) the debt
securities for borrowed money having an aggregate principal amount in excess of
$10,000,000 (other than (i) intercompany liabilities, (ii) any such debt
securities that may be pledged pursuant to any foreign pledge agreement under
the terms of the Credit Agreement, and (iii) any debt securities listed on Annex
A to the Credit Agreement (other than those debt securities listed on
Schedule II hereto)) (“Material Pledged Debt Securities”) held by such Pledgor
as of the Closing Date, (ii) any Material Pledged Debt Securities in the future
issued to such Pledgor and (iii) the promissory notes and any other instruments,
if any, evidencing such Material Pledged Debt Securities (the “Pledged Debt
Securities”); provided, that the Pledged Debt Securities shall include the debt
securities listed on

9

--------------------------------------------------------------------------------

 

 

Schedule II;   subject to Section 3.04, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the securities
referred to in clauses (a) and (b) above; all rights and privileges of such
Pledgor with respect to the securities and other property referred to in clauses
(a), (b) and (c) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject,  however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02 Delivery of the Pledged Collateral.  Each Pledgor agrees promptly
to deliver or cause to be delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, any and all Pledged Stock and any and all
Pledged Debt Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 3.02.

(a) Each Pledgor will cause any Material Pledged Debt Securities owed to such
Pledgor by any person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Collateral Agent for the ratable benefit of the
Secured Parties, pursuant to the terms hereof.  To the extent any such
promissory note is a demand note, each Pledgor party thereto agrees, if
requested by the Collateral Agent, to immediately demand payment thereunder upon
an Event of Default specified under Sections 7.01(b), (c), (f), (h) or (i) of
the Credit Agreement.

(b) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall supplement any prior schedules so delivered.

Section 3.03 Representations, Warranties and Covenants.  The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

10

--------------------------------------------------------------------------------

 

 

(a) Schedule II correctly sets forth as of the Closing Date the (x) name and
jurisdiction of each issuer of, and the ownership interest (including percentage
owned and number of shares or units) of each Pledgor in, the Pledged Stock and
(y) amount and obligor under the Material Pledged Debt Securities;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of the
Domestic Borrower or an Affiliate of any such Subsidiary, to each Pledgor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of the Domestic
Borrower or an Affiliate of any such Subsidiary, to each Pledgor’s knowledge)
are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each Pledgor is and,
subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, holds the same
free and clear of all Liens, other than Liens permitted under Section 6.02 of
the Credit Agreement, will make no assignment, pledge, hypothecation or transfer
of, or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Liens permitted under Section 6.02 of the Credit
Agreement and subject to the rights of such Pledgor under the Loan Documents to
dispose of Pledged Collateral, will defend its title or interest hereto or
therein against any and all Liens (other than Liens permitted under Section 6.02
of the Credit Agreement), however arising, of all persons;

(d) except for restrictions and limitations imposed by the Loan Documents,
securities laws generally, the laws of any applicable foreign jurisdiction (with
respect to Pledged Collateral pledged after the Closing Date) or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, (i) the
Pledged Collateral is and will continue to be freely transferable and assignable
and (ii) none of the Pledged Collateral is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) except for consents or approvals required by laws of any applicable foreign
jurisdiction (with respect to Pledged Collateral pledged after the Closing
Date), no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent, for the
ratable benefit of the

11

--------------------------------------------------------------------------------

 

 

Secured Parties, in accordance with this Agreement, the Collateral Agent will
obtain, for the ratable benefit of the Secured Parties, a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Guaranteed
Obligations under the New York UCC, except, in the case of Pledged Securities
delivered after the Closing Date, as provided by the laws of any applicable
foreign jurisdiction and subject to Liens permitted by the Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Pledgors in the
Pledged Collateral as set forth herein, except as provided by the laws of any
applicable foreign jurisdiction (with respect to Pledged Collateral pledged
after the Closing Date).

Section 3.04 Certification of Limited Liability Company and Limited Partnership
Interests.  Except as provided by the laws of any applicable foreign
jurisdiction, each interest in any limited liability company or limited
partnership controlled by any Loan Party and pledged hereunder shall be
represented by a certificate, shall to the extent permitted by applicable laws
be a “security” within the meaning of Article 8 of the New York UCC and shall be
governed by Article 8 of the New York UCC; provided,  however, in the case of
the limited liability company interests set forth on Schedule IV, the Domestic
Borrower shall cause such interests to be represented by a certificate, to be a
“security” within the meaning of Article 8 of the New York UCC and to be
governed by Article 8 of the New York UCC, in each case not distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent).

(a) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Pledgors of the Collateral
Agent’s intention to exercise its rights hereunder, except as provided by the
laws of any applicable foreign jurisdiction, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.04 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions.  All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.04 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).  Any and
all money and other property paid over to or received by the Collateral Agent
pursuant

12

--------------------------------------------------------------------------------

 

 

to the provisions of this paragraph (b) shall be retained by the Collateral
Agent in an account to be established by the Collateral Agent upon receipt of
such money or other property and shall be applied in accordance with the
provisions of Section 5.02.  After all Events of Default have been cured or
waived and the Domestic Borrower has delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.04 and that remain in such
account.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Pledgors of the Collateral
Agent’s intention to exercise its rights hereunder, except as provided by the
laws of any applicable foreign jurisdiction, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.04, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.04, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Collateral Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Pledgors to exercise such
rights. 

After all Events of Default have been cured or waived and the Domestic Borrower
has delivered to the Collateral Agent a certificate to that effect, each Pledgor
shall have the right to exercise the voting and/or consensual rights and powers
that such Pledgor would otherwise be entitled to exercise pursuant to the terms
of paragraph (a)(i) above.

ARTICLE IV


SECURITY INTERESTS IN PERSONAL PROPERTY

Section 4.01 Security Interest.  As security for the payment or performance, as
the case may be, in full of the Guaranteed Obligations, each Guarantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Guarantor or in which such Guarantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

13

--------------------------------------------------------------------------------

 

 

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, supporting obligations
and products of any and all of the foregoing and all collateral given by any
person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest (other than the grant of security
interest in the Pledged Stock pursuant to Section 3.01) in, and “Article 9
Collateral” shall not include, (a) any Equity Interests of any Person (except
for Equity Interests of any Material Subsidiary listed on Schedule VI hereto as
such schedule may be updated from time to time, that can be perfected upon the
filing of a financing statement), (b) any Material Pledged Debt Securities or
any debt securities that may be pledged pursuant to any foreign pledge agreement
under the terms of the Credit Agreement, (c) any assets of any Subsidiary to the
extent that, as of the Closing Date, and for so long as, a pledge of such assets
would violate a contractual obligation binding on such assets or such
Subsidiary, (d) any assets of any Subsidiary acquired after the Closing Date in
accordance with the Credit Agreement if, and to the extent that, and for so long
as (1) pledging such assets would violate applicable law or a contractual
obligation binding on such assets or such Subsidiary and (2) such law or
obligation existed at the time of the acquisition thereof or (e) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that, upon the reasonable
request of the Collateral Agent, Domestic Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (c) and
(d) above, other than those set forth in a joint venture agreement to which any
Subsidiary is a party .

(c) Each Guarantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements, or
other filings and recordings, with respect to the Article 9 Collateral and any
other collateral pledged hereunder or any part thereof and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, or such other information as may be required under applicable law
including (i)

14

--------------------------------------------------------------------------------

 

 

whether such Guarantor is an organization, the type of organization and any
organizational identification number issued to such Guarantor, (ii) in the case
of Fixtures, a sufficient description of the real property to which such Article
9 Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Article 9 Collateral or other collateral granted under this Agreement, including
describing such property as “all assets” or “all property”.  Each Guarantor
agrees to provide such information to the Collateral Agent promptly upon
request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Guarantor, without the
signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Collateral Agent as secured party.

(d) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Guarantor with respect to or arising out of
the Article 9 Collateral.

Section 4.02 Representations and Warranties.  The Guarantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:

(a) Each Guarantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Guarantor, is correct and complete, in all material respects, as of the Closing
Date.  Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in the Perfection Certificate (or specified by notice from the
Domestic Borrower to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.10 of the Credit
Agreement), and constitute all the filings, recordings and registrations (other
than filings required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, United
States registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political

15

--------------------------------------------------------------------------------

 

 

subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments.  Each Guarantor represents and warrants that a fully executed
agreement in the form hereof (or a short form hereof which form shall be
reasonably acceptable to the Collateral Agent) containing a description of all
Article 9 Collateral consisting of Intellectual Property with respect to United
States Patents (and Patents for which United States registration applications
are pending), United States registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) has been delivered to the Collateral Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, in respect of all Article 9
Collateral consisting of such Intellectual Property in which a security interest
may be perfected by recording with the United States Patent and Trademark Office
and the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Guaranteed Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.  The Security Interest is not subject to
any prior ranking or pari passu ranking Lien and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law.  None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Article 9 Collateral, (ii) any assignment in which any Guarantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any
Guarantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous

16

--------------------------------------------------------------------------------

 

 

document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $10,000,000 as of the Closing Date except as indicated on Schedule V
hereto, as such schedule may be updated or supplemented from time to time.

(f) All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.

(g) As to itself and its Intellectual Property, except to the extent not
reasonably expected to have a Material Adverse Effect:

(i) The operation of such Guarantor’s business as currently conducted and the
use of the Intellectual Property in connection therewith do not infringe,
misappropriate or otherwise violate the intellectual property rights of any
third party.

(ii) Such Guarantor owns or has the right to use the Intellectual Property.

(iii) The Intellectual Property set forth on Schedule III hereto includes all of
the patents, patent applications, domain names, trademark registrations and
applications and copyright registrations and applications owned by such
Guarantor.

(iv) The Intellectual Property is subsisting and has not been adjudged invalid
or unenforceable in whole or part.

Section 4.03 Covenants.  Each Guarantor agrees promptly to notify the Collateral
Agent in writing of any change (i) in its corporate name, (ii) in its identity
or type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization.  Each Guarantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence.  Each Guarantor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral, for the
ratable benefit of the Secured Parties.  Each Guarantor agrees promptly to
notify the Collateral Agent if any material portion of the Article 9 Collateral
owned or held by such Guarantor is damaged or destroyed.

Subject to the rights of such Guarantor under the Loan Documents to dispose of
Collateral, each Guarantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement.

17

--------------------------------------------------------------------------------

 

 

(a) Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.  If any amount payable under or in connection with any of the Article
9 Collateral that is in excess of $10,000,000 shall be or become evidenced by
any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, for the ratable benefit
of the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

Without limiting the generality of the foregoing, each Guarantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Guarantors,
to supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents, Trademarks or EP Agreements; provided that any Guarantor
shall have the right, exercisable within 30 days after it has been notified by
the Collateral Agent of the specific identification of such Article 9
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Guarantor hereunder with respect to
such Article 9 Collateral.  Each Guarantor agrees that it will use its
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral.

(b) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification.  The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(c) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Guarantor fails to do
so as required by the Credit Agreement or this Agreement, and each Guarantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided,  however, that nothing
in this Section 4.03(d) shall be interpreted as excusing any Guarantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any
Guarantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

18

--------------------------------------------------------------------------------

 

 

(d) Each Guarantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Guarantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(e) None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement.  None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(f) None of the Guarantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted by the Credit Agreement.

(g) Each Guarantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Guarantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance
covering the Article 9 Collateral, endorsing the name of such Guarantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Guarantor at any time or times shall
fail to obtain or maintain any of the policies of insurance required by the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Guarantors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent reasonably deems
advisable.  All sums disbursed by the Collateral Agent in connection with this
Section 4.03(h), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Guarantors
to the Collateral Agent and shall be additional Guaranteed Obligations secured
hereby.

Section 4.04 Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Guarantor agrees, in each case at
such Guarantor’s own expense, to take the following actions with, respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper.  If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess

19

--------------------------------------------------------------------------------

 

 

of $10,000,000, such Guarantor shall forthwith endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Cash Accounts.  No Guarantor shall grant control of any deposit account to
any Person other than the Collateral Agent and the bank with which the deposit
account is maintained.

(c) Investment Property.  Except to the extent otherwise provided in
Article III, if any Guarantor shall at any time hold or acquire any certificated
security, such Guarantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.  If any security now or hereafter acquired by any Guarantor that is
part of the Article 9 Collateral is uncertificated and is issued to such
Guarantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s reasonable request and following the occurrence of an Event of Default,
such Guarantor shall promptly notify the Collateral Agent of such uncertificated
securities and pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause the issuer to agree to
comply with instructions from the Collateral Agent as to such security, without
further consent of any Guarantor or such nominee, or (ii) cause the issuer to
register the Collateral Agent as the registered owner of such security.  If any
security or other Investment Property that is part of the Article 9 Collateral,
whether certificated or uncertificated, representing an Equity Interest in a
third party and having a fair market value in excess of $10,000,000 now or
hereafter acquired by any Guarantor is held by such Guarantor or its nominee
through a securities intermediary or commodity intermediary, such Guarantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s request and option, pursuant to a Control Agreement either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, for the ratable
benefit of the Secured Parties, with such Guarantor being permitted, only with
the consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such Investment Property.  The Collateral Agent agrees with each of
the Guarantors that the Collateral Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Guarantor, unless an Event of Default
has occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur.  The provisions of this paragraph (c) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

(d) Tort Claims.  If any Guarantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such

20

--------------------------------------------------------------------------------

 

 

Guarantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Guarantor, including a summary description of such claim, and grant to
the Collateral Agent in writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral. 
Each Guarantor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Guarantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as necessary and sufficient to establish and preserve its
rights under applicable patent laws.

(a) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Guarantor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark consistent with the quality of such products and services as of
the date hereof, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(b) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(c) Each Guarantor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public other than by expiration, or of any materially adverse determination or
development, excluding office actions and similar determinations in the United
States Patent and Trademark Office, United States Copyright Office, any court or
any similar office of any country, regarding such Guarantor’s ownership of any
such material Patent, Trademark or Copyright or its right to register or to
maintain the same.

(d) Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

21

--------------------------------------------------------------------------------

 

 

(e) Each Guarantor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Guarantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Guarantor’s business, including, when applicable
and necessary in such Guarantor’s reasonable business judgment, timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if any Guarantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(f) In the event that any Guarantor knows or has reason to know that any Article
9 Collateral consisting of a Patent, Trademark or Copyright material to the
normal conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Guarantor shall promptly
notify the Collateral Agent and shall, if such Guarantor deems it necessary in
its reasonable business judgment, promptly contact such third party, and if
necessary in its reasonable business judgment, sue and recover damages, and take
such other actions as are reasonably appropriate under the circumstances.

(g) Upon and during the continuance of an Event of Default, each Guarantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each IP Agreement to effect the assignment of
all such Guarantor’s right, title and interest thereunder to (in the Collateral
Agent’s sole discretion) the designee of the Collateral Agent or the Collateral
Agent.

ARTICLE V


REMEDIES

Section 5.01 Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Guarantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and (b)
with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable
law.  Without limiting the generality

22

--------------------------------------------------------------------------------

 

 

of the foregoing, each Pledgor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof

23

--------------------------------------------------------------------------------

 

 

subject thereto, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Guaranteed Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose upon the Collateral
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.  Any sale pursuant to the provisions
of this Section 5.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

Section 5.02 Application of Proceeds.  The Collateral Agent shall promptly apply
the proceeds, moneys or balances of any collection or sale of Collateral, as
well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Guaranteed Obligations, including all court costs and the fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent and the Collateral Agent hereunder or under any other Loan
Document on behalf of any Pledgor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of the Guaranteed Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of the Guaranteed Obligations owed to them on the date of
any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 5.03 Grant of License To Use Intellectual Property.  For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Guarantor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the ratable benefit of the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Guarantor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual

24

--------------------------------------------------------------------------------

 

 

Property (excluding Trademarks) now owned or hereafter acquired by such
Guarantor, wherever the same may be located, and including, without limitation,
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof, the right to prosecute and maintain all
intellectual property and the right to sue for past infringement of the
intellectual property.  The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, upon the occurrence and during
the continuation of an Event of Default; provided that any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Guarantors notwithstanding any subsequent cure of an
Event of Default.

Section 5.04 Securities Act, etc.  In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

Section 5.05 Registration, etc.  Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral.  Each Pledgor further

25

--------------------------------------------------------------------------------

 

 

agrees to indemnify, defend and hold harmless the Administrative Agent, each
other Secured Party, any underwriter and their respective officers, directors,
affiliates and controlling persons from and against all loss, liability,
expenses, costs of counsel (including reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Pledgor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein.  Each Pledgor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations.  Each Pledgor will bear all costs and expenses of carrying out
its obligations under this Section 5.05.  Each Pledgor acknowledges that there
is no adequate remedy at law for failure by it to comply with the provisions of
this Section 5.05 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

ARTICLE VI


INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01 Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Domestic Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement in respect of any
Obligation of the Domestic Borrower, the Domestic Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an Obligation of the Domestic Borrower, the Domestic
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 6.02 Contribution and Subrogation.  Each Guarantor (other than the
Domestic Borrower) (a “Contributing Guarantor”) agrees (subject to Section 6.03)
that, in the event a payment shall be made by any other Guarantor (other than
the Domestic Borrower) hereunder in respect of any Guaranteed Obligation or
assets of any other Guarantor (other than the Domestic Borrower) shall be sold
pursuant to any Security Document to satisfy any Guaranteed Obligation owed to
any Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the Domestic Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such

26

--------------------------------------------------------------------------------

 

 

Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section7.15, the date of the
supplement hereto executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 to the extent of such payment.

Section 6.03 Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation of the Pledgor under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Guaranteed Obligations.  No failure on the part
of the Domestic Borrower or any Guarantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.

(a) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Guaranteed
Obligations.

ARTICLE VII


MISCELLANEOUS

Section 7.01 Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Domestic Subsidiary Loan Party shall be given to it in care of the
Domestic Borrower, with such notice to be given as provided in Section 9.01 of
the Credit Agreement.

Section 7.02 Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Guaranteed Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Guaranteed Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Guaranteed Obligations or
this Agreement.

Section 7.03 Binding Effect; Several Agreement.  This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such

27

--------------------------------------------------------------------------------

 

 

party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such party and the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Collateral Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit
Agreement.  This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 7.04 Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

Section 7.05 Collateral Agent’s Fees and Expenses; Indemnification.  The parties
hereto agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 9.05 of the Credit Agreement.

(a) The Parties hereto agree that the Collateral Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Security Documents.  The
provisions of this Section 7.05 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 7.05 shall be payable on written
demand therefor.

Section 7.06 Collateral Agent Appointed Attorney-in-Fact.  Each Pledgor hereby
appoints the Collateral Agent as the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading

28

--------------------------------------------------------------------------------

 

 

relating to any of the Collateral; (e) to send verifications of Accounts to any
Account Debtor; (f) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

Section 7.07 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.08 Waivers; Amendment.  No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
of the Administrative Agent, the Collateral Agent, any Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.08, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver,

29

--------------------------------------------------------------------------------

 

 

amendment or modification is to apply, subject to any consent required in
accordance with Section 9.08 of the Credit Agreement.

Section 7.09 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

Section 7.010 Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.011 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

Section 7.012 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.013 Jurisdiction; Consent to Service of Process.  Each party to this
Agreement hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have

30

--------------------------------------------------------------------------------

 

 

to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Pledgor, or its properties, in the courts of any
jurisdiction.

(a) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.014 Termination or Release.  This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations have been indefeasibly paid in full in
cash and the Lenders have no further commitment to lend under the Credit
Agreement, the Revolving L/C Exposure has been reduced to zero and each Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(a) A Domestic Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Domestic Subsidiary Loan Party shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Domestic Subsidiary Loan Party ceases to be a Subsidiary of the
Domestic Borrower pursuant to the terms of the Credit Agreement.

(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(c) If any security interest granted hereby in any Collateral violates
Section 9.23 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.14, the Collateral Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense all documents that such
Pledgor shall reasonably request to evidence such termination or release and
shall assist such Pledgor in making any filing in connection therewith.  Any
execution and delivery of documents pursuant to this Section 7.14 shall be
without recourse to or warranty by the Collateral Agent.

Section 7.015 Additional Subsidiaries.  Upon execution and delivery by the
Collateral Agent and any Domestic Subsidiary Loan Party that is required to
become a party hereto by Section 5.10 of the Credit Agreement of an instrument
substantially in the form of Exhibit I hereto with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, such Domestic Subsidiary Loan Party shall become a Domestic
Subsidiary Loan Party hereunder with the same force and effect as if originally
named as a Domestic Subsidiary Loan Party herein.  The execution and delivery of
any such instrument shall

31

--------------------------------------------------------------------------------

 

 

not require the consent of any other party to this Agreement.  The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

Section 7.016 Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any Pledgor
to this Agreement against any of and all the obligations of such Pledgor now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section 7.16 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

Section 7.017 Credit Agreement.  If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern.

[Signature Page Follows]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

DRESSER-RAND GROUP INC., as Domestic Borrower, Guarantor and Pledgor (in each
capacity)

 

By: 

Name:

Title:

 

 

DRESSER-RAND COMPANY, as a Guarantor and Domestic Subsidiary Loan Party (in each
capacity)

 

By: 

Name:

Title:

 

 

DRESSER-RAND LLC, as a Guarantor and Domestic Subsidiary Loan Party (in each
capacity)

 

 



1

--------------------------------------------------------------------------------

 

 

By: 

Name:

Title:

 

D-R STEAM LLC, as a Guarantor and Domestic Subsidiary Loan Party (in each
capacity)

 

 

By: 

Name:

Title:

 

DRESSER-RAND POWER LLC, as a Guarantor and Domestic Subsidiary Loan Party (in
each capacity)

 

 

By: 

Name:

Title:

DRESSER-RAND GLOBAL SERVICES, INC., as a Guarantor and Domestic Subsidiary Loan
Party (in each capacity)

 

 

By: 

Name:

Title:

 

 

DR ACQUISITION LLC, as a Guarantor and Domestic Subsidiary Loan Party (in each
capacity)

 

 

By: 

Name:

Title:



2

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

By: 

Name:

Title:

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

RESERVE COSTS FOR MANDATORY COSTS RATE

1.Definitions

In this Exhibit F:

“Act” means the Bank of England Act of 1998. 

The terms “eligible liabilities” and “special deposits” have the meanings
ascribed to them by the Bank of England, on the day of the application of the
formula. 

“Fees Regulations” means the then‑current rules on periodic fees in the
Supervision Manual of the FSA Handbook. 

“FSA” means the Financial Services Authority. 

“tariff base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations. 

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re‑enacted from time to
time.  Capitalized terms used but not defined in this Exhibit F shall have the
meanings ascribed to them in the Amended and Restated Credit Agreement dated as
of September 30, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), the
Foreign Borrowers party thereto from time to time (together with the Domestic
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
and the other agents party thereto. 

2.Calculation of the Mandatory Costs Rate

The Mandatory Costs Rate is an addition to the interest rate on each
Eurocurrency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to Eurocurrency Loan or such
sum resulting from the imposition from time to time under or pursuant to the Act
and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non‑interest
bearing or special deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to the liabilities
used to fund the relevant Eurocurrency Loan or such sum. 

The “Mandatory Costs Rate” will be the rate determined by the applicable Lender]
to be equal to the rate (rounded upward, if necessary, to the next higher 1/100
of 1%) resulting from the application of the following formula:



1

--------------------------------------------------------------------------------

 

 

in relation to a sterling Loan:

AB + C(B-D) +  E x 0.01 
      100-(A+C)

           in relation to a Loan in any currency other than sterling:

E x 0.01
  300

where on the day of application of the formula:

Ais the percentage of that Lender’s eligible liabilities (in excess of any
stated minimum) that the Bank of England requires it to hold in a
non‑interest‑bearing deposit account in accordance with its cash ratio
requirements;

Bis the rate of interest (exclusive of the Applicable Margin and Mandatory Costs
Rate) payable on that day on the related Eurocurrency Loan or unpaid sum
pursuant to this Agreement;

Cis the level of interest‑bearing special deposits, expressed as a percentage of
eligible liabilities, which that Lender is required to maintain by the Bank of
England (or other United Kingdom governmental authorities or agencies);

Dis the percentage rate per annum payable by the Bank of England on special
deposits; and

Eis the rate of charge payable by JPMorgan Chase Bank, N.A. to the FSA pursuant
to the Fees Regulations and expressed in pounds per £1 million of the tariff
base of JPMorgan Chase Bank, N.A.;

 

(A, B, C and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from L shall be
counted as zero.  )

The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period. 

The determination of Mandatory Costs Rate by the Applicable Agent in relation to
any period shall, in the absence of manifest error, be conclusive and binding on
all parties hereto. 

The Administrative Agent shall have no liability to any party to the Credit
Agreement for any calculation under this Exhibit F (or any resulting under‑ or
over‑compensation of any Lender)



2

--------------------------------------------------------------------------------

 

 

3.Change of Requirements

The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Exhibit in order to comply with any change
in law, regulation or any requirements from time to time imposed by the Bank of
England, the FSA or the European Central bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT G

[FORM OF]
SOLVENCY CERTIFICATE OF DRESSER-RAND GROUP INC.

SOLVENCY CERTIFICATE

September 30, 2013

This Solvency Certificate (this “Certificate”) is being delivered pursuant to
Section 4.02(h) of that certain Amended and Restated Credit Agreement, dated as
of the date hereof (the “Credit Agreement”), among Dresser-Rand Group Inc., a
Delaware corporation (the “Domestic Borrower”), the Foreign Borrowers party
thereto (together with the Domestic Borrower, the “Borrowers”), the Lenders
party thereto from time to time (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as administrative agent and as collateral agent for the Lenders.  Capitalized
terms used in this Certificate that are not otherwise defined in this
Certificate shall have the meanings set forth in the Credit Agreement.

Robert J. Saltarelli, Vice President and Treasurer and a Responsible Officer of
the Domestic Borrower, hereby certifies to the Lenders and the Agents, on behalf
of each of the Borrowers, that as of the date of this Certificate:

1.Immediately after giving effect to the Transactions and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan on the date hereof, (a) the fair value of the assets of
each Borrower and its Subsidiaries on a consolidated basis at a fair valuation
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of each Borrower and its Subsidiaries on a consolidated basis; (b)
the present fair saleable value of the property of each Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of each Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Borrower and its Subsidiaries on a
consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Borrower and its Subsidiaries on a
consolidated basis do not have unreasonably small capital with which to conduct
the business in which they are engaged, as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

2.None of the Borrowers believes that it or any of its Subsidiaries will incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any Subsidiary, and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary.

[Signature page follows.]



1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

DRESSER-RAND GROUP INC.,

as Domestic Borrower

 

By:_________________________________

Name:Robert J. Saltarelli

Title:Vice President and Treasurer

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

[FORM OF]
CREDIT AGREEMENT SUPPLEMENT

[DATE]

To each of the Lenders and Issuing Banks

 under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), the
Foreign Borrowers party thereto from time to time (together with the Domestic
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
and the other agents party thereto.  Terms defined in the Credit Agreement are
used herein with the same meaning.

[NAME AND JURISDICTION OF INCORPORATION OF ADDITIONAL BORROWER] (the “Additional
Borrower”), in consideration of the agreement of each Lender to extend credit to
it from time to time under, and on the terms and conditions set forth in, the
Credit Agreement does hereby assume each of the obligations imposed upon an
Additional Borrower under the Credit Agreement and agrees to be bound by all of
the terms and conditions of the Credit Agreement.

The Additional Borrower hereby agrees as follows:

1.The Additional Borrower hereby agrees, as of the date first above written, to
be bound as a Foreign Borrower by all of the terms and conditions of the Credit
Agreement to the same extent as each of the other Foreign Borrowers as if it had
been a party thereto as a Foreign Borrower.  The Additional Borrower further
agrees, as of the date first above written, that each reference in the Credit
Agreement to a “Foreign Borrower” or a “Loan Party” shall, as and where the
context requires also mean and be a reference to the Additional Borrower, and
each reference in any other Loan Document to a “Foreign Borrower” or a “Loan
Party” shall also mean, as and where the context requires and be a reference to
the Additional Borrower.

2.The Additional Borrower hereby represents and warrants to the Administrative
Agent and each of the Lenders that the representations and warranties contained
in each Loan Document are correct on and as of the date hereof as though made on
and as of such date other than any such representations and warranties that, by
their terms, refer to a date other than the date hereof, in which case as of
such specific date.



1

--------------------------------------------------------------------------------

 

 

3Pursuant to the terms of the Credit Agreement, the Administrative Agent hereby
indicates its approval.

4.(a)This supplement to the Credit Agreement (this “Credit Agreement
Supplement”) shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.

(b)The Additional Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Credit Agreement Supplement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  The
Additional Borrower further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
thereto by registered or certified mail, postage prepaid, to the Additional
Borrower at the address specified for the Loan Parties in Section 9.01(a) of the
Credit Agreement.  The Additional Borrower hereby further agrees that service of
process in any such action or proceeding brought in any such New York state
court or in any such federal court may be made upon the Domestic Borrower at its
address specified in Section 9.01(a) of the Credit Agreement, and the Additional
Borrower hereby irrevocably appoints the Domestic Borrower as its authorized
agent (the “Process Agent”) to accept such service of process, and hereby
irrevocably agrees that the failure of the Domestic Borrower to give any notice
of such service to the Additional Borrower shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Credit Agreement Supplement shall affect any right that
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Credit Agreement Supplement or the other Loan
Documents against any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

(c)The Additional Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement Supplement or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

5.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT
AGREEMENT SUPPLEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

2

--------------------------------------------------------------------------------

 

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT SUPPLEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Very truly yours,

[NAME OF ADDITIONAL BORROWER]

By

Name:

Title:

Address:

Accepted and Agreed with respect to its appointment as Process Agent, as set
forth in paragraph 4(b):

[NAME OF DOMESTIC BORROWER]

By

Name:

Title:

 

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By

Name:

Title:



3

--------------------------------------------------------------------------------

 

 

CONSENT

Dated as of _______________, 20__

 

The undersigned, _________________________, a _______________ corporation, as
Guarantor under the Amended and Restated Domestic Guarantee and Collateral
Agreement dated September 30, 2013 (the “Domestic Guarantee and Collateral
Agreement”) in favor of the Collateral Agent and the Secured Parties under the
Credit Agreement referred to in the foregoing Credit Agreement Supplement,
hereby consents to such Credit Agreement Supplement and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Credit Agreement
Supplement, the Domestic Guarantee and Collateral Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Credit
Agreement Supplement, each reference in the Domestic Guarantee and Collateral
Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as supplemented by
such Credit Agreement Supplement, and (b) the Domestic Guarantee and Collateral
Agreement to which such Guarantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the Obligations
(in each case, as defined therein).

 

[NAME OF GUARANTORS]

 

By

Name:

Title:

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT I

FORM OF TERM FACILITY NOTE

 

$_______________Dated:  [ ]

 

FOR VALUE RECEIVED, the undersigned, DRESSER-RAND GROUP, INC., a Delaware
corporation (the “Domestic Borrower”), HEREBY PROMISES TO PAY to the order of
[NAME OF LENDER] (the “Lender”) or its registered assigns for the account of its
applicable lending office the aggregate principal amount of the Term Facility
Loans (as defined below) owing to the Lender by the Domestic Borrower pursuant
to the Amended and Restated Credit Agreement dated as of September 30, 2013 (as
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among DRESSER-RAND GROUP INC., a Delaware
corporation (the “Domestic Borrower”), the Foreign Borrowers party thereto from
time to time (together with the Domestic Borrower, the “Borrowers”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders, and the other agents party thereto.

The Domestic Borrower promises to pay to the Lender or its registered assigns
interest on the unpaid principal amount of each Term Facility Loan owing to the
Lender from the date of such Term Facility Loan until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America (except for Term Facility Loans denominated in any Foreign Currency, the
principal and interest on which shall be paid in such Foreign Currency) to
JPMorgan Chase Bank, N.A., as Administrative Agent, at 10 South Dearborn, 7th
Floor, Chicago, IL, 60603 in immediately available funds.  Each Term Facility
Loan owing to the Lender by the Domestic Borrower and the maturity thereof, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this promissory note (the “Promissory Note”); provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Domestic Borrower under this
Promissory Note.

This Promissory Note is one of the promissory notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of loans (the “Term Facility Loans”)
by the Lender to or for the benefit of the Domestic Borrower from time to time
in an aggregate amount not to exceed at any time outstanding the U.S. dollar
amount first above mentioned, the indebtedness of the Domestic Borrower
resulting from each such Term Facility Loan being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Domestic Borrower

1

--------------------------------------------------------------------------------

 

 

under this Promissory Note and the other Loan Documents, and the obligations of
the other Loan Parties under the Loan Documents, are secured by the Collateral
as provided in the Loan Documents.

The Domestic Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Domestic Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to Domestic Borrower at the address specified
for the Loan Parties in Section 9.01(a) of the Credit Agreement.  The Domestic
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Promissory Note shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Promissory Note or the other Loan Documents against
any Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

The Domestic Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Promissory Note or the other Loan Documents
in any New York State or federal court.  The Domestic Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



2

--------------------------------------------------------------------------------

 

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

DRESSER-RAND GROUP, INC.

 

 

By______________________________

Title:

 

 

 

 

 

 



3

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS OF PRINCIPAL


Date

Amount of
Loans

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT J

FORM OF REVOLVING FACILITY NOTE

 

$_______________Dated:  [ ]

 

FOR VALUE RECEIVED, the undersigned, [DRESSER-RAND GROUP, INC., a Delaware
corporation (the “Domestic Borrower”)], HEREBY PROMISES TO PAY to the order of
[NAME OF LENDER] (the “Lender”) or its registered assigns for the account of its
applicable lending office the aggregate principal amount of the Revolving
Facility Loans (as defined below) owing to the Lender by the Domestic Borrower
pursuant to the Amended and Restated Credit Agreement dated as of September 30,
2013 (as may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DRESSER-RAND GROUP
INC., a Delaware corporation (the “Domestic Borrower”), the Foreign Borrowers
party thereto from time to time (together with the Domestic Borrower, the
“Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other agents party thereto.

The Domestic Borrower promises to pay to the Lender or its registered assigns
interest on the unpaid principal amount of each Revolving Facility Loan owing to
the Lender from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America (except for Revolving Facility Loans denominated in any Foreign
Currency, the principal and interest on which shall be paid in such Foreign
Currency) to JPMorgan Chase Bank, N.A., as Administrative Agent, at 10 South
Dearborn, 7th Floor, Chicago, IL, 60603 in immediately available funds.  Each
Revolving Facility Loan owing to the Lender by the Domestic Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (the “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Domestic
Borrower under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of loans (the “Revolving Facility
Loans”) by the Lender to or for the benefit of the Domestic Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Domestic Borrower
resulting from each such Revolving Facility Loan being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.  The obligations of the

1

--------------------------------------------------------------------------------

 

 

Domestic Borrower under this Promissory Note and the other Loan Documents, and
the obligations of the other Loan Parties under the Loan Documents, are secured
by the Collateral as provided in the Loan Documents.

The Domestic Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Domestic Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to Domestic Borrower at the address specified
for the Loan Parties in Section 9.01(a) of the Credit Agreement.  The Domestic
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Promissory Note shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Promissory Note or the other Loan Documents against
any Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

The Domestic Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Promissory Note or the other Loan Documents
in any New York State or federal court.  The Domestic Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



2

--------------------------------------------------------------------------------

 

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

[DRESSER-RAND GROUP, INC.

 

 

By______________________________

Title:]

 

 

 

 

 

 

 



3

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS OF PRINCIPAL


Date

Amount of
Loans

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

FORM OF EURO REVOLVING FACILITY NOTE

€_______________Dated: [ ]

FOR VALUE RECEIVED, the undersigned, GRUPO GUASCOR, S.L., a sociedad limitada
organized under the laws of Spain (the “Spanish Borrower”), HEREBY PROMISES TO
PAY to the order of [NAME OF LENDER] (the “Lender”) or its registered assigns
for the account of its applicable lending office the aggregate principal amount
of the Euro Revolving Facility Loans (as defined below) owing to the Lender by
the Spanish Borrower pursuant to the Amended and Restated Credit Agreement dated
as of September 30, 2013 (as may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), the
Foreign Borrowers party thereto from time to time (together with the Domestic
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
and the other agents party thereto.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. 

The Spanish Borrower promises to pay to the Lender or its registered assigns
interest on the unpaid principal amount of each Euro Revolving Facility Loan
owing to the Lender from the date of such Euro Revolving Facility Loan until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Euros to JPMorgan Chase Bank, N.A.,
as Administrative Agent, at 10 South Dearborn, 7th Floor, Chicago, IL, 60603 in
immediately available funds.  Each Euro Revolving Facility Loan owing to the
Lender by the Spanish Borrower and the maturity thereof, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Spanish Borrower under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of loans (the “Euro Revolving Facility
Loans”) by the Lender to or for the benefit of the Spanish Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Euro
amount first above mentioned, the indebtedness of the Spanish Borrower resulting
from each such Euro Revolving Facility Loan being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Spanish Borrower under this
Promissory Note and the other Loan Documents, and the obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral as provided
in the Loan Documents.



 

--------------------------------------------------------------------------------

 

 

The Spanish Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Spanish Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to Spanish Borrower at the address specified
for the Loan Parties in Section 9.01(a) of the Credit Agreement.  The Spanish
Borrower hereby further agrees that service of process in any such action or
proceeding brought in any such New York state court or in any such federal court
may be made upon the Domestic Borrower at its address specified in Section
9.01(a) of the Credit Agreement, and the Spanish Borrower hereby irrevocably
appoints the Domestic Borrower as its authorized agent to accept such service of
process, and hereby irrevocably agrees that the failure of the Domestic Borrower
to give any notice of such service to the Spanish Borrower shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon.  The Spanish Borrower agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Promissory Note shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Promissory
Note or the other Loan Documents against any Borrower or any Loan Party or their
properties in the courts of any jurisdiction.

The Spanish Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Promissory Note or the other Loan Documents
in any New York State or federal court.  The Spanish Borrower hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

[Signature page follows]



 

--------------------------------------------------------------------------------

 

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

GRUPO GUASCOR, S.L.

 

 

By:______________________________

Name:

Title:

 



 

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS OF PRINCIPAL


Date

Amount of
Loans

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE III.

ARTICLE II.

ARTICLE I.